 



Exhibit 10.1
H&E EQUIPMENT SERVICES, INC.,
GREAT NORTHERN EQUIPMENT, INC.,
and
H&E EQUIPMENT SERVICES (CALIFORNIA), LLC
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent,
and
BANK OF AMERICA, N.A.,
as Syndication Agent and Documentation Agent
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 4, 2006
•••
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Clause           Page  
 
                1   AMOUNT AND TERMS OF CREDIT     2  
 
               
 
  1.1   Credit Facilities     2  
 
               
 
  1.2   Letters of Credit     6  
 
               
 
  1.2A   Swap Related Reimbursement Obligations     6  
 
               
 
  1.3   Prepayments     8  
 
               
 
  1.4   Use of Proceeds     11  
 
               
 
  1.5   Interest and Applicable Margins     11  
 
               
 
  1.6   Eligible Accounts     15  
 
               
 
  1.6A   Eligible Rolling Stock     17  
 
               
 
  1.6B   Eligible Rentals     18  
 
               
 
  1.7   Eligible Parts and Tools Inventory     20  
 
               
 
  1.7A   Eligible Equipment Inventory     21  
 
               
 
  1.8   Cash Management Systems     23  
 
               
 
  1.9   Fees     23  
 
               
 
  1.10   Receipt of Payments     24  
 
               
 
  1.11   Application and Allocation of Payments     24  
 
               
 
  1.12   Loan Account and Accounting     25  
 
               
 
  1.13   Indemnity     25  
 
               
 
  1.14   Access     27  
 
               
 
  1.15   Taxes     28  
 
               
 
  1.16   Capital Adequacy; Increased Costs; Illegality     29  
 
               
 
  1.17   Single Loan     31  
 
                2   CONDITIONS PRECEDENT     31  
 
               
 
  2.1   Conditions to Amendment and Restatement and the Initial Loans     31  
 
               
 
  2.2   Further Conditions to Each Loan     31  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Clause           Page  
 
               
 
  2.3   Effect of Amendment and Restatement.     34  
 
                3   REPRESENTATIONS AND WARRANTIES     35  
 
               
 
  3.1   Corporate or Limited Liability Company Existence; Compliance with Law  
  36  
 
               
 
  3.2   Executive Offices; Collateral Locations; FEIN     36  
 
               
 
  3.3   Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations     36  
 
               
 
  3.4   Financial Statements and Projections     37  
 
               
 
  3.5   Material Adverse Effect     38  
 
               
 
  3.6   Ownership of Property; Liens     38  
 
               
 
  3.7   Labor Matters     39  
 
               
 
  3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness     39  
 
               
 
  3.9   Government Regulation     40  
 
               
 
  3.10   Margin Regulations     40  
 
               
 
  3.11   Taxes     40  
 
               
 
  3.12   ERISA     41  
 
               
 
  3.13   No Litigation     42  
 
               
 
  3.14   Brokers     42  
 
               
 
  3.15   Intellectual Property     42  
 
               
 
  3.16   Full Disclosure     43  
 
               
 
  3.17   Environmental Matters     43  
 
               
 
  3.18   Insurance     44  
 
               
 
  3.19   Deposit and Disbursement Accounts     44  
 
               
 
  3.20   Government Contracts     44  
 
               
 
  3.21   Customer and Trade Relations     44  
 
               
 
  3.22   Agreements and Other Documents     45  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Clause           Page  
 
               
 
  3.23   Solvency     45  
 
               
 
  3.24   Titled Vehicles     45  
 
               
 
  3.25   Omitted.     46  
 
               
 
  3.26   Senior Unsecured Notes and Other Related Transactions Document     46  
 
                4   FINANCIAL STATEMENTS AND INFORMATION     46  
 
               
 
  4.1   Reports and Notices     46  
 
               
 
  4.2   Communication with Accountants     46  
 
                5   AFFIRMATIVE COVENANTS     46  
 
               
 
  5.1   Maintenance of Existence and Conduct of Business     46  
 
               
 
  5.2   Payment of Charges     47  
 
               
 
  5.3   Books and Records     47  
 
               
 
  5.4   Insurance; Damage to or Destruction of Collateral     47  
 
               
 
  5.5   Compliance with Laws     49  
 
               
 
  5.6   Supplemental Disclosure     49  
 
               
 
  5.7   Intellectual Property     49  
 
               
 
  5.8   Environmental Matters     50  
 
               
 
  5.9   Landlords' Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements     51  
 
               
 
  5.10   Government Accounts     52  
 
               
 
  5.11   Further Assurances     52  
 
                6   NEGATIVE COVENANTS     53  
 
               
 
  6.1   Acquisitions, Subsidiaries, Etc.     53  
 
               
 
  6.2   Investments; Loans and Advances     56  
 
               
 
  6.3   Indebtedness     57  
 
               
 
  6.4   Employee Loans and Affiliate Transactions     59  

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Clause           Page  
 
               
 
  6.5   Capital Structure and Business     59  
 
               
 
  6.6   Guaranteed Indebtedness     60  
 
               
 
  6.7   Liens     60  
 
               
 
  6.8   Disposition of Stock and Assets     61  
 
               
 
  6.9   ERISA     62  
 
               
 
  6.10   Financial Covenants     62  
 
               
 
  6.11   Hazardous Materials     62  
 
               
 
  6.12   Omitted.     62  
 
               
 
  6.13   Cancellation of Indebtedness     62  
 
               
 
  6.14   Restricted Payments     62  
 
               
 
  6.15   Change of Name or Location; Change of Fiscal Year     63  
 
               
 
  6.16   No Impairment of Intercompany Transfers     63  
 
               
 
  6.17   No Speculative Transactions     63  
 
               
 
  6.18   Changes Relating to Senior Debt; Subordinated Debt Designation of
Credit Facility     64  
 
               
 
  6.19   Changes in Depreciation Schedules     64  
 
               
 
  6.20   Credit Parties Other than Borrowers     65  
 
               
 
  6.21   Lock Box Remittances; Vendor Payments     65  
 
                7   TERM     65  
 
               
 
  7.1   Termination     65  
 
               
 
  7.2   Survival of Obligations Upon Termination of Financing Arrangements    
65  
 
               
 
  7.3   Default Purchase Option     66  
 
                8   EVENTS OF DEFAULT: RIGHTS AND REMEDIES     67  
 
               
 
  8.1   Events of Default     67  
 
               
 
  8.2   Remedies     69  

- iv -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Clause           Page  
 
               
 
  8.3   Waivers by Credit Parties     70  
 
                9   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT     70  
 
               
 
  9.1   Assignment and Participations     70  
 
               
 
  9.2   Appointment of Agent     73  
 
               
 
  9.3   Agent's Reliance, Etc.     74  
 
               
 
  9.4   GE Capital and Affiliates     74  
 
               
 
  9.5   Lender Credit Decision     74  
 
               
 
  9.6   Indemnification     75  
 
               
 
  9.7   Successor Agent     75  
 
               
 
  9.8   Co Agents     76  
 
               
 
  9.9   Setoff and Sharing of Payments     76  
 
               
 
  9.10   Advances; Payments; Non Funding Lenders; Information; Actions in
Concert     77  
 
                10   SUCCESSORS AND ASSIGNS     80  
 
               
 
  10.1   Successors and Assigns     80  
 
                11   MISCELLANEOUS     80  
 
               
 
  11.1   Complete Agreement; Modification of Agreement     80  
 
               
 
  11.2   Amendments and Waivers     80  
 
               
 
  11.3   Fees and Expenses     82  
 
               
 
  11.4   No Waiver     84  
 
               
 
  11.5   Remedies     84  
 
               
 
  11.6   Severability     84  
 
               
 
  11.7   Conflict of Terms     85  
 
               
 
  11.8   Confidentiality     85  
 
               
 
  11.9   GOVERNING LAW     85  
 
               
 
  11.10   Notices     86  

- v -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Clause           Page  
 
               
 
  11.11   Section Titles     87  
 
               
 
  11.12   Counterparts     87  
 
               
 
  11.13   WAIVER OF JURY TRIAL     87  
 
               
 
  11.14   Press Releases and Related Matters     87  
 
               
 
  11.15   Reinstatement     88  
 
               
 
  11.16   Advice of Counsel     88  
 
               
 
  11.17   No Strict Construction     88  

- vi -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

Clause   Page

         
INDEX OF APPENDICES
       
 
       
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
 
       
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note
 
       
Exhibit 1.1(b)(ii)
  -   Form of Swing Line Note
 
       
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
 
       
Exhibit 1.6B(a)
  -   Form of Lease
 
       
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate
 
       
Exhibit 6.7(d)(iii)(A)
  -   Form of Intercreditor Agreement (Floor Plan Inventory)
 
       
Exhibit 6.7(d)(iii)(B)
  -   Form of Intercreditor Agreement (Off Balance Sheet Inventory)
 
       
Exhibit 9.1(a)
  -   Form of Assignment Agreement
 
       
Exhibit B-1(a)
  -   Form of Notice of Issuance of Letter of Credit
 
       
Schedule I
  -   Original Letters of Credit
 
       
Schedule 1.1
  -   Responsible Individual
 
       
Schedule 1.4
  -   Sources and Uses; Funds Flow Memorandum
 
       
Schedule 2.1(b)
  -   Terminating Prior Lenders
 
       
Schedule 3.1
  -   Jurisdiction of Organization
 
       
Schedule 3.2
  -   Executive Offices; FEIN
 
       
Schedule 3.4(A)
  -   Financial Statements
 
       
Schedule 3.4(B)
  -   Pro Forma
 
       
Schedule 3.4(C)
  -   Projections
 
       
Schedule 3.4(D)
  -   Fair Salable Balance Sheet
 
       
Schedule 3.4(E)
  -   Financial Statements
 
       
Schedule 3.6
  -   Real Estate and Leases
 
       
Schedule 3.7
  -   Labor Matters
 
       
Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock

- vii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

Clause   Page

         
Schedule 3.11
  -   Tax Matters
 
       
Schedule 3.12
  -   ERISA Plans
 
       
Schedule 3.13
  -   Litigation
 
       
Schedule 3.15
  -   Intellectual Property
 
       
Schedule 3.17
  -   Hazardous Materials
 
       
Schedule 3.18
  -   Insurance
 
       
Schedule 3.19
  -   Deposit and Disbursement Accounts
 
       
Schedule 3.20
  -   Government Contracts
 
       
Schedule 3.22
  -   Material Agreements
 
       
Schedule 3.24
  -   Certain Titled Vehicles
 
       
Schedule 5.1
  -   Trade Names
 
       
Schedule 6.2
  -   Investments
 
       
Schedule 6.3
  -   Indebtedness
 
       
Schedule 6.4(a)
  -   Extraordinary Transactions
 
       
Schedule 6.4(b)
  -   Transactions with Affiliates
 
       
Schedule 6.6
  -   Guaranteed Indebtedness
 
       
Schedule 6.7
  -   Existing Liens
 
       
Annex A (Recitals)
  -   Definitions
 
       
Annex B (Section 1.2)
  -   Letters of Credit
 
       
Annex C (Section 1.8)
  -   Cash Management Systems
 
       
Annex D (Section 2.2(a))
  -   Closing Checklist
 
       
Annex E (Section 4.1(a))
  -   Financial Statements and Projections — Reporting
 
       
Annex F (Section 4.1(b))
  -   Collateral Reports
 
       
Annex G (Section 6.10)
  -   Financial Covenants
 
       
Annex H (Section 9.10(a))
  -   Lenders’ Wire Transfer Information
 
       
Annex I (Section 11.10)
  -   Notice Addresses

- viii -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 4, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), among H&E EQUIPMENT SERVICES, INC., a Delaware corporation (“H&E
Delaware”), GREAT NORTHERN EQUIPMENT, INC., a Montana corporation (“Great
Northern”), H&E EQUIPMENT SERVICES (CALIFORNIA), LLC, a Delaware limited
liability company (“H&E California”, and together with H&E Delaware and Great
Northern, each a “Borrower” and collectively and jointly and severally, the
“Borrowers”), the other Credit Parties signatory hereto, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), for itself as Lender, as Agent for the Lenders and the other Lenders
signatory hereto from time to time and BANK OF AMERICA, N.A., as Syndication
Agent and Documentation Agent.
WHEREAS:
     (A) GE Capital (as successor in interest to General Electric Capital
Corporation), Bank of America, N.A., PNC Bank, National Association and LaSalle
Business Credit (collectively, the “Original Lenders”), Credit Parties and Agent
are parties to a Credit Agreement, dated as of June 17, 2002 (as amended by
Amendment No. 1, dated as of March 31, 2003, by Amendment No. 2, dated as of
May 14, 2003, by Amendment No. 3, dated as of February 10, 2004, by Amendment
No. 4, dated as of October 26, 2004, by Amendment No. 5, dated as of January 13,
2005, by Amendment No. 6, dated as of March 11, 2005, by Amendment No. 7, dated
as of March 31, 2005, by Amendment No. 8, dated as of October 13, 2005, by
Amendment No. 9, dated as of November 11, 2005, by Joinder Agreement, Consent
and Amendment No. 10, dated as of February 3, 2006 and by Amendment No. 11,
dated as of March 20, 2006, the “Original Credit Agreement”);
     (B) Borrowers have requested that Original Lenders amend and restate the
Original Credit Agreement to increase the Revolving Loan Commitment to
$250,000,000, as well as to modify the Original Credit Agreement in certain
other respects and, subject to the terms and conditions hereof, Original Lenders
and Agent are willing to do so;
     (C) Credit Parties have agreed to continue to secure all of their
Obligations under the Loan Documents with a security interest in and lien in
favor of Agent, for the benefit of Agent and Lenders, upon substantially all of
their existing and after-acquired personal and real property including a
continuing Lien or mortgage on and security interest in all Collateral in which
a Lien or mortgage on or security interest was granted pursuant to the Loan
Documents prior to the Closing Date;
     (D) Credit Parties are willing to continue to guaranty all of the
Obligations of Borrowers; and
     (E) Capitalized terms used in this Agreement have the meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosures Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS
HEREINAFTER CONTAINED, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
PARTIES HERETO AGREE AS FOLLOWS:
1 AMOUNT AND TERMS OF CREDIT

1.1   Credit Facilities

  (a)   Revolving Credit Facility

  (i)   On the Closing Date, the Original Revolving Credit Advances (if any)
shall be continued as Revolving Credit Advances hereunder.     (ii)   Subject to
the terms and conditions hereof, each Revolving Lender agrees to make available
to Borrowers from time to time until the Commitment Termination Date its Pro
Rata Share of advances (each, a “Revolving Credit Advance”). The Pro Rata Share
of the Revolving Loan of any Revolving Lender shall not at any time exceed its
separate Revolving Loan Commitment. The obligations of each Revolving Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
each Borrower may borrow, repay and reborrow under this Section 1.1(a);
provided, that the amount of any Revolving Credit Advance to be made to such
Borrower at any time shall not exceed Borrowing Availability of such Borrower at
such time or cause the Borrowing Availability of all Borrowers to be exceeded.
Moreover, the sum of the Revolving Loan and Swing Line Loan outstanding to any
Borrower shall not exceed at any time that Borrower’s separate Borrowing Base.
Each Revolving Credit Advance shall be made on notice by Borrower Representative
on behalf of the applicable Borrower to the representative of Agent identified
in Schedule 1.1 at the address specified therein. Any such notice must be given
no later than (1) noon (New York time) on the Business Day of the proposed
Revolving Credit Advance, in the case of an Index Rate Loan, or (2) noon (New
York time) on the date which is three (3) Business Days prior to the proposed
Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice (a
“Notice of Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other administrative
information as may be reasonably required by Agent. If any Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
Borrower Representative must comply with Section 1.5(e).     (iii)   Upon the
request of any Revolving Lender, each Borrower shall execute and deliver to such
Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender. Each such note shall be in the maximum principal amount of the
Revolving Loan Commitment of the applicable

2



--------------------------------------------------------------------------------



 



      Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each as amended or replaced from time to time, a “Revolving
Note” and, collectively, the “Revolving Notes”). Each Revolving Note shall
represent the obligation of the applicable Borrower to pay the amount of the
applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other noncontingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date. Without limitation of the foregoing, in the event that any Original Lender
holds a Revolving Note and its Revolving Loan Commitment from and after the
Closing Date exceeds its Revolving Loan Commitment prior to the Closing Date,
upon request by such Original Lender, the applicable Borrower shall execute and
deliver a Revolving Note to evidence the increased Revolving Loan Commitment and
the Original Lender shall, upon receipt of such Revolving Note, return to such
Borrower the Revolving Note it so holds. Any Revolving Note issued (and as such
term was defined) prior to the Closing Date shall in any event constitute a
Revolving Note issued under this Agreement.

  (b)   Swing Line Facility

  (i)   On the Closing Date, all Original Swing Line Advances (if any) shall be
continued as Swing Line Advances hereunder. Agent shall notify the Swing Line
Lender upon Agent’s receipt of any Notice of Revolving Credit Advance. Subject
to the terms and conditions hereof, the Swing Line Lender may, in its
discretion, make available from time to time until the Commitment Termination
Date advances (each, a “Swing Line Advance”) in accordance with any such notice.
The provisions of this Section 1.1(b) shall not relieve Revolving Lenders of
their obligations to make Revolving Credit Advances under Section 1.1(a);
provided, that if the Swing Line Lender makes a Swing Line Advance pursuant to
any such notice, such Swing Line Advance shall be in lieu of any Revolving
Credit Advance that otherwise may be made by Revolving Credit Lenders pursuant
to such notice. The aggregate amount of Swing Line Advances outstanding shall
not exceed at any time the lesser of (A) the Swing Line Commitment and (B) the
lesser of (x) the Maximum Amount and (y) the Borrowing Base in each case, less
the outstanding balance of the Revolving Loan at such time (“Swing Line
Availability”). Moreover, the Swing Line Loan outstanding to any Borrower shall
not exceed at any time such Borrower’s separate Borrowing Base less the
Revolving Loan outstanding to such Borrower. Until the Commitment Termination
Date, each Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(b). Each Swing Line Advance shall be made on the day requested
pursuant to a Notice of Revolving

3



--------------------------------------------------------------------------------



 



      Credit Advance delivered to Agent by Borrower Representative on behalf of
the applicable Borrower requesting a Swing Line Advance in accordance with
Section 1.1(a). Any such notice must be given no later than noon (New York time)
on the Business Day of the proposed Swing Line Advance. Unless the Swing Line
Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 2.2, except in the case of a Prohibited Swing Line Advance, be
entitled to fund that Swing Line Advance, and to have each Revolving Lender make
Revolving Credit Advances in accordance with Section 1.1(b)(iii) or purchase
participating interests in accordance with Section 1.1(b)(iv). Notwithstanding
any other provision of this Agreement or the other Loan Documents, the Swing
Line Loan shall constitute an Index Rate Loan. Each Borrower shall repay the
aggregate outstanding principal amount of the Swing Line Advances made to such
Borrower upon demand therefor by Agent.     (ii)   Upon the request of the Swing
Line Lender, each Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. If a promissory note is
requested, each such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(b)(ii) (each as amended or replaced from time to time, a
“Swing Line Note” and, collectively, the “Swing Line Notes”). Each Swing Line
Note shall represent the obligation of such Borrower to pay the amount of the
Swing Line Commitment or, if less, the aggregate unpaid principal amount of all
Swing Line Advances made to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Swing Line Loan and
all other non contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date if not
sooner paid in full. Any Swing Line Note issued (and as such term was defined)
prior to the Closing Date shall in any event constitute a Swing Line Note issued
under this Agreement.     (iii)   The Swing Line Lender shall at any time and
from time to time in its sole and absolute discretion, but not less frequently
than on each Settlement Date on behalf of any Borrower (and each Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf), request
each Revolving Lender (including the Swing Line Lender) to make a Revolving
Credit Advance to such Borrower (which shall be an Index Rate Loan) in an amount
equal to such Revolving Lender’s Pro Rata Share of the principal amount of such
Borrower’s Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the
date such notice is given. Unless any of the events described in Sections 8.1(h)
or (i) has occurred (in which event the procedures of Section 1.1(b)(iv) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to

4



--------------------------------------------------------------------------------



 



      the making of a Revolving Credit Advance are then satisfied, each
Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Advances made to a Borrower shall be immediately paid to the Swing Line Lender
and applied to repay the Refunded Swing Line Loan of such Borrower.     (iv)  
If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(b)(iii), one of the events described in Sections 8.1(h)
or (i) has occurred, then, subject to the provisions of Section 1.1(b)(v) below,
each Revolving Lender shall, on the date such Revolving Credit Advance was to
have been made for the benefit of the applicable Borrower, purchase from the
Swing Line Lender an undivided participation interest in the Swing Line Loan to
such Borrower in an amount equal to its Pro Rata Share of such Swing Line Loan.
Upon request, each Revolving Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.     (v)   Each Revolving Lender’s obligation to make Revolving Credit
Advances in accordance with Section 1.1(b)(iii) and to purchase participation
interests in accordance with Section 1.1(b)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender may have against the Swing Line Lender, any Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any inability of any Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to
Section 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Rate for the first two Business
Days and at the Index Rate thereafter.

  (c)   Reliance on Notices; Appointment of Borrower Representative        
Agent shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation
or similar notice believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any such notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower, and to the extent applicable,
each other Credit Party, hereby designates

5



--------------------------------------------------------------------------------



 



      H&E Delaware as its representative and agent on its behalf for the
purposes of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Credit Party or Credit
Parties under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties, and may give any notice or communication
required or permitted to be given to any Credit Party or Credit Parties
hereunder to Borrower Representative on behalf of such Credit Party or Credit
Parties. Each Credit Party agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such Credit
Party and shall be binding upon and enforceable against such Credit Party to the
same extent as if the same had been made directly by such Credit Party.

1.2   Letters of Credit       Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of any Borrower, shall have the right to request, and Revolving Lenders agree to
incur, or purchase participations in, Letter of Credit Obligations in respect of
such Borrower. The parties hereto agree that all Original Letters of Credit and
Original Letter of Credit Obligations shall be deemed, respectively, Letters of
Credit and Letter of Credit Obligations issued or existing under and subject to
and governed by the terms of this Agreement.   1.2A   Swap Related Reimbursement
Obligations

          (a) Each Borrower agrees to reimburse GE Capital in immediately
available funds in the amount of any payment made by GE Capital under a Swap
Related L/C (such reimbursement obligation, whether contingent upon payment by
GE Capital under the Swap Related L/C or otherwise, being herein called a “Swap
Related Reimbursement Obligation”). No Swap Related Reimbursement Obligation for
any Swap Related L/C may exceed the amount of the payment obligations owed by
any Borrower under the interest rate protection or hedging agreement or
transaction supported by the Swap Related L/C.
          (b) A Swap Related Reimbursement Obligation shall be due and payable
by any applicable Borrower within one (1) Business Day after the date on which
the related payment is made by GE Capital under the Swap Related L/C.
          (c) Any Swap Related Reimbursement Obligation shall, during the period
in which it is unpaid, bear interest at the rate per annum equal to the LIBOR
Rate plus one percent (1%), as if the unpaid amount of the Swap Related
Reimbursement Obligation were a LIBOR Loan, and not

6



--------------------------------------------------------------------------------



 



at any otherwise applicable Default Rate. Such interest shall be payable upon
demand. The following additional provisions apply to the calculation and
charging of interest on Swap Related Reimbursement Obligations by reference to
the LIBOR Rate:
          (i) The LIBOR Rate shall be determined for each successive one-month
LIBOR Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.
          (ii) If a Swap Related Reimbursement Obligation is paid during a
monthly period for which the LIBOR Rate is determined, interest shall be
pro-rated and charged for the portion of the monthly period during which the
Swap Related Reimbursement Obligation was unpaid. Section 1.13(b) shall not
apply to any payment of a Swap Related Reimbursement Obligation during the
monthly period.
          (iii) Notwithstanding the last paragraph of the definition of “LIBOR
Rate”, if the LIBOR Rate is no longer available from Telerate News Service, the
LIBOR Rate with respect to Swap Related Reimbursement Obligations shall be
determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.
          (d) Except as provided in the foregoing provisions of this
Section 1.2A and in Section 11.3 no Borrower shall be obligated to pay to GE
Capital or any of its Affiliates any Letter of Credit Fee, or any other fees,
charges or expenses, in respect of a Swap Related L/C or arranging for any
interest rate protection or hedging agreement or transaction supported by the
Swap Related L/C. GE Capital and its Affiliates shall look to the beneficiary of
a Swap Related L/C for payment of any such letter of credit fees or other fees,
charges or expenses and such beneficiary may factor such fees, charges, or
expenses into the pricing of any interest rate protection or hedging arrangement
or transaction supported by the Swap Related L/C.
          (e) If any Swap Related L/C is revocable prior to its scheduled expiry
date, GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred and is continuing.
          (f) GE Capital or any of its Affiliates shall be permitted to
(i) provide confidential or other information furnished to it by any of the
Credit Parties (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary or potential beneficiary of a Swap
Related L/C and (ii) receive confidential or other information from the
beneficiary or potential beneficiary relating to any agreement or transaction
supported or to be supported by the Swap Related L/C. However, no confidential
information shall be provided to any Person under this paragraph unless the
Person has agreed to comply with the covenant substantially as contained in
Section 11.8 of this Agreement.

7



--------------------------------------------------------------------------------



 



1.3   Prepayments

  (a)   Voluntary Prepayments; Reductions in Revolving Loan Commitments        
Any Borrower may at any time voluntarily prepay all or part of the Revolving
Credit Advances made to such Borrower at any time or from time to time without
premium or penalty, subject to Section 1.13(b)(i). Borrowers may at any time on
at least ten (10) days’ prior written notice by Borrower Representative to Agent
permanently reduce (but not terminate) the Revolving Loan Commitment; provided,
that (A) any such reductions shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, (B) the Revolving Loan
Commitment shall not be reduced to an amount less than the amount of the
Revolving Loan plus the Swingline Loan then outstanding, and (C) after giving
effect to such reductions, Borrowers shall comply with Section 1.3(b)(i). In
addition, Borrowers may at any time on at least 10 days’ prior written notice by
Borrower Representative to Agent terminate the Revolving Loan Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B. Any
such payment resulting from termination of the Revolving Loan Commitment must be
accompanied by payment of all accrued and unpaid interest on the Loans and other
Obligations and any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the Revolving Loan
Commitment, each Borrower’s right to request Revolving Credit Advances, or
request that Letter of Credit Obligations be incurred on its behalf, or request
Swing Line Advances, shall simultaneously be permanently reduced or terminated,
as the case may be; provided, that a permanent reduction of the Revolving Loan
Commitment shall not require a corresponding pro rata reduction in the L/C
Sublimit. Each notice of partial prepayment shall designate the Borrower whose
Revolving Credit Advances are to be repaid and identify the particular Revolving
Credit Advances to be repaid.     (b)   Mandatory Prepayments

  (i)   If at any time the aggregate outstanding balances of the Revolving Loan
exceeds the lesser of (A) the Maximum Amount less the aggregate outstanding
Swing Line Loan at such time and (B) the Aggregate Borrowing Base less the
aggregate outstanding Swing Line Loan at such time, Borrowers shall immediately
repay the aggregate outstanding Revolving Credit Advances to the extent required
to eliminate such excess. If any such excess remains after repayment in full of
the aggregate outstanding Revolving Credit Advances, Borrowers shall provide
cash collateral for the Letter of Credit Obligations in the manner set forth in
Annex B to the extent required to eliminate such excess. Furthermore, if, at any
time, the outstanding balance of the Revolving Loan to any Borrower exceeds such
Borrower’s separate Borrowing Base less the outstanding balance of the Swing
Line Loan to such Borrower, the applicable Borrower shall immediately repay its

8



--------------------------------------------------------------------------------



 



      Revolving Credit Advances in the amount of such excess (and, to the extent
necessary, provide cash collateral for its Letter of Credit Obligations as
described above).     (ii)   Immediately upon receipt by any Credit Party of
proceeds of any asset disposition (excluding proceeds of dispositions of
Equipment Inventory and P&E permitted by Section 6.8 having an aggregate Net
Book Value in any one Fiscal Year, not exceeding $500,000) or any sale of Stock
of any Subsidiary of such Credit Party, Borrowers shall prepay the Loans in an
amount equal to all such proceeds, net of (A) commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by any Credit Party in connection therewith (in each
case, paid to non Affiliates), (B) amounts payable to holders of senior Liens
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
on the assets so disposed, and (C) transfer taxes plus an appropriate reserve
for income taxes in accordance with GAAP in connection therewith (“Net
Proceeds”). Any such prepayment shall, subject to Section 1.3(b)(iv), be applied
in accordance with Section 1.3(c). Notwithstanding the foregoing and provided no
Default or Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent such Credit Party reinvests the Net Proceeds
of such disposition in productive assets (other than Equipment Inventory and
Parts and Tools Inventory) of a kind then used or usable in the business of such
Credit Party, within one hundred eighty (180) days after the date of such
disposition or enters into a binding commitment thereof within said one hundred
eighty (180) day period and subsequently makes such reinvestment. Pending such
reinvestment, the Net Proceeds shall be delivered to the Agent and retained in a
cash collateral account established for that purpose and shall be available for
reinvestment so long as no Default or Event of Default is continuing.     (iii)
  If any Credit Party issues Stock or any Indebtedness (other than Indebtedness
permitted by Section 6.3) in excess of $1,000,000 in the aggregate of such Stock
and such Indebtedness, no later than the Business Day following the date of
receipt of the cash proceeds thereof, the issuing Credit Party shall prepay the
Loans in an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non Affiliates in connection
therewith; provided, that no such prepayment shall be required, so long as no
Event of Default has occurred and is continuing, from the proceeds of any
issuance of Stock by a Credit Party (i) to any director, officer or other
employee of such Credit Party pursuant to the stock incentive plan adopted by
H&E Delaware prior to, and as in effect on, the Closing Date, (ii) in connection
with the Related Transactions, (iii) as consideration for any Person (other than
any Affiliate of a Credit Party) providing permitted Indebtedness under
Section 6.3, (iv) to any other Credit Party or (v) as consideration to any
Person (other than an

9



--------------------------------------------------------------------------------



 



      Affiliate) selling assets in any Permitted Acquisition. Any such
prepayment shall, subject to Section 1.3(b)(iv), be applied in accordance with
Section 1.3(c).     (iv)   In the event that Section 1.3(b)(i), (ii) or
(iii) shall require any prepayment to be made on a day other than an Interest
Payment Date, then upon receipt of such prepayment and to the extent requested
by any Borrower, Agent shall hold such amount as cash collateral (provided that
the Borrower delivering the same shall have executed and delivered such
documents as Agent shall have requested in connection with such cash collateral)
and, so long as no Default or Event of Default shall have occurred and be
continuing, shall not apply such cash collateral to the prepayment under the
applicable paragraph of this Section 1.3 until the next succeeding Interest
Payment Date. Such cash collateral shall be invested in Cash Equivalents as
directed by such Borrower in accordance with such documents. Interest earned on
such cash collateral shall accrue for the account of the Borrower providing the
same, shall constitute additional cash collateral and (assuming no Default or
Event of Default shall be continuing) shall be, to the extent remaining, applied
to such prepayment on such next succeeding Interest Payment Date.

  (c)   Application of Certain Mandatory Prepayments         Any prepayments
made by any Borrower or Credit Party pursuant to Section 1.3(b)(ii) or
(iii) shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
Fees and any other fees and reimbursable expenses of Lenders then due and
payable pursuant to any of the Loan Documents; third, to interest then due and
payable on the Swing Line Loan; fourth, to the principal balance of the Swing
Line Loan until the same has been repaid in full; fifth, to interest then due
and payable on the Revolving Credit Advances; sixth, to the outstanding
principal balance of the Revolving Credit Advances until the same has been paid
in full; seventh, to any Letter of Credit Obligations, to provide cash
collateral therefor in the manner set forth in Annex B and last to any other
Obligations. So long as no Event of Default is outstanding, the Borrowers may
direct that any such prepayments be applied to Index Rate Loans to the extent
outstanding, rather than LIBOR Loans. Neither the Revolving Loan Commitment nor
the Swing Line Commitment shall be permanently reduced by the amount of any such
prepayments; provided, that any prepayment made by any Borrower pursuant to
Section 1.3(b)(iii) in connection with the issuance of Indebtedness shall also
permanently reduce the Revolving Loan Commitment by the amount of such
prepayment.     (d)   Application of Prepayments from Insurance and Condemnation
Proceeds         Prepayments from insurance or condemnation proceeds in
accordance with Section 5.4 shall be applied first to the Swing Line Loans and
second to the Revolving Credit Advances of the applicable Borrower. Neither the
Revolving Loan Commitment nor the

10



--------------------------------------------------------------------------------



 



      Swing Line Loan Commitment shall be permanently reduced by the amount of
any such prepayments. So long as no Event of Default is outstanding, Borrower
Representative may direct that any such prepayments be applied to Index Rate
Loans to the extent outstanding, rather than LIBOR Loans. Notwithstanding the
foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent such Credit
Party reinvests such insurance or condemnation proceeds in productive assets
(other than Equipment Inventory) of a kind then used or usable in the business
of such Credit Party, within one hundred eighty (180) days after the date of
such disposition or enters into a binding commitment thereof within said one
hundred eighty (180) day period and subsequently makes such reinvestment.
Pending such reinvestment, such proceeds shall be delivered to the Agent and
retained in a cash collateral account established for that purpose and shall be
available for reinvestment so long as no Default or Event of Default is
continuing.     (e)   No Implied Consent         Nothing in this Section 1.3
shall be construed to constitute Agent’s or any Lender’s consent to any
transaction referred to in Sections 1.3(b)(ii) and 1.3(b)(iii) which is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4   Use of Proceeds       Borrowers shall utilize the proceeds of the
Revolving Loan and the Swing Line Loan solely for the financing of Borrowers’
ordinary working capital and general corporate needs including, on the Closing
Date, for the refinancing or repurchase of Senior Notes or Senior Subordinated
Notes and the payment of interest, fees and expenses in connection therewith.
Disclosure Schedule (1.4) contains a description of Borrowers’ sources and uses
of funds as of the Closing Date, including Revolving Credit Advances and Letter
of Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.   1.5   Interest and Applicable Margins

  (a)   Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Revolving Credit Advances and Swing Line
Loans being made by each Lender, and in respect of all unreimbursed Letters of
Credit Obligations, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to the Revolving Credit Advances and
unreimbursed Letter of Credit Obligations and all other Obligations (other than
LIBOR Loans and Swing Line Loans), the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin; and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

11



--------------------------------------------------------------------------------



 



    The Applicable Margins, on a per annum basis for the period beginning on the
Closing Date and ending on the date Financial Statements in respect of the
Fiscal Quarter ending September 30, 2006 are required to be delivered hereunder,
or are actually delivered hereunder, whichever is earlier, are as follows:

         
Applicable Revolver Index Margin
    0.50 %
Applicable Revolver LIBOR Margin
    1.50 %
Applicable L/C Margin
    1.50 %
Applicable Unused Line Fee Margin
    0.25 %

    Thereafter, the Applicable Margins (other than the Applicable Unused Line
Fee Margin) shall be adjusted (up or down) on a quarterly basis as determined by
H&E Delaware and its Subsidiaries’ consolidated financial performance, based on
the Leverage Ratio as of the last day of the most recent Fiscal Quarter then
ended. Adjustments in Applicable Margins (other than the Applicable Unused Line
Fee Margin) will be determined by reference to the following grids:

              Level of       Applicable   If Leverage Ratio is:   Margins:  
< 1.50 to 1.00
  Level I
< 2.50 to 1.00 but > 1.50 to 1.00
  Level II
< 3.50 to 1.00 but > 2.50 to 1.00
  Level III
> 3.50 to 1.00
  Level IV

                                      Applicable Margins       Level I     Level
II     Level III     Level IV  
Applicable Revolver Index Margin
    0.25 %     0.50 %     0.75 %     1.00 %
Applicable Revolver LIBOR Margin
    1.25 %     1.50 %     1.75 %     2.00 %

12



--------------------------------------------------------------------------------



 



                                      Applicable Margins       Level I     Level
II     Level III     Level IV  
Applicable L/C Margin
    1.25 %     1.50 %     1.75 %     2.00 %

    All adjustments in the Applicable Margins (other than the Applicable Unused
Line Fee Margin) after the date Financial Statements in respect of the Fiscal
Quarter ending September 30, 2006 are required to be delivered hereunder, or are
actually delivered hereunder, whichever is earlier, shall be implemented
quarterly on a prospective basis, for each Fiscal Quarter commencing at least
one (1) day after the date of delivery to Lenders of the quarterly unaudited
Financial Statements evidencing the need for an adjustment. Concurrently with
the delivery of those Financial Statements, Borrower Representative shall
deliver to Agent and Lenders a certificate, signed by its chief financial
officer, setting forth in reasonable detail the basis for the continuance of, or
any change in, the Applicable Margins (other than the Applicable Unused Line Fee
Margin). Failure to timely deliver such Financial Statements shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins (other than the Applicable Unused Line Fee Margin) to the
highest level set forth in the foregoing grid, until the first day of the first
Fiscal Quarter following the delivery of those Financial Statements
demonstrating that such an increase is not required. If any Default or an Event
of Default has occurred and is continuing at the time any reduction in the
Applicable Margins (other than the Applicable Unused Line Fee Margin) is to be
implemented, that reduction shall be deferred until the first day of the first
Fiscal Quarter following the date on which all Defaults or Events of Default are
waived or cured.

(b)   If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.   (c)   All computations of Fees
calculated on a per annum basis and interest shall be made by Agent on the basis
of a three hundred sixty (360) day year, in each case for the actual number of
days occurring in the period for which such interest and Fees are payable. The
Index Rate is a floating rate determined for each day. Each determination by
Agent of an interest rate and Fees hereunder shall be final, binding and
conclusive on Borrowers, absent manifest error.   (d)   So long as an Event of
Default has occurred and is continuing, and at the election of Agent (or upon
the written request of Requisite Lenders) confirmed by written notice from Agent
to Borrower Representative, the interest rates applicable to the Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder (“Default Rate”), and all outstanding Obligations shall bear interest
at the Default Rate

13



--------------------------------------------------------------------------------



 



    applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.   (e)
  So long as no Event of Default has occurred and is continuing, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount. Any such
election must be made by noon (New York time) on the third (3rd) Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which the applicable Borrower wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by noon (New York time) on the third (3rd) Business Day
prior to the end of the LIBOR Period with respect thereto (or if an Event of
Default has occurred and is continuing), that LIBOR Loan shall be converted to
an Index Rate Loan at the end of its LIBOR Period. Borrower Representative must
make such election by notice to Agent in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 1.5(e).   (f)   Notwithstanding anything to the contrary set
forth in this Section 1.5, if a court of competent jurisdiction determines in a
final order that the rate of interest payable hereunder exceeds the highest rate
of interest permissible under law (the “Maximum Lawful Rate”), then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in

14



--------------------------------------------------------------------------------



 



    Sections 1.5(a) through (d) above, unless and until the rate of interest
again exceeds the Maximum Lawful Rate, and at that time this paragraph shall
again apply. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made. If, notwithstanding the provisions of this
Section 1.5(f), a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
Agent shall, to the extent permitted by applicable law, promptly apply such
excess in the order specified in Section 1.11 and thereafter shall refund any
excess to Borrowers or as a court of competent jurisdiction may otherwise order.

1.2   Eligible Accounts       All of the Accounts owned by any Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Accounts” for purposes of this Agreement,
except any Account to which any of the exclusionary criteria set forth below
applies. In addition, Agent reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates with respect to Eligible
Accounts, in its reasonable credit judgment exercised in good faith; provided,
that (i) any increase of any advance rate above its Original Advance Rate is
subject to the approval of all Lenders and (ii) any adjustment by Agent to any
criterion set forth below that results in such criterion being less restrictive
than as in effect on the Closing Date shall be subject to approval of Requisite
Lenders. Eligible Accounts shall not include any Account of any Borrower:

  (a)   which does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;     (b)   upon
which (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition by such Borrower or (ii) such Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;     (c)   to the extent that any defense,
counterclaim, setoff or dispute is asserted as to such Account;     (d)   if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower’s completion
of further performance under such contract;

15



--------------------------------------------------------------------------------



 



  (e)   that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;     (f)   with respect
to which an invoice, that is not unacceptable to Agent (in its reasonable
judgment) in form and substance, has not been sent to the applicable Account
Debtor;     (g)   (i) that is not owned by such Borrower or (ii) to the extent
it is subject to any right, claim, security interest or other interest of any
other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders, and other than Permitted Encumbrances;     (h)   that arises from a
sale to any director, officer, other employee or Affiliate of any Credit Party,
or to any entity that has any common officer or director with any Credit Party;
provided, however, that a sale to any Person that is an Affiliate or such an
entity shall not be excluded under this paragraph (h) if such Person is an
Affiliate or such an entity solely because it is controlled by BRS or a fund
managed by BRS;     (i)   that is the obligation of an Account Debtor that is
the United States or Canadian government or a political subdivision thereof, or
any state, county, province or municipality or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing and such Borrower, if necessary or desirable, has complied
with the Federal Assignment of Claims Act of 1940, any Canadian equivalent
thereof, or any applicable state, county or municipal law restricting assignment
thereof, with respect to such obligation; provided, so long as no Default or
Event of Default shall have occurred and be continuing, Accounts described in
this Section 1.6(i) and identified to the Agent pursuant to Section 5.10 shall
be deemed Eligible Accounts to the extent such Accounts in the aggregate
outstanding at any time do not exceed $1,500,000 and otherwise meet the
eligibility criteria set forth in this Section 1.6;     (j)   that is the
obligation of an Account Debtor located in a foreign country other than Canada
(excluding the provinces of Newfoundland, the Northwest Territories and the
Territory of Nunavut), unless payment thereof is assured by a letter of credit
assigned and delivered to Agent, reasonably satisfactory to Agent as to form,
amount and issuer;     (k)   to the extent such Borrower or any Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset;     (l)   that arises with respect to goods that are delivered
on a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed
sale or other terms by reason of which the payment by the Account Debtor is or
may be conditional;     (m)   that is in default; provided, that, without
limiting the generality of the foregoing, an Account shall be deemed in default
upon the occurrence of any of the following:

16



--------------------------------------------------------------------------------



 



  (i)   the Account is not paid within the earlier of: sixty (60) days following
its due date or ninety (90) days following its original invoice date;     (ii)  
the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or     (iii)   a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

  (n)   that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in paragraph (m) of this
Section 1.6;     (o)   that is not subject to a first priority perfected Lien in
favor of Agent, on behalf of itself and Lenders;     (p)   as to which any of
the representations or warranties in the Loan Documents are untrue;     (q)   to
the extent such Account is evidenced by a judgment;     (r)   to the extent such
Account exceeds any credit limit established by Agent, in its reasonable credit
judgment;     (s)   that is payable in any currency other than Dollars; or    
(t)   that is otherwise unacceptable to Agent in its reasonable credit judgment.

1.6A   Eligible Rolling Stock       All of the P&E owned by such Borrower and
reflected in the most recent Borrowing Base Certificate delivered by such
Borrower to Agent shall be “Eligible Rolling Stock” for purposes of this
Agreement, except any P&E to which any of the exclusionary criteria set forth
below applies. In addition, Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust any of the criteria set forth below,
to establish new criteria and to adjust advance rates with respect to Eligible
Rolling Stock in its reasonable credit judgment; provided, that (i) any increase
of any advance rate above its Original Advance Rate is subject to the approval
of all Lenders and (ii) any adjustment by Agent to any criterion set forth below
that results in such criterion being less restrictive than as in effect on the
Closing Date shall be subject to approval of Requisite Lenders. Eligible Rolling
Stock shall not include any P&E of any Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person, except the Liens in favor of Agent, on behalf of
itself and Lenders, and the

17



--------------------------------------------------------------------------------



 



      rights of a lessee pursuant to any permitted lease of such P&E or
Permitted Encumbrances;   (b)   if such P&E (i) (except to the extent in use and
not then being stored) is not stored on premises owned, leased or rented by such
Borrower and set forth in Disclosure Schedule (3.2), or (ii) is stored at a
leased location in respect of which Agent has requested a landlord waiver,
unless a reasonably satisfactory landlord waiver has been delivered to Agent,
provided that Agent may, treat any such P&E at any such location as Eligible
Rolling Stock and, in lieu of imposing the exclusionary criterion in this
paragraph (b) to such P&E, impose a Reserve (without duplicating any Reserve
established for other eligible collateral at such location as a consequence of
the failure to obtain such landlord’s waiver) in an amount not less than six
month’s rent for all such P&E stored at such location in respect of which such a
landlord waiver has not been delivered, or (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent and Reserves reasonably satisfactory to Agent have been
established with respect thereto, (iv) is stored at an owned location subject to
a mortgage in favor of a lender other than Agent unless a reasonably
satisfactory mortgagee waiver requested by Agent has been delivered to Agent or
such P&E is stored at the Santa Fe Springs Property (as defined in the
Disclosure Schedules to the Eagle Acquisition Agreement) or (v) is anything
other than automotive equipment, a trailer, a truck, a forklift, a motor vehicle
or other rolling stock;     (c)   that is covered by a certificate of title
unless the interest of Agent in the P&E has been noted on such certificate of
title in accordance with applicable law;     (d)   that is excess, obsolete or
damaged;     (e)   that is held for sale or lease in the ordinary course of such
Borrower’s business;     (f)   that is not subject to a first priority perfected
Lien in favor of Agent on behalf of itself and Lenders;     (g)   as to which
any of the representations or warranties pertaining to P&E set forth in the Loan
Documents are untrue;     (h)   that is not covered by casualty insurance as to
which Agent is listed as loss payee in accordance with Section 5.4(c); or    
(i)   that is otherwise unacceptable to Agent in its reasonable credit judgment.

1.6B   Eligible Rentals       All of the Rentals of each Borrower and reflected
in the most recent Borrowing Base Certificate delivered by such Borrower to
Agent shall be “Eligible Rentals” for purposes of this Agreement, except any
Rental to which any of the exclusionary criteria set forth below applies. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date to adjust any

18



--------------------------------------------------------------------------------



 



    such criteria and to establish new criteria with respect to Eligible Rentals
in its reasonable credit judgment, provided, that (i) any increase of any
advance rate above its Original Advance Rate is subject to the approval of all
Lenders and (ii) any adjustment by Agent of any criteria set forth below that
results in such criteria being less restrictive than as in effect on the Closing
Date shall be subject to the approval of Requisite Lenders. Eligible Rentals
shall not include any Rental of any Borrower:

  (a)   that is not subject to a written lease agreement in the form attached as
Exhibit 1.6B(a) or otherwise in form and substance acceptable to Agent;     (b)
  that is not subject to a first priority perfected security interest of Agent
on behalf of itself and Lenders, perfected by possession of all Chattel Paper
related to such Rental by possession or by the stamping of notice of Agent’s
security interest thereon;     (c)   that is not due within ninety (90) days of
the applicable date of determination;     (d)   upon which such Borrower is not
able to bring suit or otherwise enforce its remedies against the relevant lessee
through judicial process;     (e)   (i) that is not owned by such Borrower,
(ii) that is subject to any right, claim, security interest or other interest of
any other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders, except Permitted Encumbrances, or (iii) to the extent that any
counterclaim, dispute, offset or defense is asserted as to such Rental;     (f)
  that is the obligation of a lessee that is the United States or Canadian
government or a political subdivision thereof, or any state, county, province or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with the Federal Assignment of Claims Act
of 1940, and any amendments thereto, its Canadian equivalent or any applicable
state, county or municipal law restricting assignment thereof, with respect to
such obligation;     (g)   that is the obligation of a lessee located in a
foreign country other than Canada (excluding the province of Newfoundland, the
Northwest Territories and the Territory of Nunavut), unless payment thereof is
assured by a letter of credit, reasonably satisfactory to Agent as to form,
amount and issuer;     (h)   that is in default, or is due under a lease which
is in default;     (i)   if any lessee obligated upon such Rental suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due;     (j)   if any petition is filed by
or against any lessee obligated upon such Rental under any bankruptcy law or any
other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors;

19



--------------------------------------------------------------------------------



 



  (k)   that is the obligation of a lessee if fifty percent (50%) or more of the
Dollar amount of all Rentals owing by that lessee are ineligible under the other
criteria set forth in this Section 1.6B;     (l)   as to which any of the
representations or warranties in the Loan Documents are untrue;     (m)   to the
extent such Rental exceeds any credit limit established by Agent, in its
reasonable credit judgment;     (n)   that is payable in any currency other than
Dollars; or     (o)   that is otherwise unacceptable to Agent in its reasonable
credit judgment.

1.7   Eligible Parts and Tools Inventory       All of the Parts and Tools
Inventory owned by any Borrower and reflected in the most recent Borrowing Base
Certificate delivered by such Borrower to Agent shall be “Eligible Parts and
Tools Inventory” for purposes of this Agreement, except any Parts and Tools
Inventory to which any of the exclusionary criteria set forth below applies. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below, to establish new
criteria and to adjust advance rates with respect to Eligible Parts and Tools
Inventory in its reasonable credit judgment; provided, that (i) any increase of
any advance rate above its Original Advance Rate is subject to the approval of
all Lenders and (ii) any adjustment by Agent to any criterion set forth below
that results in such criterion being less restrictive than as in effect on the
Closing Date shall be subject to approval of Requisite Lenders. Eligible Parts
and Tools Inventory shall not include any Parts and Tools Inventory of any
Borrower:

  (a)   that (i) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Parts and Tools Inventory),
except the Liens in favor of Agent, on behalf of itself and Lenders, and
Permitted Encumbrances in favor of landlords and bailees to the extent permitted
in Section 5.9 hereof (subject to Reserves established by Agent in accordance
with Section 5.9 hereof);     (b)   (i) that is not located on premises owned,
leased or rented by such Borrower and set forth in Disclosure Schedule (3.2), or
(ii) is stored at a leased location in respect of which Agent has requested a
landlord waiver, unless a reasonably satisfactory landlord waiver has been
delivered to Agent, provided that Agent may, treat any such Parts and Tools
Inventory at any such location as Eligible Parts and Tools Inventory and, in
lieu of imposing the exclusionary criterion in this paragraph (b) to such Parts
and Tools Inventory, impose a Reserve (without duplicating any Reserve
established for other eligible collateral at such location as a consequence of
the failure to obtain such landlord’s waiver) in an amount not less than six
month’s rent for all Parts and Tools Inventory stored at such location in
respect of which such a landlord waiver has not

20



--------------------------------------------------------------------------------



 



      been delivered, or (iii) is stored with a bailee or warehouseman unless a
reasonably satisfactory, acknowledged bailee letter has been received by Agent
and Reserves reasonably satisfactory to Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage in favor
of a lender other than Agent unless a reasonably satisfactory mortgagee waiver
requested by Agent has been delivered to Agent, or (v) is located at any site if
the aggregate book value of Parts and Tools Inventory at any such location is
less than $25,000;     (c)   that is placed on consignment or is in transit;    
(d)   that is covered by a negotiable document of title, unless such document
has been delivered to Agent with all necessary endorsements, free and clear of
all Liens except those in favor of Agent and Lenders;     (e)   that is excess,
obsolete, unsalable or damaged;     (f)   that consists of display items or
packing or shipping materials, manufacturing supplies or work-in-process
Inventory;     (g)   that is not held for sale in the ordinary course of such
Borrower’s business;     (h)   that is not subject to a first priority perfected
Lien in favor of Agent on behalf of itself and Lenders;     (i)   as to which
any of the representations or warranties pertaining to Parts and Tools Inventory
set forth in the Loan Documents are untrue;     (j)   that consists of Hazardous
Materials or goods that can be transported or sold only with licenses that are
not readily available;     (k)   that is not covered by casualty insurance as to
which Agent is listed as loss payee in accordance with Section 5.4(c); or    
(l)   that is otherwise unacceptable to Agent in its reasonable credit judgment.

1.7A   Eligible Equipment Inventory       All of the Equipment Inventory owned
by any Borrower and reflected in the most recent Borrowing Base Certificate
delivered by such Borrower to Agent shall be “Eligible Equipment Inventory” for
purposes of this Agreement, except any Equipment Inventory to which any of the
exclusionary criteria set forth below applies. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria and to adjust advance
rates with respect to Eligible Equipment Inventory in its reasonable credit
judgment; provided, that (i) any increase of any advance rate above its Original
Advance Rate is subject to the approval of all Lenders and (ii) any adjustment
by Agent to any criterion set forth below that results in such criterion being
less restrictive than as in effect

21



--------------------------------------------------------------------------------



 



    on the Closing Date shall be subject to approval of Requisite Lenders.
Eligible Equipment Inventory shall not include any Equipment Inventory of any
Borrower:

  (a)   that is not owned by such Borrower free and clear of all Liens and
rights of any other person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Equipment Inventory), except
the Liens in favor of Agent, on behalf of itself and Lenders, and the rights of
a lessee pursuant to any permitted lease of such Equipment Inventory or
Permitted Encumbrances;     (b)   that (i) except to the extent in the
possession of a lessee or being transported to or from a lessee) is not located
on premises owned, leased or rented by such Borrower and set forth in Disclosure
Schedule (3.2), or (ii) is stored at a leased location in respect of which Agent
has requested a landlord waiver, unless a reasonably satisfactory landlord
waiver has been delivered to Agent, provided that Agent may, treat any such
Equipment Inventory stored at any such location as Eligible Equipment Inventory
and, in lieu of imposing the exclusionary criterion in this paragraph (b) to
such Equipment Inventory, impose a Reserve (without duplicating any Reserve
established for other eligible collateral at such location as a consequence of
the failure to obtain such landlord’s waiver) in an amount not less than six
month’s rent for all Equipment Inventory stored at such location in respect of
which such a landlord waiver has not been delivered, or (iii) is stored with a
bailee or warehouseman unless a reasonably satisfactory, acknowledged bailee
letter has been received by Agent and Reserves reasonably satisfactory to Agent
have been established with respect thereto, or (iv) is located at an owned
location (other than the Santa Fe Springs Property (as defined in the Disclosure
Schedules to the Eagle Acquisition Agreement)) subject to a mortgage in favor of
a lender other than Agent unless a reasonably satisfactory mortgagee waiver
requested by Agent has been delivered to Agent, or (v) is leased to a lessee
other than pursuant to a lease of such Equipment Inventory entered into in the
ordinary course of business or is not located in the United States or Canada
(excluding. the provinces of Newfoundland, the Northwest Territories and the
Territory of Nunavut);     (c)   that is placed on consignment;     (d)   that
is covered by a negotiable document of title or a certificate of title unless
such negotiable document has been delivered to Agent with all necessary
endorsements free and clear of all Liens except those in favor of Agent and
Lenders, or where it is required to perfect the security interest of Agent in
the Equipment Inventory such certificate of title has been noted in such
certificate of title in accordance with applicable law;     (e)   that is
obsolete, unsalable or damaged beyond repair;     (f)   that is not held for
sale or lease in the ordinary course of such Borrower’s business;

22



--------------------------------------------------------------------------------



 



  (g)   that is not subject to a first priority perfected Lien in favor of Agent
on behalf of itself and Lenders;     (h)   as to which any of the
representations or warranties pertaining to Equipment Inventory set forth in the
Loan Documents are untrue;     (i)   that is not covered by casualty insurance
as to which Agent is listed as loss payee in accordance with Section 5.4(c); or
    (j)   that is otherwise unacceptable to Agent in its reasonable credit
judgment.

1.8   Cash Management Systems       On or prior to the Closing Date, Borrowers
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).   1.9   Fees

  (a)   Borrowers shall pay to GE Capital, individually, the Fees specified in
that certain fee letter dated June 8, 2006 between H&E Delaware and GE Capital
(the “GE Capital Fee Letter”), at the times specified for payment therein which
shall include the annual Administrative Agent’s fee, which will be due and
payable on the Closing Date and on each anniversary thereof.     (b)   As
additional compensation for the Revolving Lenders, Borrowers agree to pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.     (c)   As additional compensation for the Agent,
Borrowers agree to pay to the L/C Issuer with respect to any Letter of Credit,
at the time such Letter of Credit is issued or extended, a fronting fee in an
amount equal twelve and one half (12.5) basis points of the face amount of such
Letter of Credit.     (d)   Borrowers shall pay to Agent, for the ratable
benefit of Revolving Lenders, the Letter of Credit Fee as provided in Annex B.  
  (e)   In addition, and in addition to the costs of Equipment Inventory
Appraisals, P&E Appraisals and Inspections, Borrowers agree to pay to Agent,
which are due and payable as incurred, all out of pocket costs (including
reasonable fees and expenses) paid by Agent to third party auditors, or a fee of
$800 per audit day per in-house

23



--------------------------------------------------------------------------------



 



      auditor, plus out of pocket expenses; provided, that Borrowers shall not
be required to pay such costs and expenses in relation to (unless an Event of
Default or an Audit and Appraisal Liquidity Event has occurred and is
continuing) more than one (1) audit in any year (such audit to be conducted,
while no Event of Default or Audit or Appraisal Liquidity Event is continuing,
during an Inspection).

1.10   Receipt of Payments       Each Borrower shall make each payment under
this Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.   1.11   Application and
Allocation of Payments

  (a)   So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Sections 1.3(c) and
1.3(d). All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to any other payment, and as to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, each Borrower hereby irrevocably waives the right to direct
the application of any and all payments received from or on behalf of such
Borrower, and each Borrower hereby irrevocably agrees that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records. In the absence of a
specific determination by Agent with respect thereto, payments shall be applied
to amounts then due and payable in the following order: (1) to Fees and Agent’s
expenses reimbursable hereunder; (2) to interest on the Swing Line Loan; (3) to
principal payments on the Swing Line Loan; (4) to interest on the other Loans,
unpaid Swap Related Reimbursement Obligations and unpaid swap obligations owing
to Lenders other than GE Capital, ratably in proportion to the interest accrued
as to each Loan, unpaid Swap Related Reimbursement Obligation or other unpaid
swap obligation, as applicable; (5) to principal payments on the other Loans,
unpaid Swap Related Reimbursement Obligations and unpaid swap obligations owing
to Lenders other than GE Capital and to provide cash collateral for Letter of
Credit Obligations in the manner described in Annex B, ratably to the aggregate,

24



--------------------------------------------------------------------------------



 



      combined principal balance of the other Loans, unpaid Swap Related
Reimbursement Obligations, other unpaid swap obligation and outstanding Letter
of Credit Obligations; and (6) to all other Obligations including expenses of
Lenders to the extent reimbursable under Section 11.3.   (b)   Agent is
authorized to, and at its sole election may, charge to the Revolving Loan
balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4(a))
and interest and principal, other than principal of the Revolving Credit
Advances, due and owing by Borrowers under this Agreement or any of the other
Loan Documents if and to the extent Borrowers fail to pay promptly any such
amounts as and when due, even if the amount of such charges would exceed
Borrowing Availability at such time or would cause the aggregate balance of the
Revolving Loan and the Swing Line Loan of any Borrower to exceed such Borrower’s
separate Borrowing Base after giving effect to such charges or if such charges
would cause the aggregate balance of the Revolving Loan and Swing Line Loan to
exceed the Aggregate Borrowing Base after giving effect to such charges. At
Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Revolving Loan hereunder.

1.12   Loan Account and Accounting       Agent, as agent of Borrowers solely for
purposes of this Section 1.12, shall maintain and update from time to time a
loan account (the “Loan Account”) on its books to record: (a) all Advances,
including principal thereof and interest thereon, (b) all payments made by any
Borrower and other Credit Parties, and (c) all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Account shall be made in accordance with Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on Agent’s most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Agent and Lenders by each Borrower; provided, that any failure
to so record or any error in so recording shall not limit or otherwise affect
any Borrower’s duty to pay the Obligations. Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account (including the principal of each
Advance and interest thereon) as to each Borrower for the immediately preceding
month. Unless Borrower Representative notifies Agent in writing of any objection
to any such accounting (specifically describing the basis for such objection),
within thirty (30) days after the date thereof, each and every such accounting
shall (absent manifest error) be deemed final, binding and conclusive on
Borrowers in all respects as to all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by
Borrowers.   1.13   Indemnity

  (a)   Each Credit Party shall jointly and severally indemnify and hold
harmless each of Agent, Arranger, Lenders and their respective Affiliates, and
each such Person’s

25



--------------------------------------------------------------------------------



 



      respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, that no Credit Party shall be liable for any indemnification to an
Indemnified Person to the extent that any such suit, action, proceeding, claim,
damage, loss, liability or expense results solely from that Indemnified Person’s
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.     (b)   To induce
Lenders to provide the LIBOR Rate option on the terms provided herein, if
(i) any LIBOR Loans are repaid in whole or in part prior to the last day of any
applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a the result
of acceleration, by operation of law or otherwise), subject to
Section 1.3(b)(iv); (ii) any Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) any Borrower shall
refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after such
Borrower has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after such
Borrower has given a notice thereof in accordance herewith, then Borrowers shall
jointly and severally indemnify and hold harmless each Lender from and against
all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include any loss (including loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR

26



--------------------------------------------------------------------------------



 



      Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection. This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder. As
promptly as practicable under the circumstances, each Lender shall provide
Borrowers with its written calculation of all amounts payable pursuant to this
Section 1.13(b), and such calculation shall be binding on the parties hereto
unless Borrower Representative shall object in writing within 10 Business Days
of receipt thereof, specifying the basis for such objection in detail.

1.14   Access       Each Credit Party shall, during normal business hours, from
time to time upon reasonable advance notice as frequently as Agent reasonably
determines to be appropriate: (a) provide Agent and any of its officers,
employees and agents access to its properties, facilities, advisors and
employees (including officers) of such Credit Party and to the Collateral, (b)
permit Agent, and any of its officers, employees and agents, to inspect, audit
and make extracts from such Credit Party’s books and records, and (c) permit
Agent, and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of such Credit Party (clauses (a), (b) and (c) collectively,
“Inspections”). Borrowers agree to pay to Agent, which are due and payable as
incurred, all out of pocket costs (including fees and expenses) incurred by
Agent in relation to any Inspections; provided, that Borrowers shall not be
required to pay such costs and expenses in relation to (unless an Event of
Default or an Audit and Appraisal Liquidity Event has occurred and is
continuing) more than one (1) Inspection in any year. Borrowers’ obligation to
pay for Inspections is in addition to its obligation to pay for Equipment
Inventory Appraisals and P&E Appraisals. If an Event of Default has occurred and
is continuing or if action is necessary to preserve or protect the Collateral as
determined by Agent, each Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, each Borrower shall provide
Agent and each Lender with access to its suppliers and customers. Each Credit
Party shall make available to Agent and its counsel, as quickly as is possible
under the circumstances, originals or copies of all books and records that Agent
may reasonably request. Each Credit Party shall deliver any document or
instrument necessary for Agent, as it may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for such Credit Party, and shall maintain duplicate records or supporting
documentation on media consistent with reasonable commercial standards,
including computer tapes and discs owned by such Credit Party. Agent will give
Lenders at least five (5) days’ prior written notice of regularly scheduled
Inspections. Representatives of other Lenders may accompany Agent’s
representatives on regularly scheduled Inspections at no charge to any Credit
Party.

27



--------------------------------------------------------------------------------



 



1.15   Taxes

  (a)   Any and all payments by each Credit Party hereunder or under the Notes
shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Non-Excluded Taxes, unless
required by law. If any Credit Party shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under the Notes, (i) in
the case of Non-Excluded Taxes, the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) such Credit Party shall make
such deductions, and (iii) such Credit Party shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable law.
Within thirty (30) days after the date of any payment of Taxes, Borrower
Representative shall furnish to Agent the original or a certified copy of a
receipt evidencing payment thereof. Agent and Lenders shall not be obligated to
return or refund any amounts received pursuant to this Section, except that in
the event a Lender or Agent receives a refund of, or credit with respect to any
Taxes that it determines in its reasonable discretion were paid (directly or
indirectly) by a Credit Party pursuant to Section 1.15(a) or Section 1.15(b),
such Lender or Agent, as applicable, shall pay the amount of such refund or
credit to such Credit Party within thirty (30) days of receipt of such refund or
application of such credit; provided that the calculation of such refund or
credit shall be determined solely by such Lender or Agent, as applicable. In
addition, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.     (b)   Each Credit
Party shall jointly and severally indemnify and, within ten (10) days of demand
therefor, pay Agent and each Lender for the full amount of Non-Excluded and
Other Taxes (including any Taxes imposed by any jurisdiction on amounts payable
under this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties and interest, neither of which are the result of
gross negligence by Agent or such Lender, and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally asserted.     (c)   Each Lender organized under the laws of a
jurisdiction outside the United States (a “Foreign Lender”) as to which payments
to be made under this Agreement or under the Notes are exempt from, or entitled
to a reduction in, United States federal withholding tax under an applicable
statute or tax treaty shall provide to Borrower Representative and Agent, at the
time such Foreign Lender becomes a party to this Agreement, a properly completed
and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender’s entitlement to such exemption or reduction (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under

28



--------------------------------------------------------------------------------



 



      this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder, and each Foreign
Lender shall complete all further documentation reasonably requested by Borrower
Representative or the Agent required to establish and maintain such exemption
from or reduction in United States federal withholding tax. Notwithstanding any
other provision of this Section 1.15 to the contrary, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally able to deliver.

1.16   Capital Adequacy; Increased Costs; Illegality

  (a)   If any Lender shall have determined in good faith that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case adopted after the Closing Date, from any central
bank or other Governmental Authority increases or would have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon written demand by such Lender (with a copy of such
demand to Agent) pay to Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction. A certificate
as to the amount of that reduction and showing the basis of the computation
thereof submitted by such Lender to Borrower Representative and to Agent shall,
absent manifest error, be final, conclusive and binding for all purposes.    
(b)   If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan (excluding for
purposes of this Section 1.16(b) Non-Excluded Taxes, as to which Section 1.15
shall govern), then Borrowers shall from time to time, upon written demand by
such Lender (with a copy of such demand to Agent), pay to Agent for the account
of such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower Representative and to Agent by such Lender, shall be conclusive and
binding on Borrowers for all purposes, absent manifest error. Each Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, the affected
Lender shall, to the extent not inconsistent with such Lender’s internal
policies of general application, use reasonable commercial efforts to minimize
costs and expenses incurred by it and payable to it by Borrowers pursuant to
this Section 1.16(b).

29



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
good faith opinion, adversely affecting it or its Loans or the income obtained
therefrom, on written notice thereof and written demand therefor by such Lender
to Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless such Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.     (d)   Within fifteen (15) days after receipt by Borrower
Representative of written notice and demand from any Lender (an “Affected
Lender”) for payment of additional amounts, increased costs or reserve costs as
provided in Section 1.15(a), 1.15(b), 1.16(a), 1.16(b) or 1.16(c), Borrower
Representative may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrower Representative, with the
consent of Agent not to be unreasonably withheld, may obtain, at Borrowers’
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender,
which Replacement Lender must be reasonably satisfactory to Agent. If Borrower
Representative obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender must sell and assign (in
accordance with the requirements for assignments in Section 9.1) its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and the Replacement
Lender shall assume all Commitments of the Affected Lender (and the Affected
Lender shall be released from its Commitments), provided, that Borrowers shall
have reimbursed such Affected Lender for the additional amounts or increased
costs that it is entitled to receive under this Agreement through the date of
such sale and assignment. Notwithstanding the foregoing, Borrowers shall not
have the right to obtain a Replacement Lender if the Affected Lender rescinds
its demand for increased costs or additional amounts within fifteen (15) days
following its receipt of Borrower Representative’s notice of intention to
replace such Affected Lender. Furthermore, if Borrower Representative gives a
notice of intention to replace and does not so replace such Affected Lender
within ninety (90) days thereafter, Borrowers’ rights under this Section 1.16(d)
shall terminate and Borrowers shall promptly pay all increased costs or
additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.15(b), 1.16(a), 1.16(b) and 1.16(c).

30



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding the provisions of Section 1.16(a) and (b), if any Lender
fails to notify Borrower Representative of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 1.16(a) or (b) within
180 days after such Lender becomes aware of such event or occurrence, then such
Lender shall not be entitled to compensation from Borrowers for any amount
arising prior to the date which is 180 days before the date of such notice to
Borrower Representative.

1.17   Single Loan       All Loans to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral and shall be a joint and
several obligation of such Borrower with the obligations of the other Borrowers
for all Loans and other Obligations arising under this Agreement and the Loan
Documents of the other Borrowers.

2 CONDITIONS PRECEDENT

2.1   Conditions to Amendment and Restatement and the Initial Loans       The
Amendment and Restatement of the Original Credit Agreement shall not be
effective, and no Lender shall be obligated to make any Loan to, or incur any
Letter of Credit Obligations on the Closing Date, or to take, fulfill or perform
any other action hereunder, until the following conditions have been satisfied
or provided for in a manner satisfactory to Agent, or waived in writing by Agent
and Lenders:

  (a)   Amended and Restated Credit Agreement; Loan Documents         This
Agreement or counterparts hereof shall have been duly executed by, and delivered
to, each Credit Party, Agent and Lenders; and Agent shall have received such
documents, instruments, agreements and legal opinions as Agent shall reasonably
request in connection with the transactions contemplated by this Agreement and
the other Loan Documents, including all those listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to Agent.     (b)   Approvals         Agent shall have received (i) reasonably
satisfactory evidence that each Credit Party has obtained all required consents
and approvals of all Persons including all requisite Governmental Authorities,
to the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Related Transactions or (ii) a certificate
of an Authorized Officer in form and substance reasonably satisfactory to Agent
affirming that no such consents or approvals are required.     (c)   Opening
Availability; Initial Revolving Credit Advance

31



--------------------------------------------------------------------------------



 



      The Eligible Accounts, Eligible Rentals, Eligible Parts and Tools
Inventory, Eligible Rolling Stock and Eligible Equipment Inventory supporting
the Original Revolving Credit Advances, the Original Letter of Credit
Obligations, the Original Swing Line Advances, the Revolving Credit Advance and
the Letter of Credit Obligations incurred on the Closing Date and the amount of
the Reserves to be established or continued on the Closing Date shall be
sufficient in value, as determined by Agent, to provide Borrowers, collectively,
with Borrowing Availability, after giving effect to the Revolving Credit Advance
made on the Closing Date to each Borrower, the incurrence on the Closing Date of
any Letter of Credit Obligations and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently,
and expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales) and the payment of or reserve for all costs and
expenses related thereto of at least $195,000,000, and the outstanding balance
of the Revolving Loan and Swing Line Loan, together with the amount Revolving
Credit Advance made on the Closing Date and Letter of Credit Obligation incurred
on the Closing Date, shall be no more than $45,000,000.     (d)   Payment of
Fees         Borrowers shall have paid the Fees required to be paid on the
Closing Date in the respective amounts specified in Section 1.9 (including the
Fees specified in the GE Capital Fee Letter), and shall have reimbursed Agent
for all fees, costs and expenses of closing presented as of the Closing Date in
accordance with Section 11.3.     (e)   Capital Structure; Other Indebtedness  
      The organizational documents, terms of equity interests, ownership,
capital, corporate, tax and legal structure of each Credit Party and the terms
and conditions of all Indebtedness of each Credit Party shall be reasonably
acceptable to Agent with no material change from that reported in Borrowers’
June 30, 2006 Financial Statements.     (f)   Due Diligence         Agent shall
have completed its legal due diligence with results reasonably satisfactory to
Agent.     (g)   Senior Notes and Senior Subordinated Notes         Not less
than $195,080,000 of Senior Notes and not less than all of the Senior
Subordinated Notes shall have been repurchased and retired pursuant to the Offer
to Purchase and Consent Solicitation, without waiver or amendment except as
approved by the Agent, the Senior Note Indenture and the Senior Subordinated
Note Indenture shall have been amended in a manner satisfactory to Agent, as
contemplated by and in accordance with the Offer to Purchase and Consent
Solicitation and without waiver or amendment except as approved by the Agent.

32



--------------------------------------------------------------------------------



 



  (h)   Related Transactions Documents         Agent shall have received fully
executed copies of each of the Related Transactions Documents, each of which
shall be in form and substance reasonably satisfactory to Agent and its counsel.
    (i)   Senior Unsecured Notes         H&E Delaware shall have issued not more
than $250,000,000 in original principal amount of Senior Unsecured Notes and
shall have received in consideration thereof not less than $245,000,000 in cash.
    (j)   Financial Conditions         On the Closing Date, after giving effect
to the consummation of the Related transactions,

  (i)   EBITDA of H&E Delaware for the 12 month period ending June 30, 2006 on a
pro forma basis as if the Related Transactions had occurred on the first day of
such period and taking into account such adjustments to EBITDA as may be
acceptable to the Agent (“Adjusted EBITDA”) shall be no less than $148,200,000,
    (ii)   the aggregate consolidated total Indebtedness of the Borrowers
(including Letter of Credit Obligations) shall be no greater than $305,000,000
and     (iii)   the ratio of the consolidated total Indebtedness (including
Letter of Credit Obligations) of Borrowers to Adjusted EBITDA of H&E Delaware
shall be no greater than 2.10:1.00.

  (k)   Ongoing Conditions         The conditions set forth in Section 2.2 shall
have been satisfied or waived.

2.2   Further Conditions to Each Loan       Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:

  (a)   (i) any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect as of such date in any
material respect, except to the extent that such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted or expressly contemplated by this Agreement and (ii) Agent or
Requisite Lenders have determined not to make such Advance, convert or continue
any Loan as a LIBOR Loan or incur such Letter of Credit

33



--------------------------------------------------------------------------------



 



      Obligation as a result of the fact that such warranty or representation is
untrue or incorrect; or     (b)   (i) any event or circumstance having a
Material Adverse Effect has occurred since the date hereof as determined by the
Requisite Lenders and (ii) Agent or Requisite Lenders have determined not to
make such Advance, convert or continue any Loan as a LIBOR Loan or incur such
Letter of Credit Obligation as a result of the fact that such event or
circumstance has occurred; or     (c)   (i) any Default or Event of Default has
occurred and is continuing or would result after giving effect to any Advance
(or the incurrence of any Letter of Credit Obligation), and (ii) Agent or
Requisite Lenders shall have determined not to make any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation as a
result of such Default or Event of Default; or     (d)   after giving effect to
any Advance (or the incurrence of any Letter of Credit Obligations), (i) the
outstanding principal amount of the aggregate Revolving Loan would exceed the
lesser of the Aggregate Borrowing Base and the Maximum Amount, in each case,
less the aggregate outstanding Swing Line Loan at such time or (ii) the
outstanding principal amount of the Revolving Loan to the applicable Borrower
would exceed such Borrower’s separate Borrowing Base less the aggregate
outstanding Swing Line Loan at such time, to that Borrower; or     (e)   after
giving effect to any Swing Line Advance, the outstanding principal amount of the
Swing Line Loan would exceed Swing Line Availability.  

    The request and acceptance by any Borrower of the proceeds of any Advance,
the incurrence of any Letter of Credit Obligations or the conversion or
continuation of any Loan into, or as, a LIBOR Loan, shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by such
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by such Borrower of the cross-guaranty provisions set forth in
Section 12 and of the granting and continuance of Agent’s Liens, on behalf of
itself and Lenders, pursuant to the Collateral Documents.

2.3   Effect of Amendment and Restatement.       Upon this Agreement becoming
effective pursuant to Section 2.1, from and after the Closing Date: (a) the
Revolving Loan Commitments shall be increased in accordance with the terms
hereof; (b) all terms and conditions of the Original Credit Agreement and any
other “Loan Document” as defined therein, as amended and restated by this
Agreement and the other Loan Documents being executed and delivered on or as of
the Closing Date, shall be and remain in full force and effect, as so amended
and restated, and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto, except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, moratorium and
other laws relating to the enforcement of creditors’ rights and by general
principles of equity (whether considered at law or

34



--------------------------------------------------------------------------------



 



    in equity); (c) the terms and conditions of the Original Credit Agreement
shall be amended as set forth herein and, as so amended, shall be restated in
their entirety; provided that any rights, duties and obligations among
Borrowers, Lenders and Agent accruing before the Closing Date under the Original
Credit Agreement and any other Loan Documents shall survive in their entirety
unless specifically amended hereunder; (d) this Agreement shall not in any way
release or impair the rights, duties, Obligations or Liens created pursuant to
the Original Credit Agreement or any other Loan Document or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date, except as amended hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by
Borrowers; (e) all indemnification obligations of the Credit Parties under the
Original Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Agent, and any other Person indemnified under
the Original Credit Agreement or any other Loan Document at any time prior to
the Closing Date; (f) the Obligations incurred under the Original Credit
Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder; (g) the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lenders or Agent under
the Original Credit Agreement, nor constitute a waiver of any covenant,
agreement or obligation under the Original Credit Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is amended hereby; (h) any and all references in the Loan Documents to
the Original Credit Agreement shall, without further action of the parties, be
deemed a reference to the Original Credit Agreement, as amended and restated by
this Agreement, and as this Agreement shall be further amended or amended and
restated from time to time hereafter; (i) any and all references in the Loan
Documents that were executed or delivered prior to the date hereof to the
“Closing Date” shall, without further action of the parties, be deemed a
reference to the Original Closing Date and (j) all security interests created
under the Original Credit Agreement and the other Loan Documents executed and
delivered on the Original Closing Date continue to be in full force and effect
after giving effect to the consummation of this Agreement.

3 REPRESENTATIONS AND WARRANTIES

    To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, each Credit Party, jointly and severally, makes the following
representations and warranties to Agent and each Lender, with respect to all
Credit Parties, each and all of which shall survive the execution and delivery
of this Agreement.

35



--------------------------------------------------------------------------------



 



3.1   Corporate or Limited Liability Company Existence; Compliance with Law

Each Credit Party (a) is a limited liability company or corporation, as
applicable, duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of organization or incorporation set forth in
Disclosure Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses,
damages or liabilities in excess of $50,000; (c) has the requisite corporate or
limited liability company, as applicable, power and authority and the legal
right to own, pledge, mortgage or otherwise encumber and operate its properties,
to lease the property it operates under lease and to conduct its business as is
now, heretofore and is proposed to be conducted; (d) has all material licenses,
permits, consents or approvals from or by, and has made all material filings
with, and has given all material notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;
(e) is in compliance with its charter and bylaws or certificate of formation and
operating agreement, as applicable; and (f) subject to specific representations
set forth herein regarding ERISA, Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law; except in the case of clauses
(b), (d) and (f) of this Section 3.1, where the failure to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

3.2   Executive Offices; Collateral Locations; FEIN

As of the Closing Date, the current location of each Credit Party’s chief
executive office and the warehouses and premises at which any Collateral is
located are set forth in Disclosure Schedule (3.2), and none of such locations
has changed within the 12 months preceding the Closing Date. In addition,
Disclosure Schedule (3.2) lists the jurisdiction of organization, organizational
identification number, if any, and federal employer identification number of
each Credit Party. Each Credit Party is a “registered organization” within the
meaning of Article 9 of the Code.

3.3   Corporate or Limited Liability Company Power, Authorization, Enforceable
Obligations

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Credit Party’s corporate or limited liability
company, as applicable, power; (b) have been duly authorized by all necessary
corporate, limited liability company, shareholder and member action, as
applicable; (c) do not contravene any provision of such Credit Party’s
certificate of formation, operating agreement, charter or by laws, as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Credit Party is a
party or by which such Credit Party or any of its property is bound that alone
or in the aggregate could reasonably be expected to have a Material Adverse
Effect; (f) do not result in the creation or imposition of any Lien upon any of
the

36



--------------------------------------------------------------------------------



 



property of such Credit Party other than Permitted Encumbrances or those in
favor of Agent, on behalf of itself and Lenders, pursuant to the Loan Documents;
and (g) do not require the consent or approval of any Governmental Authority or
any other Person, except those referred to in Section 2.1(b), all of which will
have been duly obtained, made or complied with prior to the Closing Date. Each
of the Loan Documents shall be duly executed and delivered by each Credit Party
that is a party thereto and each such Loan Document shall constitute a legal,
valid and binding obligation of such Credit Party enforceable against it in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and to general
principles of equity.

3.4   Financial Statements and Projections

All Financial Statements concerning any Credit Party and its Subsidiaries that
are referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

  (a)   Financial Statements

The following Financial Statements attached hereto as Disclosure Schedule
(3.4(a)) have been delivered on the date hereof:

  (i)   The audited consolidated and consolidating balance sheets at
December 31, 2005 and the related statements of income and cash flows of H&E
Delaware and its Subsidiaries for the Fiscal Year then ended certified by KPMG
LLP.     (ii)   The unaudited consolidated and consolidating balance sheets and
related statements of income and cash flows of H&E Delaware and its Subsidiaries
for each Fiscal Month from January 2006 through April 2006.

  (b)   Pro Forma

The Pro Forma delivered on or prior to and attached hereto as Disclosure
Schedule (3.4(b)) was prepared by Borrowers giving pro forma effect to the
Related Transactions, and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in accordance with GAAP.

  (c)   Projections

The Projections delivered on or prior to the Closing Date and attached hereto as
Disclosure Schedule (3.4(c)) have been prepared by Borrowers in light of the
past operations of their businesses (including the actual results of past
operations during the twelve month period prior to the Closing Date), and
reflect profit and loss projections on a month by month basis for the Fiscal
Years 2006 and 2007 and on an annual basis for

37



--------------------------------------------------------------------------------



 



the Fiscal Years 2008 and 2009. The Projections are based upon estimates and
assumptions stated therein, all of which Borrowers believe to be reasonable and
fair in light of current conditions and current facts known to Borrowers and, as
of the Closing Date, reflect Borrowers’ good faith and reasonable estimates of
the future financial performance of Borrowers and of the other information
projected therein for the period set forth therein.

3.5   Material Adverse Effect

Between December 31, 2005 and the Closing Date: (a) none of the Credit Parties
has incurred any obligations, contingent or noncontingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments that are not reflected in the Pro Forma and that, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Credit Party or has become binding upon any Credit Party’s assets and no law
or regulation applicable to any Credit Party has been adopted that has had or
could reasonably be expected to have a Material Adverse Effect, and (c) no
Credit Party is in default and to the best of any Credit Party’s knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Between December 31, 2005 and the Closing Date
no event has occurred, that alone or together with other events, could
reasonably be expected to have a Material Adverse Effect. For all purposes of
this Section 3.5, the entering into of the Related Transaction Documents and the
consummation of the Related Transactions shall be deemed not to have a Material
Adverse Effect.

3.6   Ownership of Property; Liens

  (a)   As of the Closing Date, the real estate (together with any real property
acquired by any Borrower or Guarantor after the Closing Date, “Real Estate”)
designated as such and listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or operated by any Credit Party.
Except as disclosed in Disclosure Schedule (3.6), each Credit Party owns good
and marketable fee simple title to all of its owned Real Estate, and valid and
marketable leasehold interests in all of its leased Real Estate, all as more
particularly described on such schedule, and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent. Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal properties and assets, including,
without limitation, those Titled Vehicles described in Disclosure Schedule
(3.6). As of the Closing Date, none of the properties and assets of any Credit
Party are subject to any Liens other than Permitted Encumbrances, and there are
no facts, circumstances or conditions known to any Credit Party that may result
in any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances. Except as described in Disclosure Schedule (3.6),

38



--------------------------------------------------------------------------------



 



      each Credit Party has received all deeds, certificates of title,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets including, without limitation, the Titled
Vehicles. Disclosure Schedule (3.6) also describes any purchase options, rights
of first refusal or other similar contractual rights pertaining to any Real
Estate. No portion of any Credit Party’s Real Estate has suffered any material
damage by fire or other casualty loss that has not heretofore been repaired and
restored in all material respects to its original condition or otherwise
remedied. All material permits required to have been issued or appropriate to
enable the Real Estate to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used have been lawfully issued and are in
full force and effect.

3.7   Labor Matters

As of the Closing Date (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party’s knowledge, threatened
that could reasonably be expected to have a Material Adverse Effect; (b) hours
worked by and payment made to employees of each Credit Party comply in all
material respects with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all material
payments due from any Credit Party for employee health and welfare insurance
have been paid or accrued as a liability on the books of such Credit Party;
(d) except as set forth in Disclosure Schedule (3.7), no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, stock appreciation plan or agreement or any similar plan, agreement or
arrangement (and true and complete copies of any agreements described in
Disclosure Schedule (3.7) have been delivered to Agent); (e) except as set forth
in Disclosure Schedule (3.7), there is no organizing activity involving any
Credit Party pending or, to any Credit Party’s knowledge, threatened by any
labor union or group of employees; (f) except as set forth in Disclosure
Schedule (3.7), there are no representation proceedings pending or, to any
Credit Party’s knowledge, threatened with the National Labor Relations Board,
and no labor organization or group of employees of any Credit Party has made a
pending demand for recognition; and (g) except as set forth in Disclosure
Schedule (3.7), there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual that could reasonably be expected to have a
Material Adverse Effect.

3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is

39



--------------------------------------------------------------------------------



 



owned by each of the members or Stockholders, as applicable, and in the amounts
set forth in Disclosure Schedule (3.8). Except as set forth in Disclosure
Schedule (3.8), there are no outstanding rights to purchase, options, warrants
or similar rights or agreements pursuant to which any Credit Party may be
required to issue, sell, repurchase or redeem any of its Stock or other equity
securities or any Stock or other equity securities of its Subsidiaries. All
outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as of
the Closing Date is described in Section 6.3 (including Disclosure Schedule
(6.3)). None of the Credit Parties other than Borrowers has any assets (except
Stock of their Subsidiaries) or any Indebtedness or Guaranteed Indebtedness. No
Credit Party has any outstanding Indebtedness or true lease obligations secured
by a Lien described in Section 6.7(c) or Section 6.7(d) except as described in
Disclosure Schedule (6.3) under the heading “Vendor Financings.”

3.9   Government Regulation

No Credit Party is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Federal Power Act or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.

3.10   Margin Regulations

No Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No
Credit Party owns any Margin Stock, and none of the proceeds of the Loans or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Loans or other extensions of credit under this Agreement to be considered
a “purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit any Subsidiary to take any
action that might cause any Loan Document to violate any regulation of the
Federal Reserve Board.

3.11   Taxes

All tax returns, reports and statements, including information returns, required
by any Governmental Authority to be filed by any Credit Party have been filed
with the appropriate Governmental Authority and all Taxes have been paid prior
to the date on which any fine,

40



--------------------------------------------------------------------------------



 



penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), except
(a) Taxes or other amounts being contested in accordance with Section 5.2(b) or
(b) to the extent that the failure to file or pay could not reasonably be
expected to result in a Material Adverse Effect. Proper and accurate amounts
have been withheld by each Credit Party from its respective employees for all
periods in full and complete compliance with all applicable federal, state,
local and foreign laws and such withholdings have been timely paid to the
respective Governmental Authorities. Disclosure Schedule (3.11) sets forth as of
the Closing Date those taxable years for which any Credit Party’s tax returns
are currently being audited by the IRS or any other applicable Governmental
Authority and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding. Except as described in Disclosure
Schedule (3.11), no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.
None of the Credit Parties or their respective predecessors are liable for any
Taxes: (a) under any agreement (including any tax sharing agreements), (b) to
any Credit Party’s knowledge, as a transferee or (c) under Treasury
Regulation Section 1.1502-6(a) or any analogous or similar state, local or
foreign law or regulation. As of the Closing Date, no Credit Party has agreed or
been requested to make any adjustment under IRC Section 481(a), by reason of a
change in accounting method or otherwise, which would have a Material Adverse
Effect. As of the Closing Date, no Credit Party has participated in a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).

3.12   ERISA

  (a)   Disclosure Schedule (3.12) lists all material Plans and separately
identifies all Pension Plans, including Title IV Plans, Multiemployer Plans and
Welfare Plans, including all Retiree Welfare Plans. Copies of all Title IV
Plans, together with a copy of the latest IRS/DOL 5500-series form for each such
Title IV Plan, have been made available to Agent. Except as would not reasonably
be expected to have a Material Adverse Effect (i) except with respect to
Multiemployer Plans, each Qualified Plan has received a favorable determination
letter from the IRS, and nothing has occurred that would cause the loss of such
Qualified Plans qualification; (ii) each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA; (iii) neither any
Credit Party nor any ERISA Affiliate has failed to make any contribution or pay
any amount due as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any Title IV Plan; and (iv) no Credit Party or any ERISA
Affiliate has engaged in a “prohibited transaction”, as defined in Section 406
of ERISA and Section 4975 of the IRC, that will subject any Credit Party to a
material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.     (b)   Except as set forth in Disclosure Schedule
(3.12): (i) no Title IV Plan has any material Unfunded Pension Liability;
(ii) no ERISA Event or event described in Section 4062(e)

41



--------------------------------------------------------------------------------



 



      of ERISA with respect to any Title IV Plan has occurred or is reasonably
expected to occur that in all cases could reasonably be expected a Material
Adverse Effect; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary or sponsor of any Plan that could reasonably be expected to
have a Material Adverse Effect; (iv) no Credit Party or ERISA Affiliate has
incurred or reasonably expects to incur any liability as a result of a complete
or partial withdrawal from a Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect; (v) within the last five years no
Title IV Plan of any Credit Party or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Credit Party or
ERISA Affiliate (determined at the time of any such transfer).

3.13   No Litigation

No action, claim, lawsuit, demand, investigation or proceeding is now pending
or, to the knowledge of any Credit Party, threatened against any Credit Party or
before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”), (a) that challenges any Credit
Party’s, right or power to enter into or perform any of its obligations under
any Related Transaction Document or any Loan Document to which it is a party, or
the validity or enforceability of any Related Transaction Document or any Loan
Document or any action taken thereunder, or (b) that has a reasonable risk of
being determined adversely to any Credit Party, and which, if so determined,
could reasonably be expected to have a Material Adverse Effect. Except as set
forth in Disclosure Schedule (3.13), as of the Closing Date there is no
Litigation pending or to any Credit Party’s knowledge threatened against any
Credit Party that seeks damages in excess of $100,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.

3.14   Brokers

No broker or finder brought about the obtaining, making or closing of the Loans
or the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

3.15   Intellectual Property

As of the Closing Date, each Credit Party owns or has rights to use all
Intellectual Property material to the continuance of the conduct of its business
as now or heretofore conducted by it or proposed to be conducted by it, and each
Patent, each registration or each application for registration of each
Trademark, each Copyright and each License is listed, together with application
or registration numbers, as applicable, in Disclosure Schedule (3.15). Each
Credit

42



--------------------------------------------------------------------------------



 



Party conducts its business and affairs without material infringement of or
material interference with any Intellectual Property of any other Person. Except
as set forth in Disclosure Schedule (3.15), no Credit Party is aware of any
infringement claim by any other Person with respect to any Intellectual
Property.

3.16   Full Disclosure

No information contained in this Agreement, any of the other Loan Documents, any
Projections, Financial Statements or Collateral Reports or other written reports
from time to time delivered hereunder or any written statement furnished by or
on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. The Liens granted to Agent, on behalf of itself and
Lenders, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances.

3.17   Environmental Matters

  (a)   Except as set forth in Disclosure Schedule (3.17), as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $250,000; (ii) no Credit
Party has caused or suffered to occur any Release of Hazardous Materials on, at,
in, under, above, to, from or about any of its Real Estate that would result in
Environmental Liabilities that could reasonably be expected to exceed $250,000;
(iii) each Credit Party is and has been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $250,000; (iv) each
Credit Party has obtained, and is in compliance with, all Environmental Permits
required by Environmental Laws for the operations of its businesses as presently
conducted or as proposed to be conducted, except where the failure to so obtain
or comply with such Environmental Permits would not result in Environmental
Liabilities that could reasonably be expected to exceed $250,000, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party is involved in operations or knows of any facts, circumstances or
conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of Borrowers that could reasonably be
expected to exceed $250,000, and no Credit Party has permitted any current or
former tenant or occupant of the Real Estate to engage in any such operations;
(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $100,000 or injunctive relief, or which
alleges criminal misconduct by any Credit Party, (vii) no notice has been

43



--------------------------------------------------------------------------------



 



      received by any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes, and
to the knowledge of any Credit Party, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Credit Parties have provided to Agent copies of all material existing
environmental reports, reviews and audits and all material written information
in their possession pertaining to actual or potential Environmental Liabilities,
in each case relating to the Credit Parties.

  (b)   Each Credit Party hereby acknowledges and agrees that Agent (i) is not
now, and has not ever been in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

3.18   Insurance

Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the terms of each such policy.

3.19   Deposit and Disbursement Accounts

Disclosure Schedule (3.19) lists all banks and other financial institutions at
which each Credit Party maintains deposit or other accounts as of the Closing
Date, including any Disbursement Accounts, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

3.20   Government Contracts

Except as set forth in Disclosure Schedule (3.20), as of the Closing Date, no
Credit Party is a party to any contract or agreement with any Governmental
Authority the value of which exceeds $100,000 and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act, as amended (31 U.S.C.
Section 3727) or any similar foreign, state or local law.

3.21   Customer and Trade Relations

As of the Closing Date, there exists no actual or, to the knowledge of any
Credit Party, threatened termination or cancellation of, or any material adverse
modification or change in: (a) the business relationship of any Credit Party
with any customer or group of customers whose purchases during the preceding
twelve (12) months caused it or them, as applicable, to be ranked among the ten
largest customers of such Credit Party, considered as a whole; or (b) the
business relationship of any Credit Party with any supplier or group of
suppliers whose sales during the preceding twelve

44



--------------------------------------------------------------------------------



 



(12) months caused it or them, as applicable, to be ranked among the ten largest
suppliers of such Credit Party.

3.22   Agreements and Other Documents

As of the Closing Date, each Credit Party has provided to Agent or its counsel,
on behalf of Lenders, accurate and complete copies (or summaries) of all of the
following agreements or documents to which it is subject and each of which is
listed in Disclosure Schedule (3.22): (a) supply agreements and purchase
agreements not terminable by such Credit Party within sixty (60) days following
written notice issued by such Credit Party and involving transactions in excess
of $1,000,000 per annum; (b) leases by such Credit Party as lessee of Equipment
Inventory having a remaining term of one year or longer, the total value of
leases of Equipment Inventory as to which a Credit Party is lessee, for each
lessor, the annual payments on all such leases of Equipment Inventory and the
Operating Lease Payoff Value for each operating lease of Equipment Inventory of
a Borrower or a Guarantor; (c) licenses and permits held by such Credit Party,
the absence of which could be reasonably likely to have a Material Adverse
Effect; (d) instruments and documents evidencing any Indebtedness or Guaranteed
Indebtedness of such Credit Party and any Lien (other than Permitted
Encumbrances) granted by such Credit Party with respect thereto; and
(e) instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party.
With respect to the leases referred to in clause (b) above, other than as set
forth on Disclosure Schedule (3.22), no Credit Party has any obligation in such
lease or otherwise to purchase such Equipment Inventory from the lessor of such
Equipment Inventory at any time. As of the Closing Date, each Borrower has
provided to Agent the forms of lease under which such Borrower leases Equipment
Inventory to third Persons.

3.23   Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of Borrower Representative, (c) the consummation of the Related Transactions and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, each Credit Party is and will be Solvent.

3.24   Titled Vehicles

Each Borrower is in the business of selling (as such phrase is used in section
9-311(d) of the Code) all Equipment Inventory constituting Titled Vehicles now
or hereafter owned by such Borrower, other than those types of Titled Vehicles
set forth on Disclosure Schedule (3.24).

45



--------------------------------------------------------------------------------



 



3.25   Omitted.

3.26   Senior Unsecured Notes and Other Related Transactions Document

As of the Closing Date, Borrowers have delivered to Agent a complete and correct
copy of each of (i) the Senior Unsecured Note Indenture, (ii) the Offer to
Purchase and Consent Solicitation, (iii) all supplemental indentures or
amendments to the Senior Note Indenture and the Senior Subordinated Note
Indenture entered into in connection with the Offer to Purchase and Consent
Solicitation and (iv) all documents, instruments and agreements executed and
delivered in connection therewith.
4     FINANCIAL STATEMENTS AND INFORMATION

4.1   Reports and Notices

  (a)   Each Credit Party hereby agrees that from and after the Closing Date and
until the Termination Date, it shall deliver to Agent or to Agent and Lenders,
as required, the Financial Statements, notices, Projections and other
information at the times, to the Persons and in the manner set forth in Annex E.
    (b)   Each Credit Party hereby agrees that from and after the Closing Date
and until the Termination Date, it shall deliver to Agent or to Agent and
Lenders, as required, the various Collateral Reports (including Borrowing Base
Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons and in
the manner set forth in Annex F.

4.2   Communication with Accountants

Each Credit Party authorizes (a) Agent and (b) so long as an Event of Default
has occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants including KPMG LLP and authorizes and,
at Agent’s request, shall instruct those accountants and advisors to disclose
and make available to Agent and each Lender any and all Financial Statements and
other supporting financial documents, schedules and information relating to any
Credit Party (including copies of any issued management letters) with respect to
the business, financial condition and other affairs of any Credit Party.
5     AFFIRMATIVE COVENANTS
Each Credit Party jointly and severally agrees as to all Credit Parties that
from and after the date hereof and until the Termination Date:

5.1   Maintenance of Existence and Conduct of Business

Each Credit Party shall: (a) do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a limited liability
company or a corporation, as the case may be, and its rights and franchises;
(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder; (c) at all times maintain, preserve and protect
all

46



--------------------------------------------------------------------------------



 



of its assets and properties used or useful in the conduct of its business, and
keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
(d) transact business only in such limited liability company, corporate and
trade names as are set forth in Disclosure Schedule (5.1).

5.2   Payment of Charges

  (a)   Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, and (ii) lawful
claims for labor, materials, supplies and services or otherwise, and (iii) all
storage or rental charges payable to warehousemen or bailees, in each case,
before any thereof shall become past due.     (b)   Each Credit Party may in
good faith contest, by appropriate proceedings, the validity or amount of any
Charges, Taxes or claims described in Section 5.2(a); provided, that
(i) adequate reserves with respect to such contest are maintained on the books
of such Credit Party, in accordance with GAAP; (ii) no Lien shall be imposed to
secure payment of such Charges (other than payments to warehousemen and/or
bailees and Permitted Encumbrances) that is superior to any of the Liens
securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met, and (v) Agent has not advised such Credit Party in writing that Agent
reasonably believes that nonpayment or nondischarge thereof could have or result
in a Material Adverse Effect.

5.3   Books and Records

Each Credit Party shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).

5.4   Insurance; Damage to or Destruction of Collateral

  (a)   Each Credit Party shall at its sole cost and expense, maintain the
policies of insurance described in Disclosure Schedule (3.18) as in effect on
the date hereof, and each Person

47



--------------------------------------------------------------------------------



 



      succeeding to the position of such individual, or otherwise in form and
amounts and with insurers reasonably acceptable to Agent. Such policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) shall contain provisions pursuant to which the insurer agrees to provide
30 days prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable. Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.     (b)  
Agent reserves the right at any time upon any change in any Credit Party’s risk
profile (including any change in the product mix maintained by any Credit Party
or any laws affecting the potential liability of such Credit Party) to require
additional forms and limits of insurance to, in Agent’s opinion, adequately
protect both Agent’s and Lender’s interests in all or any portion of the
Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry. If reasonably requested by
Agent, each Credit Party shall deliver to Agent from time to time a report of a
reputable insurance broker, reasonably satisfactory to Agent, with respect to
its insurance policies.     (c)   Each Credit Party shall deliver to Agent, in
form and substance reasonably satisfactory to Agent, endorsements to (i) all
“All Risk,” keyman life insurance and business interruption insurance naming
Agent, on behalf of itself and Lenders, as loss payee, and (ii) all general
liability and other liability policies naming Agent, on behalf of itself and
Lenders, as additional insured. Each Credit Party irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent),
so long as any Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $5,000,000, as such Credit Party’s true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of such Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney. Borrower Representative shall promptly notify Agent
of any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance. After deducting from
such

48



--------------------------------------------------------------------------------



 



      proceeds the expenses, if any, incurred by Agent in the collection or
handling thereof, such proceeds shall be applied to the Obligations except as
otherwise provided by Section 1.3(d).

  (d)   Borrower Representative shall, immediately upon learning of the
institution of any proceeding for the condemnation or other taking of any
property of any Credit Party in excess of $1,000,000 in the aggregate for all
such condemnations or takings, notify the Agent of the pendency of such
proceeding, and agree that the Agent may participate in any such proceeding, and
Borrower Representative from time to time will deliver to the Agent all
instruments reasonably requested by the Agent to permit such participation. The
Agent is authorized to collect the proceeds of any such condemnation claim or
award and such proceeds shall be applied to the Obligations, except as otherwise
provided in Section 1.3(d).

5.5   Compliance with Laws

Each Credit Party shall comply with all federal, state, local and foreign laws
and regulations applicable to it, including those relating to licensing, ERISA
and labor matters and Environmental Laws and Environmental Permits, except to
the extent that the failure to comply, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.6   Supplemental Disclosure

From time to time as may be reasonably requested by Agent (which request will
not be made more frequently than once each year absent the occurrence and
continuance of a Default or an Event of Default), Credit Parties shall
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided, that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing; and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.

5.7   Intellectual Property

Each Credit Party will conduct its business and affairs without material
infringement of or material interference with any Intellectual Property of any
other Person; provided, that to the extent any Credit Party learns of any such
material infringement or interference and such Credit

49



--------------------------------------------------------------------------------



 



Party promptly takes steps to eliminate such infringement or interference (by
procuring a license or otherwise) such Credit Party shall not be deemed to be in
violation of this Section 5.7 so long as such Credit Party is entitled to
continue to use such Intellectual Property.

5.8   Environmental Matters

Each Credit Party shall and shall cause each Person within its reasonable
control to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify Agent
promptly after such Credit Party becomes aware of any violation of Environmental
Laws or Environmental Permits or any Release on, at, in, under, above, to, from
or about any Real Estate which could reasonably be expected to result in
Environmental Liabilities in excess of $250,000; and (d) promptly forward to
Agent a copy of any order, notice, request for information or any written
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $250,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, which, in each case, could reasonably be expected to have a Material
Adverse Effect, then Credit Parties shall, upon Agent’s written request
(i) cause the performance of an environmental audit, which may include
subsurface sampling of soil and groundwater, and preparation of an environmental
report with respect to the subject matter of such breach, at Credit Parties’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting environmental audits and testing with respect to the
subject matter of such breach, as Agent deems appropriate, including subsurface
sampling of soil and groundwater, provided, that Agent provides Borrower
Representative with reasonable prior notice and conducts, or causes its
representatives to conduct, all such audits and tests in a manner reasonably
directed to minimize interference with the applicable Credit Party’s business.
Borrowers shall reimburse Agent for the reasonable costs of such audits and
tests and the same will constitute a part of the Obligations secured hereunder.

50



--------------------------------------------------------------------------------



 



5.9   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Real Estate
Purchases and Vendor Inter-Creditor Agreements

  (a)   If requested by Agent, Credit Party shall use its commercially
reasonable best efforts to obtain a landlord’s agreement, mortgagee agreement or
bailee letter, as applicable, from the lessor of each leased property, mortgagee
of owned property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located
(other than with respect to Equipment Inventory which is being leased by a
Borrower to others in the ordinary course of such Borrower’s business), which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. If Agent has not received a landlord or mortgagee agreement
or bailee letter at any such location within thirty (30) days following the
first placement of Collateral at such location, the applicable Borrower’s
Eligible Parts and Tools Inventory, Eligible Rolling Stock or Eligible Equipment
Inventory at that location shall, in Agent’s discretion, be excluded from the
applicable Borrower’s Borrowing Base or be subject to such Reserves as may be
established in good faith by Agent in its reasonable credit judgment and as set
forth in Sections 1.6A, 1.7 and 1.7A. After the Closing Date, no real property
or warehouse space shall be leased by any Borrower and no Parts and Tools
Inventory or Equipment Inventory shall be shipped to a processor or converter
under arrangements established after the Closing Date without prior written
notice to Agent. Each Credit Party shall timely and fully pay and perform its
obligations in all material respects under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located. To the extent otherwise permitted hereunder, if any Credit Party
proposes to acquire a fee ownership or leasehold interest in Real Estate after
the Closing Date, it shall first provide to Agent written notice thereof and (at
the reasonable request of Agent) a mortgage or deed of trust granting Agent a
first priority Lien on such Real Estate, together with a FIRREA compliant
appraisal (if requested by Agent), environmental audits, mortgage title
insurance commitment, real property survey, local counsel opinions, and, if
required by Agent, supplemental casualty insurance and flood insurance, and such
other documents, instruments or agreements reasonably requested by Agent, in
each case, in form and substance reasonably satisfactory to Agent.     (b)   At
the request of Agent, each applicable Borrower shall execute and deliver or
cause to be executed and delivered to Agent a mortgage or deed of trust granting
to Agent a first priority Lien on any Real Estate at any time owned by such
Borrower (or, if such Real Estate is subject to any prior Liens as of the
Closing Date, a Lien subject only to such prior Liens), together with a FIRREA
compliant appraisal, environmental audit, mortgage title insurance commitment,
real property survey, local counsel opinion, and if required by Agent,
supplemental casualty insurance, and such other documents,

51



--------------------------------------------------------------------------------



 



      instruments or agreements reasonably requested by Agent, in each case, in
form and substance satisfactory to Agent.     (c)   Prior to entering into any
financing arrangement described in Section 6.7(c) or Section 6.7(d), a Borrower
shall notify Agent. In the event that a Borrower obtains knowledge of the
assignment by any holder of any such Lien referred to in Section 6.7(c) or
Section 6.7(d), or the owner of any equipment leased by such Borrower has
transferred or sold such Lien or Equipment to another Person, such Borrower
shall notify Agent and use reasonable efforts to cause such Person to enter into
an applicable Vendor Inter-Creditor Agreement with such Person.

5.10   Government Accounts

Each Borrower shall at any time upon reasonable request by the Agent prepare and
deliver to the Agent a report setting forth all of its Accounts on which the
Account Debtor is the United States or Canadian Government or a political
subdivision thereof, or any state, province or municipality or department,
agency or instrumentality thereof, which such report shall disclose the name of
the Account Debtor, the amount of such Account and any other information the
Agent shall reasonably request.

5.11   Further Assurances

  (a)   Each Credit Party shall ensure that all written information, exhibits
and reports furnished to the Agent or the Lenders do not and will not contain
any untrue statement of a material fact and do not and will not omit to state
any material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.     (b)   Promptly upon request by the
Agent, the Credit Parties shall (and, subject to the limitations hereinafter set
forth, shall cause each of their Subsidiaries to) take such additional actions
as the Agent may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document,
(ii) to subject to the Liens created by any of the Collateral Documents any of
the properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Agent and the Lenders under any Loan Document or under any
other document executed in connection therewith. Without limiting the generality
of the foregoing and except as otherwise approved in writing by Requisite
Lenders, the Credit Parties shall cause each of their Domestic Subsidiaries to
guaranty the Obligations and to cause each such Subsidiary to grant to

52



--------------------------------------------------------------------------------



 



      the Agent, for the benefit of the Agent and Lenders, a security interest
in, subject to the limitations hereinafter set forth, all of such Subsidiary’s
property to secure such guaranty. Furthermore and except as otherwise approved
in writing by Requisite Lenders, each Credit Party shall, and shall cause each
of its Domestic Subsidiaries to, pledge all of the Stock and Stock equivalents
of each of its Domestic Subsidiaries, in each instance, to the Agent, for the
benefit of the Agent and Lenders, to secure the Obligations. In connection with
each pledge of Stock and Stock equivalents, the Credit Parties shall deliver, or
cause to be delivered, to the Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary of any Credit Party acquires any real property,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to the Agent, (x) a fully executed
mortgage, in form and substance reasonably satisfactory to the Agent together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to the Agent, in form and substance and in an amount
reasonably satisfactory to the Agent insuring that the mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens, (y) then current A.L.T.A. surveys,
certified to the Agent and the Lenders by a licensed surveyor sufficient to
allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to the Agent, in form and substance
satisfactory to the Agent. Within 30 days following the Closing Date, at their
own cost and expense, the Credit Parties shall cause applications to be filed
with the appropriate motor vehicle authorities to cause all certificates of
title for Titled Vehicles owned as of the Closing Date by H&E California to
indicate the name of the Agent as first lienholder.

6     NEGATIVE COVENANTS
Each Credit Party agrees jointly and severally as to all parties that from and
after the date hereof until the Termination Date:

6.1   Acquisitions, Subsidiaries, Etc.

No Credit Party shall directly or indirectly, by operation of law or otherwise,
(a) form or acquire any Subsidiary, or (b) merge with, consolidate with, acquire
all or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person; provided, that any Credit Party may merge with another
Credit Party, so long as (i) Borrower Representative shall be the survivor of
any such merger to which it is a party and (ii) a Borrower shall be the survivor
of any such merger to which one or more Borrowers is a party. Notwithstanding
the foregoing, any Borrower may acquire all or any substantial portion of the
assets or all of the Stock (other than assets consisting of Stock) of any Person
(the “Target”) (a “Permitted Acquisition”) subject to the satisfaction of each
of the following conditions:

53



--------------------------------------------------------------------------------



 



  (i)   Agent shall receive at least forty-five (45) days prior written notice
of such proposed Permitted Acquisition, which notice shall include a detailed
description of such proposed Permitted Acquisition including, without
limitation, financial statements of Target and any other due diligence items
requested by Lenders;     (ii)   such Permitted Acquisition shall only involve a
Target that upon acquisition would constitute a Domestic Subsidiary and 75% or
more of whose assets are located in the United States and comprising or
conducting a business, or those assets of a business, of the type engaged in by
such Borrower as of the Closing Date or a business reasonably related thereto or
a logical extension thereof, and which business would not subject Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under this Agreement or any other Loan Documents other
than approvals applicable to the exercise of such rights and remedies with
respect to such Borrower prior to such Permitted Acquisition;     (iii)   no
additional Indebtedness or Guaranteed Indebtedness, contingent obligations or
other liabilities shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of any Credit Party and Target after giving effect to
such Permitted Acquisition, except (A) Indebtedness permitted under clause
(v) and (B) ordinary course trade payables, accrued expenses and unsecured
Indebtedness and other liabilities and contingent obligations of the Target to
the extent no Default or Event of Default has occurred and is continuing or
would result after giving effect to such Permitted Acquisition;     (iv)  
omitted;     (v)   no Indebtedness for borrowed money to finance such
acquisitions shall be incurred, guaranteed, assumed or consolidated in
connection with such Permitted Acquisitions other than Revolving Credit Advances
subject to the terms hereof;     (vi)   the business and assets acquired in such
Permitted Acquisition shall be free and clear of all Liens (other than Permitted
Encumbrances);     (vii)   at or prior to the closing of any Permitted
Acquisition, (x) to the extent such Permitted Acquisition consists of the
acquisition of assets from Target, Agent will be granted a first priority
perfected Lien (subject to Permitted Encumbrances) in all assets acquired
pursuant thereto and H&E Delaware and its Subsidiaries shall have taken such
actions and executed and delivered such documents as Agent may have reasonably
requested in connection therewith and in addition, H&E Delaware and its
Subsidiaries shall have complied with the requirements of Section 5.9(a) in
respect of any real property acquired in such Permitted Acquisition and (y) to
the extent such Permitted Acquisition consists of the acquisition of the Stock
of Target, Target shall have become a party to this

54



--------------------------------------------------------------------------------



 



      Agreement pursuant to a joinder agreement in form and substance
satisfactory to Agent, Target shall have provided a Subsidiary Guaranty as well
as such Collateral Documents as Agent shall have required in order to provide to
Agent a first priority security interest (subject to Permitted Encumbrances) in
all then owned or thereafter acquired assets of Target pursuant to a Pledge
Agreement and shall have delivered certificates evidencing such Stock and blank
undated stock powers therewith to Agent, and H&E Delaware and its Subsidiaries
shall have provided to Agent a first priority perfected security interest in all
Stock of Target, in each case, together with such legal opinions, certificates
and other documents as Agent shall have reasonably requested, and in addition,
H&E Delaware and its Subsidiaries shall comply and cause the Target to comply
with all other requirements of Section 5.11(b) as to such Target.

  (viii)   Concurrently with delivery of the notice referred to in clause
(i) above, the Borrower Representative shall have delivered to Agent, in form
and substance satisfactory to Agent:

  (A)   (x) a pro forma consolidated and consolidating, if applicable, balance
sheet of H&E Delaware and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial data, which shall be complete and shall accurately and
fairly represent the assets, liabilities, financial condition and results of
operations of H&E Delaware and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that on a pro forma basis, no Event of Default has occurred and is
continuing or would result after giving effect to such Permitted Acquisition and
H&E Delaware and its Subsidiaries would have been in compliance with the
financial covenants set forth in Annex G for the twelve month period reflected
in the Compliance Certificate most recently delivered to Agent pursuant to Annex
E prior to the consummation of such Permitted Acquisition (after giving effect
to such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period);     (B)   updated versions of the most
recently delivered operating plan in form reasonably satisfactory to the Agent
taking into account such Permitted Acquisition (the “Acquisition Projections”);
and     (C)   a certificate of an Authorized Officer of the Borrower
Representative to the effect that: (w) such Borrower will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of such Borrower and its Subsidiaries (on a
consolidated and consolidating basis, if applicable) as

55



--------------------------------------------------------------------------------



 



      of the date thereof after giving effect to the Permitted Acquisition;
(y) the Acquisition Projections are reasonable estimates of the future financial
performance of H&E Delaware and its Subsidiaries subsequent to the date thereof
based upon the historical performance of H&E Delaware and its Subsidiaries and
the Target and show that H&E Delaware and its Subsidiaries shall continue to be
in compliance with the financial covenants set forth in Annex G for the three
(3) year period thereafter or the balance remaining of the Commitment term; and
(z) such Borrower has completed its due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the results of which investigation were delivered
to Agent and Lenders;

  (ix)   on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent;     (x)   Agent and Lenders shall have received results of an appraisal
and audit of the Target, its assets, and its books and records, in form and
substance reasonably satisfactory to the Agent;     (xi)   the structure and
terms of the Permitted Acquisition shall be satisfactory to the Agent and no
Credit Party shall acquire any liabilities in such transaction other than those
approved by the Agent or described in clause (iii)(B);     (xii)   at the time
of such Permitted Acquisition and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

  (xiii)   at the time of such Permitted Acquisition and after giving effect
thereto and the making of any Loans in connection therewith, Borrowing
Availability shall exceed $25,000,000.

6.2   Investments; Loans and Advances

Except as otherwise expressly permitted by this Section 6.2 and except as
expressly permitted by Section 6.3(b) and Section 6.14, no Credit Party shall
make or permit to exist any investment in, or make, accrue or permit to exist
loans or advances of money to, any Person, through the direct or indirect
lending of money, holding of securities or otherwise, except that (a) a Borrower
may hold investments comprised of notes payable, or stock or other securities
issued by Account Debtors to such Borrower pursuant to a bankruptcy proceeding
of such Account Debtor or negotiated agreements with respect to settlement of
such Account Debtor’s Accounts, as applicable, in the ordinary course of
business, so long as the aggregate amount of such Accounts so settled by
Borrowers does not exceed $1,000,000; (b) a Borrower may acquire Intercompany

56



--------------------------------------------------------------------------------



 



    Notes permitted to be incurred under Section 6.3, (c) a Borrower may invest
in P&E Capital Expenditures, (d) a Credit Party may hold investments received
pursuant to a sale of assets permitted under Section 6.8, (e) a Credit Party may
hold investments held in the ordinary course of business in any Deposit Account
subject to a Lien in favor of Agent, (f) a Credit Party may hold investments in
existence on the date hereof and summarized in Disclosure Schedule (6.2), and
(g) so long as no Default or Event of Default has occurred and is continuing,
Borrowers may make investments, subject to Control Letters or otherwise subject
to a perfected security interest in favor of Agent for the benefit of Lenders,
in (i) marketable direct obligations issued, unconditionally guaranteed or
insured by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., (iii) certificates of deposit, maturing no more than
one year from the date of creation thereof, issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $300,000,000
and having a senior secured rating of “A” or better by a nationally recognized
rating agency (an “A Rated Bank”), (iv) time deposits, maturing no more than
30 days from the date of creation thereof with A Rated Banks, (v) mutual funds
that invest solely in one or more of the investments described in clauses
(i) through (iv) above and (vi) other investments not exceeding $100,000 in
aggregate amount in which Agent has a perfected first priority security
interest. Each Credit Party may maintain its existing investments in its
Subsidiaries as of the Closing Date.   6.3   Indebtedness

  (a)   No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests, Refinancing Liens and Capital Leases permitted in
clause (c) or (d) of Section 6.7, (ii) the Loans and the other Obligations,
(iii) deferred taxes, to the extent permitted under applicable law,
(iv) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (v) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party than the terms of the
Indebtedness being refinanced, amended or modified, (vi) Indebtedness
specifically permitted under Section 6.1, (vii) Indebtedness of Borrowers not
exceeding (x) $4,920,000 in aggregate principal amount (less all payments of
principal and repurchases and redemptions thereof) evidenced by the Senior
Notes, and (y) $250,000,000 in aggregate principal amount evidenced by Senior
Unsecured Notes (less all payments of principal and repurchases and redemptions
thereof), (viii) Indebtedness consisting of intercompany loans and advances made
by any Borrower to any other Borrower; provided, that: (A) each Borrower shall
have executed and delivered to each other Borrower, on the Closing Date, a
demand note (collectively, the

57



--------------------------------------------------------------------------------



 



      “Intercompany Notes”) to evidence any such intercompany Indebtedness owing
at any time by such Borrower to such other Borrowers, which Intercompany Notes
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to the applicable Pledge Agreement or
Security Agreement as additional collateral security for the Obligations;
(B) each Borrower shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to Agent; (C) the obligations of
each Borrower under any such Intercompany Notes shall be subordinated to the
Obligations of such Borrower hereunder in a manner reasonably satisfactory to
Agent; (D) at the time any such intercompany loan or advance is made by any
Borrower to any other Borrower and after giving effect thereto, each such
Borrower shall be Solvent; (E) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; and
(F) in the case of any intercompany Indebtedness, the Borrower advancing such
funds shall have Borrowing Availability under its separate Borrowing Base of not
less than $1.00 after giving effect to such intercompany loan, (ix) Indebtedness
owing to Affiliates and holders of Stock of such Credit Party that constitutes
Subordinated Debt, is unsecured, interest on which is not payable in cash until
after the Termination Date and as to which no principal is payable until after
the Termination Date, (x) Indebtedness owing by H&E California to CNL Commercial
Mortgage Funding, Inc. in a principal amount not to exceed $1,285,066 or any
refinancing thereof, (xi) Indebtedness under Hedging Agreements to the extent
permitted under Section 6.17 and (xii) unsecured Indebtedness not otherwise
referred to in this Section 6.3 not exceeding $1,000,000 in aggregate principal
amount outstanding at any time for all Credit Parties, and (xiii) hedging
obligations under swaps, caps and collar arrangements arranged by GE Capital or
provided by any Lender entered into for the sole purpose of hedging in the
normal course of business and consistent with industry practices.

  (b)   No Credit Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness, other than (i) the Obligations,
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Sections 6.8(b) or (c), (iii) Indebtedness permitted by Section 6.3(a)(v) upon
any refinancing thereof in accordance with Section 6.3(a)(v) and (iv) the
repurchase of Senior Notes and Senior Subordinated Notes in accordance with the
Offer to Purchase and Consent Solicitation (so long as such notes are thereupon
retired) and, so long as no Event of Default is continuing or would arise as a
result of any such purchase or prepayment, the purchase or redemption (at the
prices determined pursuant to the Indenture) of Senior Notes outstanding after
the Closing Date in accordance with the terms of the Indenture (so long as such
notes are thereupon retired).

58



--------------------------------------------------------------------------------



 



6.4   Employee Loans and Affiliate Transactions

  (a)   No Credit Party shall enter into or be a party to any transaction with
any Affiliate of any Credit Party (other than another Credit Party) thereof
except in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Credit Party;
provided, that other than a transaction described in any Related Transaction
Documents or Disclosure Schedule 6.4(a), no Credit Party shall in any event
enter into any such transaction or series of related transactions (i) involving
payments in excess of $10,000 without disclosing to Agent in advance the terms
of such transactions and (ii) involving payments in excess of $50,000 in the
aggregate.     (b)   All employee loans (except loans from a Qualified Plan) and
affiliate transactions existing as of the Closing Date hereof are described in
Disclosure Schedule (6.4(b)). No Credit Party shall enter into any lending or
borrowing transaction with any employees of any Credit Party, except loans to
its respective employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $100,000 to any employee and up to a maximum of
$500,000 in the aggregate at any one time outstanding. No Credit Party shall
repurchase any Stock of any employee of such Credit Party, except as permitted
in the Credit Party’s equity incentive plans for income tax withholding purposes
and upon termination of such employee consistent with past practices for such
repurchase up to a maximum amount of $2,000,000 in the aggregate for all
employees of all Credit Parties in any one Fiscal Year; provided, that at the
time of any such repurchase and after giving effect thereto the aggregate
Borrowing Availability for all Borrowers is in excess of $25,000,000.

6.5   Capital Structure and Business       No Credit Party shall (a) make any
changes in any of its business objectives, purposes or operations that could in
any way adversely affect the repayment of the Loans or any of the other
Obligations or could reasonably be expected to have or result in a Material
Adverse Effect, (b) make any change in its capital structure as described in
Disclosure Schedule (3.8), including the issuance or sale of any shares of
Stock, warrants or other securities convertible into Stock or any revision of
the terms of its outstanding Stock, provided, that any Borrower may issue or
sell shares of its Stock for cash so long as (i) the proceeds thereof are
applied in prepayment of the Obligations as required by Section 1.3(b)(iii), and
(ii) no Change of Control occurs after giving effect thereto, and (iii) other
than with respect to H&E Delaware, such shares are pledged to the Agent for the
benefit of the Lenders pursuant to a Pledge Agreement, or (c) amend its charter,
bylaws, certificate of formation or operating agreement, each as applicable, in
a manner that would adversely affect Agent or Lenders or Credit Party’s duty or
ability to repay the Obligations. No Credit Party shall engage in any business
other than the businesses currently engaged in by it or reasonably related
thereto or a logical extension thereof.

59



--------------------------------------------------------------------------------



 



6.6   Guaranteed Indebtedness       No Credit Party shall create, incur, assume
or permit to exist any Guaranteed Indebtedness except (a) for Guaranteed
Indebtedness in existence on the date hereof described in Disclosure Schedule
(6.6), (b) for Guaranteed Indebtedness incurred for the benefit of the
purchasers of Equipment Inventory to support sales by any Borrower or any
Guarantor of such Equipment Inventory in the ordinary course of business to such
purchasers, not to exceed $2,000,000 at any one time outstanding for all Credit
Parties, (c) by endorsement of instruments or items of payment for deposit to
the general account of any Credit Party, and (d) for Guaranteed Indebtedness
incurred for the benefit of any other Credit Party if the primary obligation is
expressly permitted by this Agreement other than Indebtedness, if any, of a
Target existing at the time such Target is acquired.   6.7   Liens       No
Credit Party shall create, incur, assume or permit to exist any Lien on or with
respect to its Accounts or any of its other properties or assets (whether now
owned or hereafter acquired) except for (a) Permitted Encumbrances; (b) Liens in
existence on the date hereof and summarized in Disclosure Schedule (6.7)
securing the Indebtedness described in Disclosure Schedule (6.3) (other than
under the heading “Vendor Financings” it being understood that Liens reflected
under such heading shall be permitted only if in compliance with Section 6.7(c)
or Section 6.7(d)) and permitted refinancings, extensions and renewals thereof,
including extensions or renewals of any such Liens, provided, that the principal
amount of the Indebtedness so secured is not increased and the Lien does not
attach to any other property; (c) Liens created by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness, in each case, with respect to P&E and Fixtures
acquired by a Credit Party in the ordinary course of its business, involving the
incurrence of an aggregate principal amount under this clause (c) for all Credit
Parties of not more than $25,000,000 outstanding at any one time for all such
Liens (provided, that (i) such Liens attach only to the assets subject to such
purchase money debt and proceeds thereof and, (ii) such Indebtedness is incurred
within ninety (90) days following such purchase); and (d) (x) Liens created by
conditional sale or other title retention agreements (including Capital Leases)
or in connection with purchase money Indebtedness provided by the seller of such
Equipment Inventory or an Affiliate of such seller or a third party financing
source not affiliated with such seller or as Refinancing Liens, in each case,
with respect to Equipment Inventory purchased by a Credit Party in the ordinary
course of its business, involving the incurrence of an aggregate principal
amount under this clause (x) for all Credit Parties of not more than
$175,000,000 outstanding at any one time for all such Liens and (y) Liens on
rental proceeds of Equipment Inventory leased by any Borrower securing true
lease obligations of such Borrower of such Equipment Inventory; provided, that
in the case of (x) and (y) (i) such Liens attach only to (1) the Equipment
Inventory subject to such conditioned sale or title retention agreements
(including Capital Leases), purchased with the proceeds of such purchase money
Indebtedness or subject to the Open Account Refinancing and or (2) such rental
proceeds, in each case, except as otherwise permitted by any agreement referred
to in

60



--------------------------------------------------------------------------------



 



    subparagraph (iii) below, (ii) such Indebtedness is incurred at the time of
such purchase of such Equipment Inventory by such Credit Party or, in the case
of Open Account Refinancing, within six (6) months following original purchase
by such Credit Party on Open Account of such Equipment Inventory, and (iii) a
Vendor Inter-Creditor Agreement between the holder of such Lien and Agent (in
the form of Exhibit 6.7(d)(iii)(A) in the case of Floor Plan Equipment
Inventory, and in the form of Exhibit 6.7(d)(iii)(B) in the case of Off Balance
Sheet Equipment Inventory, in each case with such changes thereto as may be
acceptable to Agent or such other form of intercreditor agreement as Agent may
approve) has been delivered to Agent, provided, however, that notwithstanding
the foregoing, the Credit Parties may have outstanding true lease obligations
secured by a Lien described in clause (y) of in this paragraph (d) without a
Vendor Inter-Creditor Agreement so long as the aggregate amount of such true
lease obligations does not exceed $4,000,000 in the aggregate for all Credit
Parties, excluding, purchase option amounts payable under any such true leases,
it being understood that the Agent may establish Reserves in respect of any such
true lease obligations for which no Vendor Inter-Creditor Agreement has been
delivered. In addition, no Credit Party shall become a party to any agreement,
note, indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except true leases, Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto.

6.8   Disposition of Stock and Assets       No Credit Party shall sell, lease,
license, transfer, convey, assign or otherwise dispose of any of its properties
or other assets (other than cash), including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
their Accounts, other than (a) the sale or lease by a Borrower of Equipment
Inventory in the ordinary course of its business, (b) the sale, transfer,
conveyance or other disposition by a Credit Party of P&E, Equipment Inventory,
Fixtures or Real Estate that are obsolete or no longer used or useful in such
Credit Party’s business and having a Net Book Value not exceeding $250,000 in
any single transaction or $500,000 for all Credit Parties in the aggregate in
any Fiscal Year, (c) the sale, transfer, conveyance or other disposition by a
Credit Party of Equipment Inventory that is part of a discontinued line, (d) the
sale, transfer, conveyance or other disposition by a Credit Party of other P&E
and Fixtures having a value not exceeding $500,000 in any single transaction or
$1,000,000 in the aggregate for all Credit Parties in any Fiscal Year, (e) the
licensing of Intellectual Property by any Credit Party in the ordinary course of
its business, (f) the sale, transfer, conveyance or other disposition of assets
from a Borrower to another Borrower, and (g) a trade-in or trade-up of assets
(pursuant to which such Credit Party acquires a substantially similar asset to
the one disposed of within forty-five (45) days following such disposition and
the value of the asset disposed of is credited against the purchase price of the
asset so acquired) by a Credit Party in the ordinary course of its business.
With respect to any disposition of assets or other properties permitted pursuant
to clauses (b) and (c) above, subject to Section 1.3(b), Agent agrees on
reasonable prior written notice to release its Lien (and the Lenders authorize
Agent to do so) on such assets or other properties in order to permit the
applicable Credit Party to effect such

61



--------------------------------------------------------------------------------



 



    disposition and shall execute and deliver to such Credit Party, at such
Credit Party’s expense, appropriate UCC 3 termination statements and other
releases as reasonably requested by such Credit Party.

6.9   ERISA       No Credit Party shall, nor shall it cause or permit any ERISA
Affiliate to, cause or permit to occur an event that could result in the
imposition of a Lien under Section 412(n) of the IRC or Section 302(f) or 4068
of ERISA or cause or permit to occur an ERISA Event to the extent such Lien or
such ERISA Event could reasonably be expected to have a Material Adverse Effect.
  6.10   Financial Covenants       No Borrower shall breach or fail to comply
with any of the Financial Covenants.   6.11   Hazardous Materials       No
Credit Party shall cause or permit a Release of any Hazardous Material on, at,
in, under, above, to, from or about any of the Real Estate where such Release
would (a) violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than such violations or impacts that
could not reasonably be expected to have a Material Adverse Effect.   6.12  
Omitted.   6.13   Cancellation of Indebtedness       No Credit Party shall
cancel any claim or debt owing to it having a face value exceeding $100,000
except for reasonable consideration negotiated on an arm’s-length basis and in
the ordinary course of its business consistent with past practices.   6.14  
Restricted Payments       No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrowers and payments of
principal and interest on Intercompany Notes, in each case to the extent
permitted by Section 6.3, (b) dividends and distributions by Subsidiaries of any
Borrower paid to such Borrower, (c) employee loans permitted under
Section 6.4(b) above, (d) scheduled payments of interest as and when due and
payable with respect to the Subordinated Debt, subject to the subordination
terms thereof, (e) repurchases of Stock of any employee of such Credit Party
upon termination of such employee, subject to Section 6.4(b), (f) distributions
of Stock of such Credit Party in connection with the cashless exercise of
options by the holders of options for Stock of such Credit Party and
(g) Restricted Payments permitted by Section 6.3(b)(iv); provided, that in the
case of clause (e) above no Default or Event of Default shall have

62



--------------------------------------------------------------------------------



 



    occurred and be continuing or would result after giving effect to any
Restricted Payment pursuant to clause (e) above.

6.15   Change of Name or Location; Change of Fiscal Year       No Credit Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, or (b) change its offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or organization, or (e) change its state of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken; provided that any such new location
shall be in the continental United States. Without limiting the foregoing, no
Credit Party shall change its name, identity or limited liability company (or
corporate, as the case may be) structure in any manner that might make any
financing or continuation statement filed in connection herewith seriously
misleading within the meaning of Section 9 506 or 9 507 of the Code or any other
then applicable provision of the Code except upon prior written notice to Agent
and Lenders and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, on behalf of Lenders, in any Collateral, has
been completed or taken. No Credit Party shall change its Fiscal Year without
the prior consent of Agent.   6.16   No Impairment of Intercompany Transfers    
  No Credit Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of a Borrower to such Borrower or between Borrowers.   6.17   No
Speculative Transactions       No Credit Party shall engage in any transaction
involving commodity options, futures contracts or similar transactions, except
solely to hedge against fluctuations in the prices of commodities owned or
purchased by it and the values of foreign currencies receivable or payable by it
and interest swaps, caps or collars under a Hedging Agreement; provided that
(i) any such Hedging Agreement must have a Lender as the sole counterparty or be
arranged by GE Capital, (ii) at any time, the aggregate amount payable upon
termination, liquidation or cancellation of such Hedging Agreements for all
Credit Parties, calculated in accordance with GAAP, shall not exceed $1,000,000
and (iii) at any time, Agent may maintain Reserves in the amount of such
aggregate amount.

63



--------------------------------------------------------------------------------



 



6.18   Changes Relating to Senior Debt; Subordinated Debt Designation of Credit
Facility

  (a)   No Credit Party shall change or amend the terms of the Senior Note
Indenture, the Senior Notes, the Senior Subordinated Note Indenture or the
Senior Subordinated Notes, except pursuant to the Offer to Purchase and Consent
Solicitation or the Supplemental Indentures or in a manner approved by the
Agent. No Credit Party shall change or amend the terms of the Senior Unsecured
Note Indenture or Senior Unsecured Notes without the prior written consent of
the Requisite Lenders. No Credit Party shall change or amend the terms of any
Subordinated Debt (other than the Senior Subordinated Notes and Senior
Subordinated Note Indenture) if the effect of such amendment is to (a) increase
the interest rate on such Subordinated Debt by more than two percentage points
(2%); (b) change the dates upon which payments of principal or interest are due
on such Subordinated Debt other than to extend such dates; (c) add any default,
event of default or change any default or event of default other than to delete
or make less restrictive any default provision therein, or add any covenant with
respect to such Subordinated Debt; (d) add any covenant or change any covenant
in a matter adverse to such Credit Party, (e) change the redemption or
prepayment provisions of such Subordinated Debt other than to extend the dates
therefor or to reduce the premiums payable in connection therewith; (f) grant
any security or collateral to secure payment of such Subordinated Debt; or
(g) change or amend any other term if such change or amendment would materially
increase the obligations of the Credit Party thereunder or confer additional
material rights on the holder of such Subordinated Debt in a manner adverse to
any Credit Party, Agent or any Lender.     (b)   No Credit Party shall designate
any credit agreement, credit facility, documents, agreement or indebtedness as a
“Credit Facility” under and as such term is defined in the Senior Note
Indenture, as originally in effect or as a “Credit Facility” under and as such
term is defined in the Senior Unsecured Note Indenture, as originally in effect,
other than, in each case, this Agreement, or, except for this Agreement and the
Loan Documents, otherwise grant to any Indebtedness or Liens securing the same
the rights of “Priority Lien Obligations” or “Priority Liens” as such terms are
defined in the Senior Note Indenture, as originally in effect. Borrowers hereby
designate this Agreement and the credit facilities now or hereafter created
hereunder as a “Credit Facility” under and as such term is defined in the Senior
Unsecured Note Indenture.     (c)   No Credit Party shall incur any Indebtedness
pursuant to clause (1) or clause (16) of Section 4.09(b) of the Senior Unsecured
Note Indenture other than Indebtedness incurred under this Agreement.

6.19   Changes in Depreciation Schedules       No Credit Party shall change or
amend the schedules or methodology used to calculate depreciation on its assets
(except as required by applicable law or by a change in GAAP).

64



--------------------------------------------------------------------------------



 



6.20   Credit Parties Other than Borrowers       None of H&E Finance or GNE
Investments shall engage in any trade or business, or own any assets (other than
Stock of its Subsidiaries) or incur any Indebtedness or Guaranteed Indebtedness
(other than the Obligations); provided that (i) H&E Finance may consummate the
transactions contemplated by the Senior Note Indenture and the Senior
Subordinated Note Indenture and the Senior Unsecured Note Indenture and the
Supplemental Indentures and (ii) GNE Investments may provide the guaranty of
(x) the Senior Notes as provided for in the Senior Note Indenture (y) the Senior
Subordinated Notes as provided for in the Senior Subordinated Note Indenture and
(z) the Senior Unsecured Notes as provided for in the Senior Unsecured Note
Indenture and (iv) H&E Finance and GNE Investments may consummate the Related
Transactions.   6.21   Lock Box Remittances; Vendor Payments       No Credit
Party shall make, direct or permit any remittance to be made into any lock box
maintained for the benefit of Agent that is subject to any Lien or claim or
other interest of any Person, other than Liens in favor of Agent, on behalf of
itself and Lenders, and Liens in favor of the applicable depository bank
permitted by the applicable lock box or pledged account agreement with such
depository bank; provided, that the Credit Parties shall not be in default under
this Section 6.21 if the amount on deposit in the deposit accounts associated
with all such lock boxes and subject to any Lien or claim of any Person (other
than the Agent, on behalf of itself and Lenders and the depositary bank) does
not exceed $200,000 in the aggregate at any time. No Credit Party shall send an
invoice or otherwise bill any purchaser with respect to the sale by such Credit
Party of any Floor Plan Equipment Inventory or any Off Balance Sheet Equipment
Inventory (that has been purchased by a Credit Party) prior to the payment by
such Credit Party of the purchase price of such Floor Plan Equipment Inventory
or such Off Balance Sheet Equipment Inventory into such a lock box. Each Credit
Party shall comply with all requirements of each Vendor Inter-Creditor Agreement
and shall give all notices and take all other actions under each Vendor
Inter-Creditor Agreement to insure compliance with the requirements of this
Section 6.21.   7   TERM   7.1   Termination       The financing arrangements
contemplated hereby shall be in effect until the Commitment Termination Date,
and the Loans and all other Obligations shall be automatically due and payable
in full on such date.   7.2   Survival of Obligations Upon Termination of
Financing Arrangements       Except as otherwise expressly provided for in the
Loan Documents, no termination or cancellation (regardless of cause or
procedure) of any financing arrangement under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of Credit Parties or
the rights of Agent and Lenders relating to any unpaid portion of the Loans or
any other

65



--------------------------------------------------------------------------------



 



    Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon any Credit Party, and all rights of Agent and
each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date, whereupon it shall
terminate; provided, that the provisions of Section 11, the payment obligations
under Sections 1.15 and 1.16, and the indemnities contained in the Loan
Documents shall survive the Termination Date and provided further that the
indemnities contained in the Loan Documents in favor of a Lender shall survive
the assignment by such Lender of the Commitments and Loans of such Lender.

7.3   Default Purchase Option       Agent agrees to promptly provide notice to
the trustee under the Senior Note Indenture when there has occurred the maturity
(including as a result of acceleration or the commencement of an Event of
Default under Section 8.1(h) or 8.1(i)) of the Obligations and the termination
of the Revolving Loan Commitment. Such notice (the “Default Notice”) shall
include the name and address of each Lender, and Agent agrees to notify Trustee
of the name and address of any new Lender that acquires a Loan during the period
beginning on the date of such Default Notice and ending on the earlier of the
date twenty (20) Business Days following the delivery of the Default Notice or
the Authorized Representative Properly Elects under this Section 7.3. If an
Authorized Representative Properly Elects to purchase all “Priority Lien
Indebtedness” (as such term is defined in the Senior Note Indenture as
originally in effect) arising under or secured by the Loan Documents (including,
without limitation, Indebtedness arising under Hedging Agreements secured
thereby), each Lender agrees to sell all, but not less than all, of the
principal of and interest on and all prepayment or acceleration penalties and
premiums in respect of the Loans outstanding at the time of purchase and all
other Obligations (except Unasserted Contingent Obligations (as defined in the
Senior Note Indenture as originally in effect)) then outstanding, together with
all rights of such Lender with respect to Liens securing such Obligations and
all Guarantees and other supporting obligations relating to such Obligations
(the “Subject Property”), to Eligible Purchasers (as such term is defined in the
Senior Note Indenture as originally in effect) identified by the Authorized
Representative upon the following terms and conditions: (a) for a purchase price
equal to 100% of the principal amount and accrued interest outstanding on the
Obligations included in the Subject Property on the date of purchase plus all
other Obligations included in the Subject Property (except any prepayment or
acceleration penalty or premium (the term “prepayment penalty or acceleration
premium” being deemed not to include default interest or LIBOR Rate breakage
costs)) then unpaid, (b) with such purchase price payable in cash on the date of
purchase (which date of purchase shall occur before the latter of (i) twenty
(20) Business Days following the date of receipt by such trustee of the Default
Notice and (ii) five (5) Business Days after the Authorized Representative shall
have Properly Elected to purchase under this Section 7.3), against transfer to
one or more “Eligible Purchasers” or its

66



--------------------------------------------------------------------------------



 



    nominee or transferee identified by the Authorized Representative (such
transfer to be without recourse and without any representation or warranty
whatsoever, whether as to the enforceability of any Obligations included in the
Subject Property or the validity, enforceability, perfection or priority or
sufficiency of any Lien securing, or Guaranty or other supporting obligation
for, any Obligations included in the Subject Property or as to any other matter
whatsoever, except only the representation and warranty that the transferee is
transferring free and clear of all Liens and encumbrances (other than those that
will be satisfied and discharged concurrently with the closing of such
purchase), and has good right to convey, whatever claims and interest it may
have in respect of the Subject Property pursuant to the Loan Documents),
(c) with such purchase accompanied by a deposit by the Authorized Representative
on behalf of such “Eligible Purchasers” of cash collateral under control of the
Agent (pursuant to agreements reasonably acceptable to the Agent and with a
depositary reasonably acceptable to the Agent) in an amount equal to 105% of the
undrawn amount of each Letter of Credit then outstanding, as security for the
additional obligation of the purchaser to purchase, at par plus accrued
interest, the reimbursement obligation in respect of such Letters of Credit as
and when such Letters of Credit are funded and to pay all Obligations included
in the Subject Property then outstanding relating to such Letter of Credit and
(d) upon documents reasonably acceptable to Agent, such Lender and the
Authorized Representative and consistent with the foregoing clauses (a) through
(c). The option to purchase under this Section 7.3 is exercisable only once. An
“Authorized Representative” shall mean the Trustee or an Eligible Purchaser (as
such term is defined in the Senior Note Indenture as originally in effect) who
the Trustee, in a writing delivered to the Agent and each Lender, indicates is
authorized to exercise rights under this Section 7.3. The term “Properly Elects”
means the delivery within twenty (20) Business Days following receipt by the
Trustee of notice of acceleration of the Obligations and termination of the
Commitments to the Agent and each Lender by an Authorized Representative of an
irrevocable written notice to purchase all “Priority Lien Indebtedness” (as such
term is defined in the Senior Note Indenture as originally in effect) arising
under or secured by the Loan Documents (including, without limitation,
Indebtedness arising under Hedging Agreements) pursuant to the terms of this
Section 7.3.

8   EVENTS OF DEFAULT: RIGHTS AND REMEDIES   8.1   Events of Default       The
occurrence of any one or more of the following events (regardless of the reason
therefor) shall constitute an “Event of Default” hereunder:

  (a)   Any Borrower (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or fails to provide cash collateral as and when required, or
(ii) fails to pay or reimburse Agent or Lenders for any expense reimbursable
hereunder or under any other Loan Document within ten (10) days following
Agent’s demand for such reimbursement or payment of expenses.

67



--------------------------------------------------------------------------------



 



  (b)   Any Credit Party fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 5.4(a) or 6 applicable to it, or any of the
provisions set forth in Annexes C, E or G, respectively applicable to it.    
(c)   Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annex F, applicable to it
and the same shall remain unremedied for ten (10) days or more.     (d)   Any
Credit Party fails or neglects to perform, keep or observe any other provision
of this Agreement or of any of the other Loan Documents applicable to it, (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for thirty (30) days or more.     (e)
  A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party, including
Indenture Debt, in excess of $2,000,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements), or in respect of any true lease
under which any Credit Party is lessee under which the aggregate cost of the
leased property exceeds $2,000,000, or (ii) causes, or permits any holder of
such Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness
or Guaranteed Indebtedness or a portion thereof, including Indenture Debt, in
excess of $2,000,000 in the aggregate, or rent in excess of $2,000,000 in the
aggregate, to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, or cash collateralized in respect thereof to be
demanded, in each case, regardless of whether such right is exercised, by such
holder or trustee.     (f)   Any information contained in any Borrowing Base
Certificate is untrue or incorrect in any respect (other than inadvertent,
immaterial errors not exceeding $5,000,000 in the aggregate in any Borrowing
Base Certificate), or any representation or warranty herein or in any Loan
Document or in any written statement, report, financial statement or certificate
(other than a Borrowing Base Certificate) made or delivered to Agent or any
Lender by any Credit Party is untrue or incorrect in any material respect as of
the date when made or deemed made.     (g)   Assets with a value in excess of
$1,000,000 of any Credit Party are attached, seized, levied upon or subjected to
a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Credit Party
and such condition continues for sixty (60) days or more.     (h)   A case or
proceeding is commenced against any Credit Party seeking a decree or order in
respect of such Credit Party (i) under the Bankruptcy Code, or any other
applicable

68



--------------------------------------------------------------------------------



 



      federal, state or foreign bankruptcy or other similar law, (ii) appointing
a custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, or (iii) ordering the winding-up or liquidation of the affairs
of such Credit Party, and such case or proceeding shall remain undismissed or
unstayed for 60 days or more or a decree or order granting the relief sought in
such case or proceeding shall be entered by a court of competent jurisdiction.

  (i)   Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner the institution of proceedings thereunder or the filing of
any such petition or the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, (iii) makes an assignment for the benefit of creditors, (iv) takes any
action in furtherance of any of the foregoing or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.
    (j)   A final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.     (k)  
Any material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien created under any
Loan Document on assets with a value in excess of $1,000,000 in the aggregate
ceases to be a valid and perfected first priority Lien (except as otherwise
permitted herein or therein) in any of the Collateral purported to be covered
thereby.     (l)   Any Change of Control occurs.

8.2   Remedies

  (a)   If any Default or Event of Default has occurred and is continuing, Agent
may (and at the written request of the Requisite Lenders shall), without notice,
suspend this facility with respect to additional Advances and/or the incurrence
of additional Letter of Credit Obligations, whereupon any additional Advances
and additional Letter of Credit Obligations shall be made or incurred in Agent’s
sole discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so

69



--------------------------------------------------------------------------------



 



      long as such Default or Event of Default is continuing. If any Default or
Event of Default has occurred and is continuing, Agent may (and at the written
request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.

  (b)   If any Event of Default has occurred and is continuing, Agent may (and
at the written request of the Requisite Lenders shall), without notice,
(i) terminate this facility with respect to further Advances or the incurrence
of further Letter of Credit Obligations, (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized as provided in Annex B, all without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by each Credit
Party, or (iii) exercise any rights and remedies provided to Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code; provided, that upon the occurrence of an Event of Default specified in
Section 8.1(h) or Section 8.1(i), all of the Obligations, including the
Revolving Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.

8.3   Waivers by Credit Parties       Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshalling and exemption laws.   9  
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT   9.1   Assignment and
Participations

  (a)   Subject to the terms of this Section 9.1, any Lender may make an
assignment of, or sell participations in, at any time or times, the Loan
Documents, Loans, Letter of Credit Obligations and any Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall
(i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and, so long as no
Default or Event of Default has occurred and is continuing, Borrower

70



--------------------------------------------------------------------------------



 



      Representative (which shall not be unreasonably withheld or delayed) and
the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 9.1(a) and otherwise in
form and substance reasonably satisfactory to, and acknowledged by, Agent,
provided, that neither the Agent’s nor Borrower Representative’s consent shall
be required if such assignment is to an existing Lender, to an Affiliate of such
assigning Lender or to a special purpose entity organized to acquire commercial
loans and managed by an existing Lender or an Affiliate or an existing Lender,
and, provided, further that Borrower Representative’s consent shall not be
required if such assignment is to a Qualified Assignee; (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Agent by the assignor or assignee of an assignment fee
of $3,500 and (v) not be effective until such assignment is reflected in the
Loan Account. In the case of an assignment by a Lender under this Section 9.1,
the assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as all other Lenders hereunder. Subject to the provisos
in the last sentence of Section 7.2, the assigning Lender shall be relieved of
its obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Credit Party hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of such Credit Party to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of a Note, Agent or any
such Lender shall so notify Borrowers and each Borrower shall execute new Notes
in exchange for the Notes being assigned. Notwithstanding the foregoing
provisions of this Section 9.1(a), any Lender may at any time pledge as security
for obligations of such Lender or assign all or any portion of such Lender’s
rights under this Agreement and the other Loan Documents to any Person,
including to a Federal Reserve Bank; provided, that no such pledge or assignment
shall release such Lender from such Lender’s obligations hereunder or under any
other Loan Document.

  (b)   Any participation by a Lender of all or any part of its Commitments and
Loans shall be entered into with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the final maturity of the principal amount
of any Loan in which such holder participates, and (iii) any release of all or
substantially

71



--------------------------------------------------------------------------------



 



      all of the Collateral (other than in accordance with the terms of this
Agreement, the Collateral Documents or the other Loan Documents). Each
participation created by any Lender shall provide that it shall be terminated by
such Lender upon sale of such Lender’s Obligations pursuant to Section 7.3 (and
such Lender shall pay to the participant all amounts required to be paid under
such participation upon termination). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.9, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of such Borrower to the participant and
the participant shall be considered to be a “Lender”; provided, that any such
participant shall not be entitled to receive any greater payment under
Section 1.15 or Section 1.16 than the Lender granting such participation would
have been entitled to receive with respect to the portion of its Commitment and
Loans so participated. Except as set forth in the preceding sentence no Borrower
shall have any obligation or duty to any participant. Neither Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

  (c)   Except as expressly provided in this Section 9.1, no Lender shall, as
between the Credit Parties, and that Lender, or Agent and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.    
(d)   Each Credit Party shall assist any Lender permitted to sell assignments or
participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and, in connection with the
initial syndication of the Loans and Commitments and if otherwise requested by
Agent, the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party shall certify the correctness, completeness and accuracy of all
descriptions of the Credit Parties and their respective affairs contained in any
selling materials provided by it and all other information provided by it and
included in such materials, except that any Projections delivered by Borrowers
shall only be certified by Borrowers as having been prepared by Borrowers in
compliance with the representations contained in Section 3.4(c).     (e)   Any
Lender may furnish any information concerning any Credit Party in the possession
of such Lender from time to time to assignees and participants (including
prospective assignees and participants); provided, that such Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 11.8.     (f)   So long as no Event of
Default has occurred and is continuing, no Lender shall assign or sell
participations in any portion of its Loans or Commitments to a potential Lender
or

72



--------------------------------------------------------------------------------



 



      participant, if, as of the date of the proposed assignment or sale, the
assignee Lender or participant would be subject to capital adequacy, reserve or
similar requirements under Section 1.16(a), increased costs under
Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c), or
withholding taxes in accordance with Section 1.16(d).

  (g)   Nothing contained in this Section 9 shall require the consent of any
party for GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.

9.2   Appointment of Agent       GE Capital is hereby appointed to act on behalf
of all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Each Lender which is a party to
a Hedging Agreement hereby appoints GE Capital as collateral agent under the
Collateral Documents.       If Agent shall request instructions from Requisite
Lenders, or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders
or all affected Lenders, as the case may be, and Agent shall not incur liability
to any Person by reason of so refraining. Agent shall be fully justified in
failing or refusing to take any action hereunder or under any other Loan
Document (a) if such action would, in the opinion of Agent, be contrary to law
or the terms of this Agreement or any other Loan Document, (b) if such action
would, in the opinion of Agent, expose Agent to Environmental Liabilities or
(c) if Agent shall not first be indemnified to its satisfaction against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from

73



--------------------------------------------------------------------------------



 



    acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, or all affected Lenders, as applicable.

9.3   Agent’s Reliance, Etc.       Neither Agent nor any of its Affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages solely
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limiting the generality
of the foregoing, Agent: (a) may treat the payee of any Note as the holder
thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.   9.4   GE Capital and Affiliates       With respect to its
Commitments hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GE Capital in its individual
capacity. GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of its
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.   9.5   Lender Credit Decision       Each Lender acknowledges
that it has, independently and without reliance upon Agent or any other Lender
and based on the Financial Statements referred to in Section 3.4(a) and such
other

74



--------------------------------------------------------------------------------



 



    documents and information as it has deemed appropriate, made its own credit
and financial analysis of the Credit Parties and its own decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

9.6   Indemnification       Lenders agree to indemnify Agent and Arranger (to
the extent not reimbursed by Credit Parties and without limiting the obligations
of Credit Parties hereunder), ratably according to their respective Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent or Arranger in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by Agent or Arranger in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from Agent’s or Arranger’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Lender agrees to reimburse Agent or Arranger promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by Agent or Arranger in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that Agent is not reimbursed for such
expenses by the Credit Parties.   9.7   Successor Agent       Agent may resign
at any time by giving not less than thirty (30) days’ prior written notice
thereof to Lenders and Borrower Representative. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Agent’s giving
notice of resignation, then the resigning Agent may, on behalf of Lenders,
appoint a successor Agent, which shall be a Lender, if a Lender is willing to
accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at least $300,000,000. If no successor Agent has been appointed
pursuant to the foregoing, within thirty (30) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders

75



--------------------------------------------------------------------------------



 



    shall thereafter perform all the duties of Agent hereunder until such time,
if any, as the Requisite Lenders appoint a successor Agent as provided above.
Any successor Agent appointed by Requisite Lenders hereunder shall be subject to
the approval of Borrower Representative, such approval not to be unreasonably
withheld or delayed; provided, that such approval shall not be required if a
Default or an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents. Agent may be removed at the written
direction of the holders (other than Agent) of two-thirds or more of the
Commitments (excluding Agent’s Commitment); provided, that in so doing, such
Lenders shall be deemed to have waived and released any and all claims they may
have against Agent.

9.8   Co Agents       None of the Lenders identified on the facing page or
signature pages of this Agreement or any related document as “documentation
agent”, “syndication agent” or “arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as “documentation agent”, “syndication agent” or
“arranger” shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.   9.9   Setoff and Sharing of Payments  
    In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.10(f), each Lender
is hereby authorized at any time or from time to time, without notice to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to offset and to appropriate and to apply any and all balances held by
it at any of its offices for the account of any Credit Party (regardless of
whether such balances are then due to such Credit Party) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Credit Party against and on account
of any of the Obligations that are not paid when due. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof (other than any right of setoff
exercised with respect to, or payments under, Section 1.13, 1.15 or 1.16) shall
purchase for cash (and the other Lenders or holders shall sell) such

76



--------------------------------------------------------------------------------



 



    participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares. Each Lender’s obligation under this
Section 9.9 shall be in addition to and not in limitation of its obligations to
purchase a participation in an amount equal to its Pro Rata Share of the Swing
Line Loans under Section 1.1. Each Credit Party agrees, to the fullest extent
permitted by law, that (a) any Lender may exercise its right to offset with
respect to amounts in excess of its Pro Rata Share of the Obligations and may
sell participations in such amounts so offset to other Lenders and holders and
(b) any Lender so purchasing a participation in the Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Loans and the
other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

9.10   Advances; Payments; Non Funding Lenders; Information; Actions in Concert

  (a)   Advances; Payments

  (i)   Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to noon (New York time) on the
date such Notice of Revolving Credit Advance is received, by telecopy, telephone
or other similar form of transmission. Each Revolving Lender shall make the
amount of such Lender’s Pro Rata Share of each Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 3:00 p.m.
(New York time) on the requested funding date in the case of a LIBOR Loan. After
receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to the Borrower designated by Borrower
Representative in the Notice of Revolving Credit Advance. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.     (ii)   On the 2nd Business Day of each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone or telecopy of the amount of such Lender’s Pro Rata
Share of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Provided that each Lender has funded all
payments or Advances required to be made by it and purchased all participations
required to

77



--------------------------------------------------------------------------------



 



      be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

  (b)   Availability of Lender’s Pro Rata Share         Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date. If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and the applicable Borrower shall immediately
repay such amount to Agent. Nothing in this Section 9.10(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that any Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. To the extent that Agent
advances funds to any Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.     (c)   Return of
Payments

  (i)   If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.     (ii)   If Agent determines at any
time that any amount received by Agent under this Agreement must be returned to
any Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not

78



--------------------------------------------------------------------------------



 



      be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

  (d)   Non-Funding Lenders

    The failure of any Non-Funding Lender to make any Revolving Credit Advance
or any payment required by it hereunder or to purchase any participation in any
Swing Line Loan to be made or purchased by it on the date specified therefor
shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At Borrower Representative’s request, Agent or a
Person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
any Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Agent’s request, sell and assign to Agent or such Person, all of the Commitments
of that Non-Funding Lender for an amount equal to the principal balance of all
Loans held by such Non-Funding Lender and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement and in accordance with
the recording requirements for transfers in Section 9.1.

  (e)   Dissemination of Information

    Agent shall use reasonable efforts to provide Lenders with (i) any notice of
Default or Event of Default received by Agent from, or delivered by Agent to,
any Borrower, with notice of any Event of Default of which Agent has actually
become aware and with notice of any action taken by Agent following any Event of
Default; provided, that Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable solely to
Agent’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction and (ii) any Equipment Inventory Appraisals, P&E
Appraisals and Collateral audits received by Agent. Lenders acknowledge that
Borrowers are required to provide Financial Statements and Collateral Reports to
Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.

79



--------------------------------------------------------------------------------



 



  (f)   Actions in Concert

    Anything in this Agreement to the contrary notwithstanding, each Lender
hereby agrees with each other Lender that no Lender shall take any action to
protect or enforce its rights arising out of this Agreement or the Notes
(including exercising any rights of setoff) without first obtaining the prior
written consent of Agent and Requisite Lenders, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement and the
Notes shall be taken in concert and at the direction or with the consent of
Agent or Requisite Lenders.   10   SUCCESSORS AND ASSIGNS   10.1   Successors
and Assigns       This Agreement and the other Loan Documents shall be binding
on and shall inure to the benefit of each Credit Party, Agent, Lenders and their
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Requisite Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Requisite Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.   11   MISCELLANEOUS   11.1   Complete Agreement;
Modification of Agreement       The Loan Documents constitute the complete
agreement between the parties with respect to the subject matter thereof and may
not be modified, altered or amended except as set forth in Section 11.2. Any
letter of interest, commitment letter or fee letter (other than the GE Capital
Fee Letter) or confidentiality agreement, if any, between any Credit Party and
Agent or any Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement.   11.2   Amendments and Waivers

  (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders or all
affected Lenders, as applicable. Except as

80



--------------------------------------------------------------------------------



 



      set forth in clauses (b) and (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.

  (b)   No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates set forth in the definitions of the Great Northern Borrowing Base, the H&E
Borrowing Base or the H&E California Borrowing Base, in each case, above the
Original Advance Rates, shall be effective unless the same shall be in writing
and signed by Agent, Lenders and Borrowers. No amendment, modification,
termination or waiver of or consent with respect to any provision of this
Agreement that waives compliance with the conditions precedent set forth in
Section 2.2 to the making of any Loan or the incurrence of any Letter of Credit
Obligations, shall be effective unless the same shall be in writing and signed
by Agent, Requisite Lenders and Borrowers.     (c)   No amendment, modification,
termination or waiver shall, unless in writing and signed by Agent and each
Lender directly affected thereby: (i) increase the principal amount of any
Lender’s Commitment (which action shall be deemed to directly affect all
Lenders); (ii) reduce the principal of, rate of interest on or Fees payable with
respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Sections 1.3(b)(ii) and (iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees payable to any affected
Lender; (v) release any Guaranty or, (vi) except as otherwise permitted herein
or in the other Loan Documents, permit any Credit Party to sell or otherwise
dispose of any Collateral with a value exceeding $5,000,000 in the aggregate
(which action shall be deemed to directly affect all Lenders); (vii) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; (viii) amend the definition of Prohibited Swing Line Advance;
(ix) change Section 1.1(b)(i) in any manner that increases the obligations of
the Lenders with respect to any Swing Line Advance, (x) eliminate or make less
restrictive any condition to lending under Section 2.2; or (xi) amend or waive
this Section 11.2 or the definition of the term “Requisite Lenders”.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
as the case may be, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. Furthermore, no amendment, modification, termination or waiver affecting
the rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any
Swap Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders, shall be

81



--------------------------------------------------------------------------------



 



      effective unless in writing and signed by Agent or L/C Issuer or GE
Capital, as the case may be, in addition to Lenders required hereinabove to take
such action. No amendment, modification, termination or waiver shall be required
for Agent to take additional Collateral pursuant to any Loan Document. No
amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 11.2 shall be binding upon
each Lender.

  (d)   If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

  (i)   requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) being referred to as a “Non-Consenting Lender”),

      then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person (who shall assume such Commitments), all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.     (e)   Upon
payment in full in cash and performance of all of the Obligations (other than
Unasserted Contingent Obligations), termination of the Commitments and all
Letters of Credit (or the cash collateralization or backing with standby letters
of credit of all Letters of Credit in accordance with Annex B) and a release of
all claims against Agent and Lenders, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
Agent shall deliver to the Credit Parties payoff letters, termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

11.3   Fees and Expenses       Borrowers shall reimburse (i) Agent and Arranger
for all fees, costs and expenses (including the reasonable fees and expenses of
all of its counsel, advisors, consultants and auditors) and (ii) Agent and
Arranger (and, with respect to clauses (c) and (d) below, all Lenders) for all
fees, costs

82



--------------------------------------------------------------------------------



 



    and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors (including environmental and management consultants and
appraisers), incurred in connection with the negotiation and preparation of the
Loan Documents as well as those incurred in connection with:

  (a)   the forwarding to any Borrower or any other Person on behalf of any
Borrower by Agent of the proceeds of any Loan;     (b)   any amendment,
modification or waiver of, consent with respect to, or termination of, any of
the Loan Documents, Original Related Transactions Documents or Related
Transactions Documents or in connection with the syndication and administration
of the Loans made pursuant hereto or its rights hereunder or thereunder;     (c)
  any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Borrower or any other Person and whether as
a party, witness or otherwise) in any way relating to the Collateral, any of the
Loan Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Agent by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; provided further, that no Person shall be entitled
to reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;     (d)   any attempt
to enforce any remedies of Agent or any Lender against any or all of the Credit
Parties or any other Person that may be obligated to Agent or any Lender by
virtue of any of the Loan Documents, including any such attempt to enforce any
such remedies in the course of any work out or restructuring of the Loans during
the pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders;     (e)   any workout or
restructuring of the Loans during the pendency of one or more Events of Default;
and     (f)   efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any Credit Party or its affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral in accordance with the terms of the
Loan Documents;

83



--------------------------------------------------------------------------------



 



      including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

11.4   No Waiver       Agent’s or any Lender’s failure, at any time or times, to
require strict performance by any Credit Party of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower
Representative specifying such suspension or waiver.   11.5   Remedies      
Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.   11.6   Severability       Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.

84



--------------------------------------------------------------------------------



 



11.7   Conflict of Terms       Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.   11.8   Confidentiality  
    Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by any Credit Party and designated
as confidential for a period of two (2) years following receipt thereof, except
that Agent and each Lender may disclose such information (a) to Persons employed
or engaged by Agent or such Lender; (b) to any bona fide assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed by Agent or
such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, in the opinion of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.   11.9   GOVERNING LAW       EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN
DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. EACH CREDIT PARTY, AGENT AND LENDERS HEREBY CONSENT AND AGREE THAT THE
STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY CREDIT
PARTY, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND CREDIT PARTIES
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK AND, PROVIDED, FURTHER NOTHING IN THIS
AGREEMENT SHALL

85



--------------------------------------------------------------------------------



 



    BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH CREDIT PARTY, AGENT AND LENDERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY, AGENT AND LENDERS HEREBY WAIVE ANY OBJECTION
WHICH ANY CREDIT PARTY, AGENT OR ANY LENDER MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF EACH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

11.10   Notices       Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon actual receipt in the case of notice sent by
United States Mail, registered or certified mail, return receipt requested, with
proper postage prepaid, (b) upon transmission, when sent by telecopy or other
similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 11.10), (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in Annex I or to such other address (or facsimile number) as may be substituted
by notice given as herein provided. The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice. Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrowers or Agent)
designated in Annex I to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

86



--------------------------------------------------------------------------------



 



11.11   Section Titles       The Section titles and Table of Contents contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
  11.12   Counterparts       This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.   11.13   WAIVER OF JURY TRIAL       BECAUSE DISPUTES
ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.   11.14   Press
Releases and Related Matters       Each Credit Party agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure with respect to the transactions contemplated by this Agreement using
the name of GE Capital, any of the Lenders parties hereto or any of their
affiliates or referring to this Agreement, the other Loan Documents, the
Original Related Transactions Documents or the Related Transactions Documents
without at least two (2) Business Days’ prior notice to such party and without
the prior written consent of such party unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under law and then, in any
event, such Credit Party or Affiliate will consult with such party before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement. Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

87



--------------------------------------------------------------------------------



 



11.15   Reinstatement       This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.   11.16  
Advice of Counsel       Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.   11.17   No Strict Construction    
  The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.   12   CROSS-GUARANTY   12.1   Cross-Guaranty       Each Borrower
hereby agrees that such Borrower is jointly and severally liable for, and hereby
absolutely and unconditionally guarantees to Agent and Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Lenders by each other Borrower.
Each Borrower agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, that its obligations
under this Section 12 shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Section 12 shall be absolute and unconditional, irrespective of, and unaffected
by:

  (a)   the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

88



--------------------------------------------------------------------------------



 



  (b)   the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;     (c)   the existence,
value or condition of, or failure to perfect its Lien against, any security for
the Obligations or any action, or the absence of any action, by Agent and
Lenders in respect thereof (including the release of any such security);     (d)
  the insolvency of any Credit Party; or     (e)   any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.

    Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.   12.2  
Waivers by Borrowers       Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.   12.3   Benefit of Guaranty       Each Borrower agrees that the
provisions of this Section 12 are for the benefit of Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.   12.4  
Subordination of Subrogation, Etc.       Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co obligor until the Obligations are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination and waiver
is intended to benefit Agent and Lenders and shall not limit or otherwise affect
such Borrower’s liability hereunder or the enforceability of this Section 12,
and that Agent, Lenders

89



--------------------------------------------------------------------------------



 



    and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 12.4.

12.5   Election of Remedies       If Agent or any Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving
Agent or such Lender a Lien upon any Collateral, whether owned by any Borrower
or by any other Person, either by judicial foreclosure or by non judicial sale
or enforcement, Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.   12.6   Limitation      
Notwithstanding any provision herein contained to the contrary, each Borrower’s
liability under this Section 12 (which liability is in any event in addition to
amounts for which such Borrower is primarily liable under Section 1) shall be
limited to an amount not to exceed as of any date of determination the greater
of:

  (a)   the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and     (b)   the amount that could be claimed by Agent and
Lenders from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law

90



--------------------------------------------------------------------------------



 



      after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Borrower under Section 12.7.

12.7   Contribution with Respect to Guaranty Obligations

  (a)   To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.     (b)   As of any date of
determination, the “Allocable Amount” of any Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.     (c)   This Section 12.7 is intended only to define
the relative rights of Borrowers and nothing set forth in this Section 12.7 is
intended to or shall impair the obligations of Borrowers, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Agreement, including Section 12.1. Nothing
contained in this Section 12.7 shall limit the liability of any Borrower to pay
the Loans made directly or indirectly to that Borrower and accrued interest,
Fees and expenses with respect thereto for which such Borrower shall be
primarily liable.     (d)   The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Borrower to which such contribution and indemnification is owing.     (e)   The
rights of the indemnifying Borrowers against other Credit Parties under this
Section 12.7 shall be exercisable upon the full and indefeasible payment in full
in cash of the Obligations and the termination of the Commitments and Letters of
Credit (or the cash collateralization or backing with standby letters of credit
of all Letters of Credit in accordance with Annex B).

91



--------------------------------------------------------------------------------



 



12.8   Liability Cumulative       The liability of Borrowers under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

92



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the date
first written above.

              H&E EQUIPMENT SERVICES, INC.,
as a Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
            H&E EQUIPMENT SERVICES (CALIFORNIA), LLC,
as a Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
            GREAT NORTHERN EQUIPMENT, INC.,
as a Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

93



--------------------------------------------------------------------------------



 



              GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
            BANK OF AMERICA, N.A.,
as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
            LASALLE BUSINESS CREDIT, LLC,
as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

94



--------------------------------------------------------------------------------



 



     The following Persons are signatories to this Credit Agreement in their
capacity as Credit Parties and not as Borrower:

              GNE INVESTMENTS, INC.,
as a Credit Party
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
            H&E FINANCE CORP.,
as a Credit Party
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
            H&E CALIFORNIA HOLDING, INC.,
as a Credit Party
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

95



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
CREDIT AGREEMENT
DEFINITIONS
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
“A Rated Bank” has the meaning assigned to it in Section 6.2.
“Account Debtor” means any Person who may become obligated to a Credit Party
under, with respect to, or on account of, an Account, Rentals, Chattel Paper or
General Intangibles (including a payment intangible).
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, or Instruments), (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of each Credit Party’s rights in, to and under all purchase
orders or receipts for goods or services, (c) all of each Credit Party’s rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all rights to payment due to
any Credit Party for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Credit Party or in connection with any other transaction
(whether or not yet earned by performance on the part of such Credit Party),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
“Adjusted EBITDA” has the meaning assigned to it in Section 2.1(k).
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person,

A-1



--------------------------------------------------------------------------------



 



(c) each of such Person’s officers, directors, joint venturers and partners and
(d) in the case of any Credit Party, the immediate family members, spouses and
lineal descendants of individuals who are Affiliates of such Credit Party. For
the purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise; provided, that the term “Affiliate” shall specifically
include Don Wheeler and John Engquist and exclude Agent and each Lender.
“Agent” means GE Capital in its capacity as Administrative Agent for Lenders or
its successor appointed pursuant to Section 9.7.
“Aggregate Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the Great Northern Borrowing Base, the H&E Borrowing Base
and the H&E California Borrowing Base.
“Agreement” has the meaning assigned to it in the recitals to the Agreement.
“Appendices” has the meaning assigned to it in the recitals to the Agreement.
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin all as set forth in Section 1.5(a).
“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Credit Advances, the Swingline Advances, unreimbursed Letter of
Credit Obligations and other Obligations (excluding LIBOR Loans) as determined
by reference to Section 1.5(a).
“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to LIBOR
Loans, as determined by reference to Section 1.5(a).
“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(c), which fee is determined by reference to Section 1.5(a).
“Arranger” means GE Capital Markets, Inc., as sole lead arranger and bookrunner.
“Assignment Agreement” has the meaning assigned to it in Section 9.1(a).
“Audit and Appraisal Liquidity Event” means the determination by the Agent that
Excess Availability on any day is less than $75,000,000. The occurrence of an
Audit and Appraisal

A-2



--------------------------------------------------------------------------------



 



Liquidity Event shall be deemed continuing notwithstanding that Excess
Availability may thereafter exceed $75,000,000 unless and until Excess
Availability exceeds $75,000,000 for sixty (60) consecutive days, in which event
an Audit and Appraisal Liquidity Event shall no longer be deemed to be
continuing; provided that an Audit and Appraisal Liquidity Event may not be
cured as contemplated by this sentence more than two times in any four Fiscal
Quarter period.
“Authorized Officer” means any of the following officers of each Credit Party:
the chief executive officer, the chief operating officer, the chief financial
officer, executive vice president, the secretary and the treasurer.
“Authorized Representative” has the meaning assigned to it in Section 7.3.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Blocked Account Agreement” has the meaning assigned to it in Annex C.
“Blocked Accounts” has the meaning assigned to it in Annex C.
“Borrower” has the meaning assigned to it in the preamble to the Agreement.
“Borrower Representative” means H&E Delaware in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).
“Borrowing Availability” means as of any date of determination (a) as to all
Borrowers, the lesser of (i) the Maximum Amount and (ii) the Aggregate Borrowing
Base, in each case, less the sum of the aggregate Revolving Loan and Swing Line
Loan then outstanding, or (b) as to an individual Borrower, the lesser of
(i) the Maximum Amount less the sum of the Revolving Loan and Swing Line Loan
outstanding to all other Borrowers and (ii) that Borrower’s separate Borrowing
Base, less the sum of the Revolving Loan and Swing Line Loan outstanding to that
Borrower.
“Borrowing Base” means, as the context may require, the H&E Borrowing Base, the
H&E California Borrowing Base, the Great Northern Borrowing Base or the
Aggregate Borrowing Base.

A-3



--------------------------------------------------------------------------------



 



“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative on behalf of any Borrower in the
form attached to the Agreement as Exhibit 4.1(b).
“BRS” means collectively Bruckmann, Rosser, Sherrill & Co., L.P., a Delaware
limited partnership, BRS Partners, LP and BRSE LLP.
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day.
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
“Capital Lease Obligation” means as of any date of determination, with respect
to any Capital Lease of any Person, the amount of the obligation of the lessee
thereunder that, in accordance with GAAP, would appear on a balance sheet of
such lessee in respect of such Capital Lease as of the date of determination.
“Cash Collateral Account” has the meaning assigned to it Annex B.
“Cash Equivalents” has the meaning assigned to it in Annex B.
“Cash Management Systems” has the meaning assigned to it in Section 1.8.
“Certificate of Exemption” has the meaning assigned to it in Section 1.15(c).
“Change of Control” means the occurrence of any of (a) any event, transaction or
occurrence as a result of which (i) H&E Delaware shall cease to own and control,
directly or indirectly, all of the economic and voting rights associated with
ownership of at least one hundred percent (100%) of the outstanding capital
Stock of H&E Finance, GNE Investments and H&E California Holding, each on a
fully diluted basis, (ii) H&E Delaware together with H&E California Holding
shall cease to own and control, directly or indirectly, all of the economic and
voting rights associated with ownership of at least one hundred percent (100%)
of the outstanding membership interests of H&E California, (iii) GNE Investments
shall cease to own and control all of the economic and voting rights associated
with ownership of at least one hundred percent (100%) of the outstanding capital
Stock of Great Northern on a fully diluted basis, in each case except pursuant
to a merger as provided in Section 6.1(b) or (iv) a “Change of Control” as such
term is or any similar defined in the Senior Unsecured Note Indenture or any
agreement governing Subordinated Debt; (b) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of any Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d) of the Exchange Act) other than a Principal

A-4



--------------------------------------------------------------------------------



 



or a Related Party of a Principal; (c) the adoption of a plan relating to the
liquidation or dissolution of any Borrower; (d) the consummation of any
transaction (including, without limitation, any merger or consolidation), the
result of which is that any “person” (as defined above), other than the
Principals and their Related Parties, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the voting Stock of any Borrower, measured by
voting power rather than number of shares; or (e) the first day on which a
majority of the members of the Board of Directors of any Borrower are not
Continuing Directors. Notwithstanding the foregoing, (i) any dividend or other
distribution of any voting Stock of any Borrower by any Principal to the direct
or indirect equity holders and other investors of such Principal (or further
dividend or other distribution by such equity holders and other investors to
their respective direct or indirect equity holders and other investors), in
accordance with the terms of the documents (of such Principal or such direct or
indirect equity holders and other investors of such Principal) governing such
equity or other investments or as otherwise agreed by such equity holders and
other investors, will not constitute a Change of Control, and (ii) the existence
from time to time of any “group” (as that term is used in Section 13(d) of the
Exchange Act) comprised of any such equity holders and other investors will not
constitute a Change of Control.
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
“Closing Date” means the date and time that the conditions set forth in
Section 2.1 hereof are satisfied or waived, and this Amendment and Restatement
becomes effective.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Agent’s
or any Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a

A-5



--------------------------------------------------------------------------------



 



jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
“Collateral” means the property covered by the Security Agreements and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.
“Collateral Agent” means the Trustee for the Senior Notes, in its capacity as
“Collateral Agent.”
“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Guaranties, the Blocked Account Agreements, the Control Letters, Lock Box
agreements, the Patent Security Agreements, the Trademark Security Agreements,
the Copyright Security Agreements and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas, in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account”.
“Commitment Termination Date” means the earliest of (a) August 4, 2011, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full in cash by
Borrowers of the Loans and the cancellation and return (or stand-by guarantee)
of all Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0) or the termination of all Commitments (or the cash
collateralization or backing with standby letters of credit of all Letters of
Credit in accordance with Annex B), in accordance with the provisions of
Section 1.3(a).
“Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment (including without duplication the Swing Line Lender’s Swing Line
Commitment as a subset of its Revolving Loan Commitment) as set forth on the
signature page to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be Two Hundred Fifty Million Dollars
($250,000,000) on the Closing Date, as such amount may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.

A-6



--------------------------------------------------------------------------------



 



“Compliance Certificate” has the meaning assigned to it in Annex E.
“Concentration Account” has the meaning assigned to it in Annex C.
“Continuing Director” means “means, as of any date of determination, any member
of the Board of Directors of any Borrower who: (i) was a member of such Board of
Directors on the date of the indenture, or (ii) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
entered into or acquired by any Credit Party in or under which any Credit Party
may now or hereafter have any right, title or interest, including any agreement
relating to the terms of payment or the terms of performance of any Account.
“Contribution Agreement and Plan of Reorganization” means the Contribution
Agreement and Plan of Reorganization, dated as of June 14, 2002, whereby all
common and preferred equity of ICM Equipment Company, L.L.C. and H&E Equipment
Services L.L.C. (the predecessor by merger to H&E Delaware) was contributed to
H&E Holdings L.L.C. (the predecessor by merger to H&E Delaware).
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
“Copyrights” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all copyrights and General Intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar

A-7



--------------------------------------------------------------------------------



 



office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
“Covenant Liquidity Event” means the determination by the Agent that Excess
Availability on any day is less than $25,000,000. The occurrence of a Covenant
Liquidity Event shall be deemed continuing notwithstanding that Excess
Availability may thereafter exceed $25,000,000 unless and until Excess
Availability exceeds $25,000,000 for sixty (60) consecutive days, in which event
a Covenant Liquidity Event shall no longer be deemed to be continuing; provided
that a Covenant Liquidity Event may not be cured as contemplated by this
sentence more than two times in any four Fiscal Quarter period.
“Credit Parties” means each Borrower and each Guarantor.
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Notice” has the meaning assigned to it in Section 7.3.
“Default Rate” has the meaning assigned to it in Section 1.5(d).
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
“Disbursement Accounts” has the meaning assigned to it on Annex C.
“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules 1.4 through 6.7 in the Index to the Agreement.
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
“Dollars” or “$” means lawful currency of the United States of America.
“Domestic Guarantor” means a Guarantor that is organized under the laws of a
state of the United States of America or the District of Columbia.
“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a state of the United States of
America or the District of Columbia.
“Eagle Acquisition” means that certain merger and acquisition contemplated by
the Eagle Acquisition Agreement pursuant to which as of the Eagle Acquisition
Closing Date H&E California Holding became a wholly-owned direct subsidiary of
H&E Delaware and H&E California became a wholly-owned direct and indirect
subsidiary of H&E Delaware.

A-8



--------------------------------------------------------------------------------



 



“Eagle Acquisition Agreement” means that certain Acquisition Agreement dated as
of January 4, 2006, by and among H&E Delaware (as successor by merger to H&E
Equipment Services, L.L.C.), Eagle Merger Corp., a Delaware corporation, H&E
California, H&E California Holding, SBN Eagle LLC, a Delaware limited liability
company, SummitBridge National Investments LLC, a Delaware limited liability
company and the shareholders of Eagle S-Corp.
“Eagle Acquisition Closing Date” means the date on which the Eagle Acquisition
was consummated in accordance with the terms of the Eagle Acquisition Agreement
and the Eagle Acquisition Consent and Waiver.
“Eagle Acquisition Consent and Waiver” means the Consent and Waiver dated as of
December 29, 2005, with respect to this Agreement and the Eagle Acquisition.
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, and (iv) any aggregate net gain (but not any aggregate net loss) during
such period arising from the sale, exchange or other disposition of capital
assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) the sum of
(i) any provision for income taxes, (ii) Interest Expense, (iii) loss from
extraordinary items for such period, (iv) the amount of non-cash charges
(including depreciation and amortization) for such period, (v) amortized debt
discount for such period, (vi) the amount of any deduction to consolidated net
income as the result of any grant to any members of the management of such
Person of any Stock, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication, (vii) amounts not exceeding $10,000,000 paid on or
about the Closing Date in respect of transaction expenses relating to the
Related Transactions, (viii) amounts not exceeding $8,000,000 paid in connection
with the termination of a management services agreement and (ix) amounts not
exceeding $42,000,000 expensed in connection with the senior debt restructuring
completed on August 4, 2006 and recorded as loss on early extinguishment of
debt. For purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person’s Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that

A-9



--------------------------------------------------------------------------------



 



provision for such reserve was made out of income accrued during such period;
(5) any write-up of any asset; (6) any net gain from the collection of the
proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person, (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets, and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.
“Eligible Accounts” has the meaning assigned to it in Section 1.6.
“Eligible Equipment Inventory” has the meaning assigned to it in Section 1.7A
and excludes Eligible Parts and Tools Inventory and Eligible Rolling Stock.
“Eligible Parts and Tools Inventory” has the meaning assigned to it in
Section 1.7 and excludes Eligible Equipment Inventory and Eligible Rolling
Stock.
“Eligible Rentals” has the meaning assigned to it in Section 1.6B.
“Eligible Rolling Stock” has the meaning assigned to it in Section 1.6A and
excludes Eligible Parts and Tools Inventory and Eligible Equipment Inventory.
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health or
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses

A-10



--------------------------------------------------------------------------------



 



(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals, registrations or other written documents required by
any Governmental Authority under any Environmental Laws.
“Equipment Inventory” means Inventory of any Borrower consisting of vehicles
held for sale or lease to third parties and Inventory of any Borrower consisting
of vehicles while on lease to third parties.
“Equipment Inventory Appraisal” means each periodic appraisal of any Borrower’s
Equipment Inventory and Parts and Tools Inventory conducted at such Borrower’s
cost and expense by appraisers reasonably satisfactory to Agent and using a
methodology reasonably satisfactory to Agent, provided, that unless an Event of
Default or an Audit and Appraisal Liquidity Event is continuing, Borrowers shall
be responsible for the cost and expense of not more than two (2) such appraisals
for each Borrower per year, it being agreed that so long as such limit is in
effect, each item of Equipment Inventory shall be appraised pursuant to a visit
to sites of any one or more Credit Parties on one occasion during each year and
the balance of such appraisals of such item in such year shall be done as a
“desk appraisal.” An appraisal of Equipment Inventory and of Parts and Tools
Inventory shall, for the purposes of the preceding sentence, constitute one
appraisal.
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event with respect to which the reporting requirement has
been waived); (b) the withdrawal of such Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of such Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by such Credit Party
or ERISA Affiliate to make when due required contributions to a

A-11



--------------------------------------------------------------------------------



 



Multiemployer Plan or Title IV Plan unless such failure is cured within 30 days;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; or (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Title IV Plan described in Section 4064 of
ERISA.
“Event of Default” has the meaning assigned to it in Section 8.1.
“Excess Availability” means, at any time, an amount equal to the Aggregate
Borrowing Base (as reflected in the Borrowing Base Certificate delivered
pursuant to Section 4.1(b) and paragraph (a) of Annex F, at or most recently
prior to such time) minus the aggregate Revolving Loan and Swing Line Loan at
such time.
“Excess Availability Percentage” means, at any time, the ratio (expressed as a
percentage) of (a) average daily Excess Availability during the most recently
ended Fiscal Month to (b) an amount equal to the Borrowing Base (as reflected in
the Borrowing Base Certificate delivered pursuant to Section 4.1(b) and
paragraph (a) of Annex F, at or most recently prior to such time); provided,
that in the event that a Borrowing Base Certificate is not timely delivered as
required by Section 4.1(b) and paragraph (a) of Annex F, then until the delivery
of a Borrowing Base Certificate in a timely manner as so required, the Excess
Availability Percentage shall be deemed to be greater than 75%.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Taxes” means (a) Taxes imposed on or measured by the net income of
Agent or a Lender by the jurisdictions under the law of which Agent and Lenders
are organized or conduct business or any political subdivision thereof and
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower Representative under Section 1.16(d)), any withholding tax
(i) that is in effect and would apply to amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement, except to the
extent of any additional amounts to which such Foreign Lender’s assignor, if any
was entitled, at the time of assignment, to receive from any Borrower with
respect to any withholding tax pursuant to Section 1.15, or (ii) that would not
have been imposed but for such Foreign Lender’s failure (other than as a result
of a change in law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority) to comply
with Section 1.15(c).
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as

A-12



--------------------------------------------------------------------------------



 



determined by Agent in its sole discretion, which determination shall be final,
binding and conclusive (absent manifest error).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
“Financial Covenants” means the financial covenants set forth in Annex G.
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of H&E Delaware and its
Subsidiaries delivered in accordance with Section 3.4 and Annex E.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“Fiscal Month” means any of the monthly accounting periods of H&E Delaware and
its Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of H&E Delaware
and its Subsidiaries, ending on March 31, June 30, September 30, and December 31
of each year.
“Fiscal Year” means any of the annual accounting periods of H&E Delaware and its
Subsidiaries ending on December 31 of each year.
“Fixed Charges” means, for H&E Delaware and its Subsidiaries for any specified
period determined on a consolidated basis in accordance with GAAP, the sum of
(a) interest expense (whether cash or non-cash) deducted in the determination of
consolidated net income for such period, including interest expense with respect
to any Funded Debt and interest expense that has been capitalized, but excluding
amortization of any original discount attributable to any Funded Debt or
warrants and interest paid in kind, in each case to the extent otherwise
included as interest expense, and (b) scheduled payments of principal made or
required to be made during such period with respect to all Indebtedness.
“Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
(a) EBITDA of H&E Delaware and its Subsidiaries for such period less any
provision for income taxes (whether paid or payable in cash) and P&E Capital
Expenditures (other than the portion thereof funded by third party financing)
made by H&E Delaware and its Subsidiaries during such period, in each case
determined on a consolidated basis in accordance with GAAP, to (b) Fixed
Charges.
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
“Floor Plan Equipment Inventory” means Equipment Inventory purchased by any
Credit Party for sale or lease in the ordinary course of business and subject to
a purchase money Lien in favor

A-13



--------------------------------------------------------------------------------



 



of the seller thereof or a third party financing source and includes Equipment
Inventory subject to an Open Account Refinancing and subject to a Refinancing
Lien.
“Foreign Lender” has the meaning assigned to it in Section 1.15(c).
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and including without limitation,
in the case of Borrowers, the Obligations (calculated with reference to the
average outstanding balance of the Obligations during the six month period
ending immediately prior to the relevant date of determination (or such shorter
period that begins on the Original Closing Date and ends immediately prior to
such relevant date of determination)), Indenture Debt and Subordinated Debt.
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied as such term is further defined in Annex G to the
Agreement.
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
“GE Capital Fee Letter” has the meaning assigned to it in Section 1.9(a).
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the

A-14



--------------------------------------------------------------------------------



 



possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
“GNE Investments” means GNE Investments, Inc., a Washington corporation.
“GNE Investments Pledge Agreement” means the Pledge Agreement dated as of the
Closing Date executed by GNE Investments in favor of Agent, on behalf of itself
and Lenders, pledging all Stock of its Subsidiaries owned or held by GNE
Investments.
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Great Northern” has the meaning assigned to it in the preamble to this
Agreement.
“Great Northern Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of Great Northern’s Eligible Accounts
plus eighty-five percent (85%) of Great Northern’s Eligible Rentals, in each
case, less any Reserves (without duplication) established by Agent in good faith
using reasonable credit judgment as of such time, plus     (b)   up to one
hundred percent (100%) of the Net Book Value of Great Northern’s new Eligible
Equipment Inventory held for sale, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus     (c)   up to fifty percent (50%) of the Net Book Value of Great
Northern’s used Eligible Equipment Inventory held for sale, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (d)   up to fifty percent (50%) of the Net
Book Value of Great Northern’s Eligible Parts and Tools Inventory, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (e)   up to fifty percent
(50%) of the Net Book Value of Great Northern’s Eligible Rolling Stock, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus

A-15



--------------------------------------------------------------------------------



 



  (f)   the lesser of (i) one hundred percent (100%) of the Net Book Value of
Great Northern’s Eligible Equipment Inventory held for lease to third parties or
being leased to third parties and (ii) up to eighty-five percent (85%) of the
Orderly Liquidation Value of Great Northern’s Eligible Equipment Inventory held
for lease to third parties or being leased to third parties, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
“Guaranties” means, collectively, each Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent and Lenders in respect of
the Obligations.
“Guarantors” means each Subsidiary of any Borrower and each other Person, if
any, that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.
“H&E Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E Delaware’s Eligible Accounts plus
eighty-five percent (85%) of H&E Delaware’s Eligible Rentals, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time, plus     (b)   up to one hundred
percent (100%) of the Net Book Value of H&E Delaware’s new Eligible Equipment
Inventory held for sale, less any Reserves (without

A-16



--------------------------------------------------------------------------------



 



      duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (c)   up to fifty percent (50%) of the Net
Book Value of H&E Delaware’s used Eligible Equipment Inventory held for sale,
less any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus     (d)   up to fifty percent
(50%) of the Net Book Value of H&E Delaware’s Eligible Parts and Tools
Inventory, less any Reserves (without duplication) established by Agent in good
faith using reasonable credit judgment as of such time; plus     (e)   up to
fifty percent (50%) of the Net Book Value of H&E Delaware’s Eligible Rolling
Stock, less any Reserves (without duplication) established by Agent in good
faith using reasonable credit judgment as of such time; plus     (f)   the
lesser of (i) one hundred percent (100%) of the Net Book Value of H&E Delaware’s
Eligible Equipment Inventory held for lease to third parties or being leased to
third parties and (ii) up to eighty-five percent (85%) of the Orderly
Liquidation Value of H&E Delaware’s Eligible Equipment Inventory held for lease
to third parties or being leased to third parties, in each case, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

“H&E California Borrowing Base” means, as of any date of determination by Agent,
from time to time, an amount equal to the sum at such time of:

  (a)   up to eighty-five percent (85%) of H&E California’s Eligible Accounts
plus eighty-five percent (85%) of H&E California’s Eligible Rentals, in each
case, less any Reserves (without duplication) established by Agent in good faith
using reasonable credit judgment as of such time, plus     (b)   up to one
hundred percent (100%) of the Net Book Value of H&E California’s new Eligible
Equipment Inventory held for sale, less any Reserves (without duplication)
established by Agent in good faith using reasonable credit judgment as of such
time; plus     (c)   up to fifty percent (50%) of the Net Book Value of H&E
California’s used Eligible Equipment Inventory held for sale, less any Reserves
(without duplication) established by Agent in good faith using reasonable credit
judgment as of such time; plus     (d)   up to fifty percent (50%) of the Net
Book Value of H&E California’s Eligible Parts and Tools Inventory, less any
Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time; plus

A-17



--------------------------------------------------------------------------------



 



  (e)   up to fifty percent (50%) of the Net Book Value of H&E California’s
Eligible Rolling Stock, less any Reserves (without duplication) established by
Agent in good faith using reasonable credit judgment as of such time; plus    
(f)   the lesser of (i) one hundred percent (100%) of the H&E California’s Net
Book Value of Eligible Equipment Inventory held for lease to third parties or
being leased to third parties and (ii) up to eighty-five percent (85%) of the
Orderly Liquidation Value of H&E California’s Eligible Equipment Inventory held
for lease to third parties or being leased to third parties, in each case, less
any Reserves (without duplication) established by Agent in good faith using
reasonable credit judgment as of such time.

“H&E California Holding” means H&E California Holding, Inc., a California
corporation (formerly known as Eagle High Reach Equipment, Inc.).
“H&E California” has the meaning assigned to it in the preamble to this
Agreement.
“H&E Finance” means H&E Finance Corp., a Delaware corporation.
“H&E Mergers” means the contemporaneous mergers of H&E Equipment Services,
L.L.C. and H&E Holdings L.L.C. with and into H&E Delaware, with H&E Delaware as
the surviving entity, in accordance with the terms of the Merger Documents.
“H&E Pledge Agreement” means the Pledge Agreement dated as of February 3, 2006
executed by H&E Delaware in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries owned or held by H&E Delaware.
“Hazardous Material” means any substance, material or waste that is regulated by
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, treasury
management products or other interest or currency exchange rate or commodity
price hedging arrangement (i) arranged by GE Capital and to which one or more
Credit Parties are parties, or (ii) to which a Lender is a party and to which
one or more Credit Parties are parties.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property
(including purchases on Open Account) payment for which is deferred six
(6) months or more, but excluding obligations to trade creditors incurred in the
ordinary course of business that are unsecured and not overdue by

A-18



--------------------------------------------------------------------------------



 



more than six (6) months unless being contested in good faith, (b) all
reimbursement and other obligations with respect to letters of credit, bankers’
acceptances and surety bonds, whether or not matured, (c) all obligations
evidenced by notes, bonds, debentures or similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations and the present value (discounted at the Index
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.
“Indemnified Liabilities” has the meaning assigned to it in Section 1.13.
“Indemnified Person” has the meaning assigned to it in Section 1.13.
“Indenture Debt” means Indebtedness under the Senior Notes, Senior Note
Indenture, Senior Unsecured Notes or Senior Unsecured Note Indenture.
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus fifty (50) basis points per annum. Each change
in any interest rate provided for in the Agreement based upon the Index Rate
shall take effect at the time of such change in the Index Rate.
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
“Inspections” has the meaning assigned to it in Section 1.14.
“Instruments” means any “instrument,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of

A-19



--------------------------------------------------------------------------------



 



indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
“Inter-Creditor Agreement” means, the intercreditor agreement dated as of
June 17, 2002 entered into by and among Bank of New York as Collateral Agent,
Agent, H&E Finance and H&E Delaware, the successor by merger to H&E Equipment
Services, L.L.C.
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense paid in cash of such Person determined in accordance with GAAP
for the relevant period ended on such date, including expense with respect to
any Funded Debt of such Person and interest expense for the relevant period that
has been capitalized on the balance sheet of such Person.
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided, further, that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts of any Credit Party.
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

A-20



--------------------------------------------------------------------------------



 



“IRS” means the Internal Revenue Service.
“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder.
“L/C Sublimit” has the meaning assigned to such term in Annex B.
“Lenders” means GE Capital, the other initial Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any registered assignee
of such Lender.
“Letter of Credit Fee” has the meaning assigned to it in Annex B.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of any Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or any other L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. The term does not include a Swap Related L/C.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
“Leverage Ratio” means, with respect to H&E Delaware and its Subsidiaries, on a
consolidated basis, the ratio of (i) Funded Debt of H&E Delaware and its
Subsidiaries as of any date of determination, to (ii) EBITDA of H&E Delaware and
its Subsidiaries for the twelve-month period ending on that date of
determination.
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
Borrower Representative’s irrevocable

A-21



--------------------------------------------------------------------------------



 



notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

  (a)   if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;     (b)   any LIBOR Period that
would otherwise extend beyond the Commitment Termination Date shall end 1 LIBOR
Business Days prior to such date;     (c)   any LIBOR Period that begins on the
last LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;     (d)  
Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
    (e)   Borrower Representative shall select LIBOR Periods so that there shall
be no more than seven (7) separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, (a) a rate of interest determined by
Agent equal to the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on the second full LIBOR Business Day next preceding the first day
of such LIBOR Period (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by (b) a number equal to 1.0
minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on the day that is 2 LIBOR
Business Days prior to the beginning of such LIBOR Period (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) that are required to be maintained by a member bank
of the Federal Reserve System. If such interest rate shall cease to be available
from Telerate News Service, the LIBOR Rate shall be the rate of interest
determined by the Agent at which deposits in United States Dollars are offered
at 11:00 a.m., London time, on the second full LIBOR Business Day next preceding
the first day of such LIBOR period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for the applicable LIBOR
period and an amount equal to comparable to the principal amount of the Loans to
be borrowed, converted or continued as LIBOR Loans on the date of such
determination (divided by (b) above).

A-22



--------------------------------------------------------------------------------



 



“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
“Litigation” has the meaning assigned to it in Section 3.13.
“Loan Account” has the meaning assigned to it in Section 1.12.
“Loan Documents” means the Agreement, the Notes, the GE Capital Fee Letter, the
Original GE Capital Fee Letter, the Syndication Letter and the Collateral
Documents and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement, any other
Loan Document or the Syndication Letter to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loans” means the Revolving Loan and the Swing Line Loan.
“Lock Boxes” has the meaning assigned to it in Annex C.
“Margin Stock” has the meaning assigned to in Section 3.10.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Credit Parties
considered as a whole, (b) any Borrower’s ability to pay any of the Loans or any
of the other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or Agent’s Liens, on behalf of itself and Lenders, on the Collateral
or the priority of such Liens, or (d) Agent’s or any Lender’s rights and
remedies under the Agreement and the other Loan Documents.
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

A-23



--------------------------------------------------------------------------------



 



“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 2, 2006, by and among H&E Equipment Services, L.L.C., H&E Holdings
L.L.C. and H&E Delaware, as amended, restated, modified or supplemented in
accordance with the terms hereof and thereof.
“Merger Documents” means, collectively, (i) the Merger Agreement and (ii) each
other document, agreement and instrument executed or delivered in connection
with the H&E Mergers, in each case as to clause (ii), as amended, restated,
modified or supplemented in accordance with the terms hereof and thereof.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or an ERISA Affiliate is
making or is obligated to make contributions on behalf of participants who are
or were employed by any of them.
“Net Book Value” means book value as determined in accordance with GAAP, lower
of cost and market, and after taking into account depreciation and excluding all
“freight-in” costs and preparatory costs.
“Net Proceeds” has the meaning assigned to it in Section 1.3(b)(ii).
“Non-Excluded Taxes” means Taxes other than Excluded Taxes.
“Non-Funding Lender” has the meaning assigned to it in Section 9.10(a)(ii).
“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.
“Notice of Conversion/Continuation” has the meaning assigned to it in
Section 1.5(e).
“Notice of Revolving Credit Advance” has the meaning assigned to it in
Section 1.1(a).
“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement or
any of the other Loan Documents. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Swap Related Reimbursement Obligations,
hedging obligations under swaps, caps and collar arrangements provided by any
Lender in accordance with the terms of the Agreement, expenses, attorneys’ fees
and any other sum chargeable to any Credit Party under the Agreement or any of
the other Loan Documents.

A-24



--------------------------------------------------------------------------------



 



“Off Balance Sheet Equipment Inventory” means Equipment Inventory that has been
leased by any Credit Party as lessee under an operating lease, and held for
sublease by such Credit Party to third parties in the ordinary course of
business.
“Offer to Purchase and Consent Solicitation” means the Offer to Purchase and
Consent Solicitation Statement, dated May 25, 2006, of H&E Delaware and H&E
Finance with respect to the Senior Notes and the Senior Subordinated Notes.
“Open Account” means, in connection with the terms of purchase by a Credit Party
of Equipment Inventory from a dealer, that such purchase is made on credit
terms, on an unsecured basis, with payment by such Credit Party expected to be
made within six (6) months of the date of purchase. The deferral of the purchase
price of Equipment Inventory purchased on Open Account does not constitute
Indebtedness unless and until such deferral extends six (6) months or more
following the date of purchase of such Equipment Inventory.
“Open Account Refinancing” means the incurrence by a Credit Party of
Indebtedness, which, subject to Section 6.7(d), may be on a secured basis, the
proceeds of which are applied to pay in full the deferral of the purchase price
and related charges of Equipment Inventory purchased on Open Account.
“Operating Lease Payoff Value” means, with respect to any operating lease of
Equipment Inventory to which any Borrower or Guarantor is a lessee, at any time,
the sum of the then remaining lease payments under such operating lease,
discounted to present value at the notional interest rate for such operating
lease.
“Orderly Liquidation Value” shall mean (i) with respect to Eligible Equipment
Inventory, the orderly liquidation value thereof as determined by the most
recent Equipment Inventory Appraisal and (ii) with respect to Eligible Rolling
Stock, the orderly liquidation value thereof as determined by the most recent
P&E Appraisal.
“Original Advance Rate” means, with respect to any percentage advance rate
contained in the Great Northern Borrowing Base, the H&E Borrowing Base or the
H&E California Borrowing Base, such advance rate as in effect on the Closing
Date.
“Original Closing Date” means June 17, 2002.
“Original GE Capital Fee Letter” means the fee letter, dated as of June 17,
2002, between H&E Delaware and Agent.
“Original Lenders” has the meaning assigned to it in the recitals to this
Agreement.
“Original Letters of Credit” means letters of credit issued by one or more L/C
Issuers pursuant to the Original Credit Agreement (and listed on Schedule I
hereto) that remain outstanding on the Closing Date.

A-25



--------------------------------------------------------------------------------



 



“Original Letter of Credit Obligations” means Letter of Credit Obligations under
(and as defined in) the Original Credit Agreement that remain outstanding
immediately prior to the Closing Date.
“Original Related Transactions” means the initial borrowing under the
Commitments on the Original Closing Date, the H&E Mergers, contributions and
other transactions to occur under the Contribution Agreement and Plan of
Reorganization, the Refinancing, the issuance of the Senior Notes, the issuance
of the Senior Subordinated Notes, the Eagle Acquisition and the related
preferred and common units, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Original Related Transactions Documents.
“Original Related Transactions Documents” means the Loan Documents, the
Contribution Agreement and Plan of Reorganization, the Senior Note Indenture,
the Senior Subordinated Note Indenture and all other agreements and instruments
executed and delivered in connection with the Original Related Transactions.
“Original Revolving Credit Advances” means the aggregate principal amount of
Revolving Credit Advances under (and as defined in) the Original Credit
Agreement that remain unpaid immediately prior to the Closing Date.
“Original Swing Line Advances” means the aggregate principal balance of Swing
Line Advances under (and as defined in) the Original Credit Agreement that
remain unpaid immediately prior to the Closing Date.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“P&E” means all “equipment,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located and, in any event,
including all such Credit Party’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of real property, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto and all products and proceeds thereof
and condemnation awards and insurance proceeds with respect thereto. P&E
excludes Equipment Inventory, Parts and Tools Inventory, and Fixtures.

A-26



--------------------------------------------------------------------------------



 



“P&E Appraisal” means each periodic appraisal of each Borrower’s P&E conducted
at such Borrower’s cost and expense by appraisers reasonably satisfactory to
Agent and using a methodology reasonably satisfactory to Agent, provided, that
unless an Event of Default or an Audit and Appraisal Liquidity Event has
occurred and is continuing, Borrowers shall be responsible for the cost and
expense of not more than two (2) such appraisals for each Borrower per year, it
being agreed that so long as such limit is in effect, each item of Equipment
Inventory shall be appraised pursuant to a visit to sites of any one or more
Credit Parties on one occasion during each year and the balance of such
appraisals of such item in such year shall be done as a “desk appraisal.”
“P&E Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any P&E or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP (excluding any such
expenditures related to Permitted Acquisitions).
“Parts and Tools Inventory” means Inventory of any Borrower consisting of parts,
tools and supplies.
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
“Permitted Acquisition” has the meaning assigned to it in Section 6.1.
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable, or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing

A-27



--------------------------------------------------------------------------------



 



bids, tenders, contracts (other than contracts for the payment of money) or
leases to which any Borrower is a party as lessee made in the ordinary course of
business; (d) deposits of money securing statutory obligations of any Borrower;
(e) inchoate and unperfected workers’, mechanics’ or similar liens arising in
the ordinary course of business, so long as such Liens attach only to P&E,
Fixtures and/or Real Estate; (f) carriers’, warehousemen’s, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
liabilities, so long as such Liens attach only to Equipment Inventory;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Borrower is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (i) zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (j) the Santa Fe Springs Liens (as defined in
the Disclosure Schedules to the Eagle Acquisition Agreement), provided, that
such Liens encumber only the Santa Fe Springs Property (as defined in the
Disclosure Schedules to the Eagle Acquisition Agreement) and no other property
of any Credit Party and, provided further, that the CNL Mortgage (as defined in
the Disclosure Schedules to the Eagle Acquisition Agreement) or any refinancing
thereof (which refinancing shall have an outstanding principal amount not
greater than the principal amount of the CNL Mortgage outstanding at the time of
such refinancing) secures only the Indebtedness permitted by Section 6.3(a)(ix)
and the BOE Santa Fe Lien (as defined in the Disclosure Schedules to the Eagle
Acquisition Agreement) secures only the Sales Tax Settlement (as defined in the
Eagle Acquisition Agreement); (k) the Pacific Western Deed of Trust and the BP
Deed of Trust (as such terms are defined in the Disclosure Schedules to the
Eagle Acquisition Agreement), provided, that such Liens encumber only H&E
California’s leasehold interest in its lease with Tillotson Corporation with
respect to the Eagle Plaza Property (as defined in the Disclosure Schedules to
the Eagle Acquisition Agreement) and no other property of any Credit Party and,
provided further, that such Liens do not secure Indebtedness of any Credit
Party; (l) Liens of landlords or mortgages arising by operation of law or
pursuant to the terms of real property leases, provided, that the mortgage or
rental payments secured thereby are not yet overdue, and the applicable mortgage
or lease is not otherwise in default in a manner which could permit the
applicable mortgagee or lessee to take enforcement action with respect to such
Liens and (m) to the extent subject to the Intercreditor Agreement, Liens
securing Senior Notes in favor of the Collateral Agent acting on behalf of the
holders of Senior Notes.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party maintains, contributes to or has an
obligation to contribute to or has any liability under.

A-28



--------------------------------------------------------------------------------



 



“Pledge Agreements” means the H&E Pledge Agreement, the GNE Investments Pledge
Agreement and any other pledge agreement entered into after the Closing Date in
connection herewith (as required by the Agreement or any other Loan Document).
“Predecessor” means H&E Equipment Services, L.L.C., as one of the parties to the
H&E Mergers.
“Principals” means (i) Bruckmann, Rosser, Sherrill & Co., L.P. and Bruckmann,
Rosser, Sherrill & Co. II, L.P., each a Delaware limited partnership,
(ii) Bruckmann, Rosser, Sherrill & Co., Inc., a Delaware corporation and
(iii) Mr. John M. Engquist.
“Prior Lenders” means the holders of the Prior Obligations.
“Prior Obligations” means collectively, the indebtedness under or pursuant to,
as applicable, (i) the Credit Agreement dated as of February 4, 1998, as amended
and restated as of July 31, 1998, among ICM Equipment Company, L.L.C., Great
Northern Equipment, Inc., Williams Bros. Construction, Inc., the Prior Lenders,
Bankers Trust Company as Syndication Agent and Co-Agent, GE Capital as
Documentation Agent and Co-Agent and The CIT Group/Equipment Financing, Inc. as
Agent, as subsequently amended; (ii) the Loan Agreement dated August 10, 1998
between The CIT Group/Equipment Financing, Inc. and H&E Equipment Services,
L.L.C., as subsequently amended; and (iii) the 10% Senior Subordinated
Promissory Note dated February 20, 2002 issued by ICM Equipment Company, L.L.C.
to John Engquist.
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
“Pro Forma” means the unaudited consolidated balance sheet of H&E Delaware and
its Subsidiaries as of March 31, 2006 included in the offering circular dated
July 28, 2006 with respect to the Senior Unsecured Notes.

A-29



--------------------------------------------------------------------------------



 



“Prohibited Swing Line Advance” means a Swing Line Advance (i) that was made
without satisfaction of the condition contained in Section 2.2(e) by virtue of
such Swing Line Advance exceeding Swing Line Availability due to the limitation
imposed by Section 1.1(b)(i)(A) or 1.1(b)(i)(B)(x) (but not 1.1(b)(i)(B)(y)), or
(ii) (x) that was made without satisfaction of the condition contained in
Section 2.2(e) by virtue of such Swing Line Advance exceeding Swing Line
Availability due to the limitation imposed by Section 1.1(b)(i)(B)(y) based on
the Borrowing Base as reflected in the most recent Borrowing Base Certificate
delivered to the Agent prior to the making of such Swing Line Advance and (y)
that (A) exceeds $4,000,000, or (B) when added to any Swing Line Advances
(described in clause (ii)(x) of this definition) made (1) during the period of
10 Business Days ending on (and including) the date of making of such Swing Line
Advance, exceeds $4,000,000 or (2) during the period from and after the Closing
Date, exceeds $15,000,000.
“Projections” means H&E Delaware and its Subsidiaries’ forecasted consolidated
and consolidating (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements; and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary or division-by-division basis, if applicable, and otherwise
consistent with the historical Financial Statements of H&E and its Subsidiaries,
together with appropriate supporting details and a statement of underlying
assumptions.
“Properly Elects” has the meaning assigned to it in Section 7.3.
“Pro Rata Share” means with respect to all matters relating to any Lender and
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders.
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided, that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee, and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
Subordinated Debt or Stock issued by any Credit Party shall be a Qualified
Assignee.
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

A-30



--------------------------------------------------------------------------------



 



“Real Estate” has the meaning assigned to it in Section 3.6.
“Refinancing” means the repayment in full by Borrowers of the Prior Obligations
on the Original Closing Date.
“Refinancing Lien” means a Lien granted by a Credit Party on an item of
Equipment Inventory to secure Indebtedness incurred in connection with an Open
Account Refinancing of the deferred purchase price of such item of Equipment
Inventory so long as such Lien attaches only to such item of Equipment Inventory
and such Lien attaches within six (6) months following the date of purchase by
such Credit Party of such item of Equipment Inventory.
“Refunded Swing Line Loan” has the meaning assigned to it in
Section 1.1(b)(iii).
“Related Party” means: (i) any controlling stockholder, partner or member; any
stockholder, partner or member of any Principal identified in clauses (i) or
(ii) of the definition of “Principals”; a majority owned Subsidiary, or
immediate family member (in the case of an individual) of any Principal or any
Related Party; or (ii) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding a majority interest of which consist of
any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (i).
“Related Transactions” means the tender for and repurchase of Senior Notes and
Senior Subordinated Notes pursuant to the Offer to Purchase and Consent
Solicitation, the amendment of the Senior Note Indenture and the Senior
Subordinated Note Indenture pursuant to the Offer to Purchase and Consent
Solicitation, the issuance of Senior Unsecured Notes pursuant to the Senior
Unsecured Notes Indenture, the amendment and restatement of the Original Credit
Agreement, the payment of (or reserve for) all fees, costs and expenses in
connection with the foregoing and the execution and delivery of all Related
Transactions Documents increase in the Revolving Loan Commitment on the Closing
Date, and the payment of all fees, costs.
“Related Transactions Documents” means the Loan Documents, the Offer to Purchase
and Consent Solicitation, the supplemental indentures implementing amendments to
the Senior Note Indenture and Senior Subordinated Note Indenture pursuant to the
Offer to Purchase and Consent Solicitation, the offering memorandum for the
Senior Unsecured Notes, the Senior Unsecured Notes and the Senior Unsecured
Notes Indenture and all documents, instruments and agreements executed and
delivered in connection therewith.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

A-31



--------------------------------------------------------------------------------



 



“Rentals” means rental payments due to any Borrower from the rental of
(i) Equipment Inventory owned by such Borrower or (ii) inventory leased by such
Borrower.
“Requisite Lenders” means (a) Lenders having more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans (without giving effect to the
Swing Line Loan) and Letter of Credit Obligations.
“Reserves” means, with respect to the Borrowing Base of any Borrower
(a) reserves established by Agent from time to time against Eligible Parts and
Tools Inventory or Eligible Equipment Inventory pursuant to Section 5.9, and
(b) such other reserves against Eligible Accounts, Eligible Rentals, Eligible
Parts and Tools Inventory, Eligible Rolling Stock, Eligible Equipment Inventory
or Borrowing Availability of such Borrower that Agent may, in good faith and in
its reasonable credit judgment, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses shall be deemed to be a reasonable exercise of Agent’s
credit judgment.
“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of such Credit Party’s Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Credit Party’s Stock or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to, any
Subordinated Debt; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (f) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation and
directors’ fees in the ordinary course of business to Stockholders who are
employees of such Person; (g) any payment of management fees (or other fees of a
similar nature) by such Credit Party to any Stockholder of such Credit Party or
its Affiliates and (h) any optional payment or prepayment of principal of the
Senior Unsecured Notes, the Senior Notes or the Senior Subordinated Notes, any
prepayment of premium, if any, or interest, fees, or other charges on or with
respect to the Senior Unsecured Notes, Senior Notes or the Senior Subordinated
Notes, and any redemption, purchase, retirement, defeasance, subleasing fund or
similar optional payment with respect to the Senior Unsecured Notes, Senior
Notes or the Senior Subordinated Notes.

A-32



--------------------------------------------------------------------------------



 



“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a)(i).
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding, as the context may require, to any
Borrower or to all Borrowers plus (ii) the aggregate Letter of Credit
Obligations incurred on behalf of any Borrower or all Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations. A Letter of Credit issued for the account of a Borrower shall be
included in calculating the Letter of Credit Obligations of, and consequently
the outstanding principal balance of the Revolving Loan made to, such Borrower.
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
Letter of Credit Obligations as set forth on Annex J or in the most recent
Assignment Agreement executed by such Revolving Lender and (b) as to all
Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Two Hundred Fifty Million Dollars ($250,000,000), as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
“Revolving Note” has the meaning assigned to it in Section 1.1(a)(ii).
“Security Agreements” means, collectively, each security agreement entered into
on or after the Original Closing Date in connection herewith (as required by the
Agreement or any other Loan Document) by and among Agent, on behalf of itself
and Lenders, and each Credit Party that is a signatory thereto.
“Senior Debt” of any Person, means all Indebtedness and Capital Lease
Obligations of such Person, other than Subordinated Debt of such Person.
“Senior Note Indenture” means the Indenture, dated as of June 17, 2002, among
the Predecessor of H&E Delaware, H&E Finance and The Bank of New York, as
trustee as such Indenture may be amended, modified or supplemented from time to
time in accordance with its terms and the terms hereof.
“Senior Notes” means the $200,000,000 11 1/8% senior secured notes due 2012
issued by the Predecessor of H&E Delaware and H&E Finance pursuant to the Senior
Note Indenture together

A-33



--------------------------------------------------------------------------------



 



with any amendments, modifications, supplements, replacements or substitutions
thereof made or issued in accordance with the terms of the Senior Note Indenture
and this Agreement.
“Senior Subordinated Note Indenture” means the Indenture, dated as of June 17,
2002, among the Predecessor of H&E Delaware, H&E Finance and The Bank of New
York, as trustee as such Indenture may be amended, modified or supplemented from
time to time in accordance with its terms and the terms hereof.
“Senior Subordinated Notes” means the $50,000,000 12 1/2% senior subordinated
notes due 2013 issued by the Predecessor of H&E Delaware and H&E Finance
pursuant to the Senior Subordinated Note Indenture.
“Senior Unsecured Note Indenture” means the Indenture, dated August 4, 2006,
between the H&E Delaware and The Bank of New York as trustee, as such Indenture
may be amended, modified or supplemented from time to time in accordance with
its terms and the terms hereof.
“Senior Unsecured Notes” means up to $250,000,000 8 3/8% senior notes due 2016
issued by H&E Delaware pursuant to the Senior Unsecured Note Indenture, together
with any amendments, modifications, supplements, replacements or substitutions
thereof made or issued in accordance with the terms of the Senior Unsecured Note
Indenture and this Agreement.
“Settlement Date” has the meaning assigned to it in Section 9.10(a)(ii).
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common

A-34



--------------------------------------------------------------------------------



 



stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
“Subject Property” has the meaning assigned to it in Section 7.3.
“Subordinated Debt” means Indebtedness evidenced by the Senior Subordinated
Notes and any other Indebtedness of any Borrower subordinated to the Obligations
in a manner and form satisfactory to Agent and Lenders in their sole discretion,
as to right and time of payment and as to any other rights and remedies
thereunder. For the avoidance of doubt, “Subordinated Debt” shall not include
the Senior Notes or Senior Unsecured Notes.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of H&E Delaware.
“Subsidiary Guaranties” means each Subsidiary Guaranty executed by each
Subsidiary (other than any Borrower), as of the Original Closing Date or at any
time thereafter, of the Borrowers in favor of Agent, on behalf of itself and
Lenders.
“Supplemental Indentures” means the Supplemental Indentures dated June 6, 2006
amending the Senior Note Indenture and the Senior Subordinated Note Indenture,
respectively.
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments
or Investment Property.
“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by any Borrower
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or

A-35



--------------------------------------------------------------------------------



 



transaction such Borrower entered into as the result of a specific referral
pursuant to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for such Borrower to enter into such
agreement or transaction. The term includes a Swap Related L/C as it may be
increased from time to time fully to support Borrower’s payment obligations
under any and all such interest rate protection or hedging agreements or
transactions.
“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.
“Swing Line Advance” has the meaning assigned to it in Section 1.1(b)(i).
“Swing Line Availability” has the meaning assigned to it in Section 1.1(b)(i).
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Loans as set forth on Annex J which
commitment constitutes a subfacility of the Revolving Loan Commitment of the
Swing Line Lender.
“Swing Line Lender” means GE Capital.
“Swing Line Loan” means at any time, as the context may require, the aggregate
amount of Swing Line Advances outstanding to Borrowers.
“Swing Line Note” has the meaning assigned to it in Section 1.1(b)(ii).
“Syndication Letter” means the letter agreement of the Original Closing Date
between the Predecessor of H&E Delaware and the Agent.
“Tangible Assets” means, with respect to any Person, all tangible assets of such
Person as of any date of determination calculated in accordance with GAAP.
“Target” has the meaning assigned to it in Section 6.1.
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto.
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations (other than contingent
obligations for which no claim has been asserted), under the Agreement and the
other Loan Documents have been completely discharged, (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of the Borrowers shall have
any further right to borrow any monies under the Agreement.
“Title IV Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is covered by
Title IV of ERISA, and that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has any liability with
respect to on behalf of participants who are or were employed by any of them.

A-36



--------------------------------------------------------------------------------



 



“Titled Vehicles” means vehicles for which a certificate of title has been
issued any jurisdiction pursuant to a statute described in section 9-311(a)(2)
or 9-311(a)(3) of the Code.
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
“Trademarks” means all of the following now owned or hereafter existing, adopted
or acquired by any Credit Party: (a) all trademarks, trade names, limited
liability company names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.
“Trustee” means Bank of New York as trustee for (i) the holders of Senior Notes
under the Senior Note Indenture, (ii) the holders of Senior Subordinated Notes
under the Senior Subordinated Note Indenture and (iii) the holders of the Senior
Unsecured Notes under the Senior Unsecured Note Indenture.
“Unasserted Contingent Obligations” means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities (except
for (i) the principal of and interest and premium (if any) on, and fees relating
to, any Indebtedness and (ii) contingent reimbursement obligations in respect of
amounts that may be drawn under Letters of Credit) in respect of which no claim
or demand for payment has been made (or, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan.
“Vendor Inter-Creditor Agreement” means an agreement in the form of
Exhibit 6.7(d)(iii)(A) or Exhibit 6.7(d)(iii)(B), in each case, with such
changes thereto as may be approved by the Agent, between the Agent and the
holder of a purchase money Lien in Equipment Inventory or such other form of
intercreditor agreement as the Agent may approve.

A-37



--------------------------------------------------------------------------------



 



“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles of the Code, the definition contained in Article 9 shall
control. Unless otherwise specified, references in the Agreement or any of the
Appendices to a Section, subsection or clause refer to such Section, subsection
or clause as contained in the Agreement. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to the Agreement as a whole,
including all Annexes, Exhibits and Schedules, as the same may from time to time
be amended, restated, modified or supplemented, and not to any particular
section, subsection or clause contained in the Agreement or any such Annex,
Exhibit or Schedule. References in the definitions to any agreement, indenture,
note or other contract shall mean and refer to such agreement, indenture, note
or other contract as amended, modified, supplemented, restated, renewed,
extended, replaced, or substituted, in each case in accordance with the terms of
such agreement, indenture, note or other contract and the terms of the Loan
Documents.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. The phrase “the date hereof” or “of even date herewith” shall mean
August 4, 2006.

A-38



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT

(a)   Issuance       Subject to the terms and conditions of the Agreement, Agent
and Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by an L/C Issuer for
Borrower’s account and guaranteed by Agent; provided, that if the L/C Issuer is
a Revolving Lender, then such Letters of Credit shall not be guaranteed by Agent
but rather each Revolving Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) Thirty Million Dollars ($30,000,000) (the “L/C Sublimit”), and (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan, and (iii) the Aggregate Borrowing Base
less the aggregate outstanding principal balance of the Revolving Credit
Advances and the Swing Line Loan. Furthermore, the aggregate amount of any
Letter of Credit Obligations incurred on behalf of any Borrower shall not at any
time exceed such Borrower’s separate Borrowing Base less the aggregate principal
balance of the Revolving Credit Advances and the Swing Line Loan to such
Borrower. No such Letter of Credit shall have an expiry date that is more than
one year following the date of issuance thereof, unless otherwise determined by
Agent in its sole discretion, and neither Agent nor Revolving Lenders shall be
under any obligation to incur Letter of Credit Obligations in respect of, or
purchase risk participations in, any Letter of Credit having an expiry date that
is later than the date that is referred to in clause (a) of the definition of
Commitment Termination Date. Each issuance of a Letter of Credit shall be made
on notice by Borrower Representative on behalf of the applicable Borrower to the
representative of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later noon (New York time) on the date
which is three (3) Business Days prior to the proposed issuance of such Letter
of Credit. Each such notice (a “Notice of Issuance of Letter of Credit”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit B-1(a), shall be accompanied by the proposed form of Letter of Credit
(which must be acceptable to the L/C Issuer) and shall include the information
required in such Exhibit and such other administrative information as may be
reasonably required by Agent. Notwithstanding anything contained herein to the
contrary, Letter of Credit applications by Borrowers and approvals by Agent and
the L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Borrowers,
Agent and the L/C Issuer.

B-1



--------------------------------------------------------------------------------



 



(b)   Advances Automatic; Participations

  (i)   In the event that Agent or any Revolving Lender shall make any payment
on or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance to the applicable
Borrower under Section 1.1(a) of the Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding any
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and each Revolving Lender shall be obligated to pay its Pro Rata Share thereof
in accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.    
(ii)   If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(h) or Section 8.1(i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.

(c)   Cash Collateral

  (i)   If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement prior to the Commitment Termination
Date, each Borrower will pay to Agent for the ratable benefit of itself and
Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower. Such funds or Cash Equivalents shall be

B-2



--------------------------------------------------------------------------------



 



      held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent. The Cash
Collateral Account shall be in the name of the applicable Borrower and shall be
pledged to, and subject to the control of, Agent, for the benefit of Agent and
Lenders, in a manner reasonably satisfactory to Agent. Each Borrower hereby
pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.     (ii)   If any
Letter of Credit Obligations, whether or not then due and payable, shall for any
reason be outstanding on the Commitment Termination Date, each applicable
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) with the consent of Agent, deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration as, and in an amount equal to 105% of the aggregate maximum amount
then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, as are be satisfactory to
Agent in its sole discretion.     (iii)   From time to time after funds are
deposited in the Cash Collateral Account by Borrower, whether before or after
the Commitment Termination Date, Agent may apply such funds or Cash Equivalents
then held in the Cash Collateral Account to the payment of any amounts, and in
such order as Agent may elect, as shall be or shall become due and payable by
such Borrower to Agent and Lenders with respect to such Letter of Credit
Obligations of such Borrower and, upon the satisfaction in full of all Letter of
Credit Obligations, to any other Obligations of such Borrower then due and
payable.     (iv)   No Borrower nor any Person claiming on behalf of or through
any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such other Obligations, any
remaining amount shall be paid to Borrowers or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be for the
account of Agent.

(d)   Fees and Expenses       Each Borrower agree to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred by such Borrower hereunder, (i) all costs

B-3



--------------------------------------------------------------------------------



 



    and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”)
in an amount equal to the Applicable L/C Margin from time to time in effect
multiplied by the maximum amount available from time to time to be drawn under
the applicable Letter of Credit. Such fee shall be paid to Agent for the benefit
of the Revolving Lenders in arrears, on the first day of each month and on the
Commitment Termination Date. In addition, each Borrower shall pay to any L/C
Issuer, on demand, such fees (including all per annum fees), charges and
expenses of such L/C Issuer in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.   (e)   Omitted   (f)   Obligation Absolute       The
obligation of Borrowers to reimburse Agent and Revolving Lenders for payments
made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:

  (i)   any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;     (ii)   the
existence of any claim, setoff, defense or other right that any Borrower or any
of its Affiliates or any Lender may at any time have against a beneficiary or
any transferee of any Letter of Credit (or any Persons or entities for whom any
such transferee may be acting), Agent, any Lender, or any other Person, whether
in connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between any Borrower or any of its Affiliates and the
beneficiary for which the Letter of Credit was procured);     (iii)   any draft,
demand, certificate or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;     (iv)   payment
by Agent (except as otherwise expressly provided in paragraph (g)(ii)(C) below)
or any L/C Issuer under any Letter of Credit or guaranty thereof against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit or such guaranty;     (v)   any
other circumstance or event whatsoever, that is similar to any of the foregoing;
or     (vi)   the fact that a Default or an Event of Default has occurred and is
continuing.

B-4



--------------------------------------------------------------------------------



 



(g)   Indemnification; Nature of Lenders’ Duties

  (i)   In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).    
(ii)   As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by beneficiaries
of any Letter of Credit. In furtherance and not in limitation of the foregoing,
to the fullest extent permitted by law neither Agent nor any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit substantially to comply with conditions required in order
to demand payment under such Letter of Credit; provided that, in the case of any
payment by Agent under any Letter of Credit or guaranty thereof, Agent shall be
liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.

B-5



--------------------------------------------------------------------------------



 



  (iii)   Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer.

(h)   Reimbursement       Borrowers shall be irrevocably and unconditionally
obligated forthwith without presentment, demand, protest or other formalities of
any kind (including for purposes of Section 12), to reimburse any L/C Issuer on
demand in immediately available funds for any amounts paid by such L/C Issuer
with respect to a Letter of Credit, including all reimbursement payments, fees,
Charges, costs and expenses paid by such L/C Issuer. Borrowers hereby authorize
and direct Agent, at Agent’s option, to debit Borrowers’ account (by increasing
the outstanding principal balance of the Revolving Credit Advances) in the
amount of any payment made by an L/C Issuer with respect to any Letter of
Credit.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEMS
Borrowers shall and shall cause each other Credit Party to establish and
maintain the Cash Management Systems described below:

(a)   On or before the Closing Date, and until the Termination Date, each
Borrower shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s discretion,
blocked accounts (“Blocked Accounts”) at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors (except as set forth below)
forward payment directly to such Lock Boxes, and (ii) deposit and cause its
Subsidiaries to deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral (whether or not otherwise
delivered to a Lock Box) into one or more Blocked Accounts in such Borrower’s
name or any such Subsidiary’s name and at a bank identified in Disclosure
Schedule (3.19) (each, a “Relationship Bank”). At the request of Agent, each
Borrower shall have established a concentration account in its name (each a
“Concentration Account” and collectively, the “Concentration Accounts”) at the
bank which shall be designated as the Concentration Account bank for such
Borrower in Disclosure Schedule (3.19) (the “Concentration Account Bank” and,
collectively, the “Concentration Account Banks”) which bank shall be reasonably
satisfactory to Agent and such Borrower. No Credit Party shall maintain a
deposit account that is not subject to a Blocked Account Agreement.   (b)   Each
Borrower may maintain, in its name, an account (each a “Disbursement Account”
and collectively, the “Disbursement Accounts”) at a bank reasonably acceptable
to Agent into which Agent shall, from time to time, deposit proceeds of
Revolving Credit Advances and Swing Line Advances made to such Borrower pursuant
to Section 1.1 for use by such Borrower solely in accordance with the provisions
of Section 1.4. No Credit Party shall maintain any deposit account other than a
deposit account that is subject to a Blocked Account Agreement.   (c)   On or
before the Closing Date (or such later date as Agent shall consent to in
writing), each Concentration Account Bank, each bank where a Disbursement
Account is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent, for the benefit of itself and
Lenders, and the applicable Credit Party and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date (a “Blocked Account
Agreement”). Each such blocked account agreement shall provide, among other
things, that (i) all items of payment deposited in such account and proceeds
thereof deposited in the applicable Concentration Account are held by

C-1



--------------------------------------------------------------------------------



 



    such bank as agent or bailee-in-possession for Agent, on behalf of itself
and Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from Agent (which Activation Notice
may be given by Agent at any time at which (1) a Default or Event of Default has
occurred and is continuing, (2) Agent reasonably believes based upon information
available to it that a Default or an Event of Default is likely to occur;
(3) Agent reasonably believes that an event or circumstance that is likely to
have a Material Adverse Effect has occurred, or (4) Agent reasonably has grounds
to believe that the integrity of any Credit Party Cash Management Systems has
been compromised or any Credit Party compliance with the provisions of this
Annex C or any other provisions of the Loan Documents to the extent related to
such Cash Management Systems (any of the foregoing being referred to herein as
an “Activation Event”)), to forward immediately all amounts in each Blocked
Account to such Borrower’s Concentration Account Bank and to commence the
process of daily sweeps from such Blocked Account into the applicable
Concentration Account and (B) with respect to each Concentration Account Bank,
such bank agrees from and after the receipt of an Activation Notice from Agent
upon the occurrence of an Activation Event, to immediately forward all amounts
received in the applicable Concentration Account to the Collection Account
through daily sweeps from such Concentration Account into the Collection
Account. From and after the date Agent has delivered an Activation Notice to any
bank with respect to any Blocked Account(s), no Credit Party shall, or shall
cause or permit any Subsidiary thereof to, accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.   (d)   So long as no Default or
Event of Default has occurred and is continuing, Credit Parties may amend
Disclosure Schedule (3.19) to add or replace a Relationship Bank, Lock Box or
Blocked Account or to replace any Concentration Account or any Disbursement
Account; provided, that (i) Agent shall have consented in writing in advance to
the opening of such account or Lock Box with the relevant bank and (ii) prior to
the time of the opening of such account or Lock Box, the applicable Credit Party
or its Subsidiaries, as applicable, and such bank shall have executed and
delivered to Agent a tri-party blocked or Lock Box account agreement, in form
and substance reasonably satisfactory to Agent. Each Credit Party shall close
any of its accounts (and establish replacement accounts in accordance with the
foregoing sentence) promptly and in any event within thirty (30) days following
notice from Agent that the creditworthiness of any bank holding an account is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts or Lock Boxes of the bank holding such accounts or
Agent’s liability under any tri-party blocked or Lock Box blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.

C-2



--------------------------------------------------------------------------------



 



(e)   The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which the applicable Credit Party and
each Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself
and Lenders, pursuant to its Security Agreement.   (f)   All amounts deposited
in the Collection Account shall be deemed received by Agent in accordance with
Section 1.6 and shall be applied (and allocated) by Agent in accordance with
Section 1.7. In no event shall any amount be so applied unless and until such
amount shall have been credited in immediately available funds to the Collection
Account.   (g)   Each Credit Party shall and shall cause its Affiliates,
officers, employees, agents, directors or other Persons acting for or in concert
with such Credit Party (each a “Related Person”) to (i) hold in trust for Agent,
for the benefit of itself and Lenders, all checks, cash and other items or
payment constituting proceeds of Collateral received by such Credit Party or any
such Related Person, and (ii) within one (1) Business Day after receipt by such
Credit Party or any such Related Person of any checks, cash or other items or
payment, deposit the same into a Blocked Account of such Credit Party. Each
Credit Party and each Related Person thereof acknowledges and agrees that all
cash, checks or other items of payment constituting proceeds of Collateral are
part of the Collateral. All proceeds of the sale or other disposition of any
Collateral, shall be deposited directly into the applicable Blocked Accounts.

C-3



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.2(a))
to
CREDIT AGREEMENT
CLOSING CHECKLIST
In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein has the meaning ascribed thereto in Annex A to the Agreement):

(A)   Appendices       All Appendices to the Agreement, in form and substance
satisfactory to Agent.   (B)   Revolving Notes and Swing Line Note       Duly
executed originals of the Revolving Notes and Swing Line Notes for each
applicable Lender, dated the Closing Date, if requested by the respective
Lenders.   (C)   Insurance       Satisfactory evidence that the insurance
policies required by Section 5.4 are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements, as requested by Agent, in favor of Agent, on behalf of Lenders.  
(D)   Security Documents       Such amendments, confirmations and assumptions of
or relating to the Collateral Documents and such additional security, pledge and
similar documents as Agent may reasonably request.   (E)   Security Interests
and Code Filings

  (a)   Evidence satisfactory to Agent that Agent (for the benefit of itself and
Lenders) has a valid and perfected first priority security interest in the
Collateral, including (i) such documents duly executed by each Credit Party
(including financing statements under the Code and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens) as
Agent may request in order to perfect its security interests in the Collateral
and (ii) copies of Code search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral, except for
Permitted Encumbrances.

D-1



--------------------------------------------------------------------------------



 



  (b)   Evidence satisfactory to Agent, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party with respect to each
location, if any, at which Parts and Tools Inventory or Equipment Inventory may
be consigned.     (c)   Control Letters from (i) all issuers of uncertificated
securities and financial assets held by any Borrower, (ii) all securities
intermediaries with respect to all securities accounts and securities
entitlements of any Borrower, and (iii) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by any Borrower.     (d)   Evidence that Agent has been named as
lien-holder or secured party on all certificates of title for all Title Vehicles
owned by Credit Parties, other than Titled Vehicles constituting Equipment
Inventory (except that Agent must be named as lien-holder on Titled Vehicles
constituting Equipment Inventory of the type listed on Disclosure Schedule
(3.24)).

(F)   Borrowing Base Certificate       Duly executed originals of a Borrowing
Base Certificate from each Borrower, dated the Closing Date, reflecting
information concerning Eligible Accounts, Eligible Rentals, Eligible Parts and
Tools Inventory, Eligible Rolling Stock and Eligible Equipment Inventory of
Borrowers.   (G)   Notice of Revolving Credit Advance       Duly executed
originals of a Notice of Revolving Credit Advance, dated the Closing Date, with
respect to the Revolving Credit Advance to be requested by Borrowers on the
Closing Date.   (H)   Letter of Direction       Duly executed originals of a
letter of direction from Borrowers addressed to Agent, on behalf of itself and
Lenders, with respect to the disbursement on the Closing Date of the proceeds of
the Revolving Credit Advance made hereunder.   (I)   Cash Management System;
Blocked Account Agreements       Evidence satisfactory to Agent that, as of the
Closing Date, Cash Management Systems complying with Annex C to the Agreement
have been established and are currently being maintained in the manner set forth
in such Annex C, together with copies of duly executed tri-party blocked account
and lock box agreements, reasonably satisfactory to Agent, with the banks as
required by Annex C.   (J)   Certificate of Formation and Good Standing      
For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto, (b) good
standing certificates (including verification of tax status) in its state of
incorporation or formation, as applicable, and (c) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct

D-2



--------------------------------------------------------------------------------



 



    business in each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, each dated a recent
date prior to the Closing Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.   (K)   By-laws and
Resolutions       For each Credit Party, (a) its by-laws or operating agreement,
as applicable, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors or Board of Members, as applicable, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and the transactions to be consummated in connection
therewith, each certified as of the Closing Date by such Person’s secretary or
an assistant secretary as being in full force and effect without any
modification or amendment.   (L)   Incumbency Certificates       For each Credit
Party, signature and incumbency certificates of the officers of such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s secretary or an assistant secretary as being true, accurate, correct
and complete.   (M)   Opinions of Counsel       Duly executed originals of
opinions of Dechert LLP, New York and California counsel for the Credit Parties,
together with opinions of Delaware, Washington and Montana counsel, each in form
and substance reasonably satisfactory to Agent and its counsel, dated the
Closing Date, and each accompanied by a letter addressed to such counsel from
the Credit Parties, authorizing and directing such counsel to address its
opinion to Agent, on behalf of Lenders, and to include in such opinion an
express statement to the effect that Agent and Lenders are authorized to rely on
such opinion.   (N)   GE Capital Fee Letter       Duly executed originals of the
GE Capital Fee Letter in form and substance satisfactory to GE Capital.   (O)  
Officer’s Certificate       Duly executed originals of a certificate of an
Authorized Officer of each Credit Party, dated the Closing Date, stating that,
(i) since June 30, 2006 (a) no event or condition has occurred or is existing
which could reasonably be expected to have a Material Adverse Effect; (b) there
has been no material adverse change in the industry in which any Borrower
operates; (c) no Litigation has been commenced against such Credit Party which,
if successful, would have a Material Adverse Effect or could challenge any of
the transactions contemplated by the Agreement and the other Loan Documents; and
(d) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of any Borrower or any of its
Subsidiaries; (ii) no default or event of default has occurred under any
material contract to which any Borrower is a

D-3



--------------------------------------------------------------------------------



 



    party; (iii) that the conditions set forth in Section 2.1(k) have been
satisfied and (iv) that the attached copies of the Related Transactions
Documents are correct and complete.   (P)   Waivers       Landlord waivers and
consents, bailee letters and mortgagee agreements in form and substance
reasonably satisfactory to Agent, in each case as required pursuant to
Section 5.9, provided that Agent may waive this condition as to any one or more
locations as contemplated by Section 5.9 and the various borrowing base
definitions.   (Q)   Appraisals       Equipment Inventory Appraisals and P&E
Appraisals conducted by an appraiser reasonably satisfactory to Agent and
Borrowers and using a methodology reasonably satisfactory to Agent, each of
which shall be in form and substance reasonably satisfactory to Agent.   (R)  
Environmental Reports       Agent shall have received such environmental review
and audit reports with respect to the Real Estate of any Credit Party as Agent
shall have requested, and Agent shall be satisfied, in its sole discretion, with
the contents of all such environmental reports.   (S)   Audited Financials;
Financial Condition       The Financial Statements, Projections and other
materials set forth in Section 3.4, certified by an Authorized Officer of
Borrower Representative, in each case in form and substance reasonably
satisfactory to Agent, and Agent shall be satisfied, in its sole discretion,
with all of the foregoing. Agent shall have further received a certificate of an
Authorized Officer of each Borrower, based on such Pro Forma and Projections, to
the effect that (a) such Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the Pro Forma fairly presents the
financial condition of such Borrower as of the date thereof after giving effect
to the transactions contemplated by the Loan Documents; (c) the Projections are
based upon estimates and assumptions stated therein, all of which such Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to such Borrower and, as of the Closing Date, reflect such
Borrower’s good faith and reasonable estimates of its future financial
performance and of the other information projected therein for the period set
forth therein; and (e) containing such other statements with respect to the
solvency of such Borrower and matters related thereto as Agent shall request.  
(T)   Other Documents       Such other certificates, documents and agreements
respecting and Credit Party as Agent may, in its sole discretion, request.

D-4



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
Each Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

  (a)   Monthly Financials         To Agent and Lenders, within thirty (30) days
after the end of each Fiscal Month, financial information regarding H&E Delaware
and its Subsidiaries, certified by an Authorized Officer of Borrower
Representative, consisting of consolidated and consolidating, if applicable
(i) unaudited balance sheets as of the close of such Fiscal Month (including a
summary of the outstanding balance of all Intercompany Notes as of the last day
of such Fiscal Month) and the related statements of income and cash flow and
shareholders’ equity for that portion of the Fiscal Year ending as of the close
of such Fiscal Month and (ii) unaudited statements of income, cash flows and
shareholders’ equity for such Fiscal Month, setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each Financial Covenant which is tested on a monthly basis as of
the end of such Fiscal Quarter, and (B) the certification of an Authorized
Officer of Borrower Representative that (i) such financial information presents
fairly in accordance with GAAP (subject to normal year-end adjustments) the
financial position and results of operations of H&E Delaware and its
Subsidiaries, on a consolidated and consolidating basis, if applicable, in each
case as at the end of such Fiscal Month and for that portion of the Fiscal Year
then ended and (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.     (b)   Quarterly
Financials         To Agent and Lenders, within forty-five (45) days after the
end of each Fiscal Quarter, consolidated and consolidating, if applicable,
financial information regarding H&E Delaware and its Subsidiaries, certified by
an Authorized Officer of Borrower Representative, including (i) unaudited
balance sheets as of the close of such Fiscal

E-1



--------------------------------------------------------------------------------



 



      Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form, the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a
Compliance Certificate in respect of each of the Financial Covenants that are
tested on a quarterly basis as at the end of such Fiscal Quarter and (B) the
certification of an Authorized Officer of Borrower Representative that (i) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position, results of operations and
statements of cash flows of H&E Delaware and its Subsidiaries, on both a
consolidated and consolidating basis, if applicable, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrowers shall deliver to Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.     (c)   Operating Plan         To
Agent and Lenders, as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Year, an annual operating plan for H&E Delaware and
its Subsidiaries, on a consolidated and consolidating basis, approved by the
Board of Directors of H&E Delaware, (a) for the first Fiscal Year following the
Closing Date, which (i) includes a statement of all of the material assumptions
on which such plan is based and (ii) includes monthly balance sheets, a monthly
budget, income statements and statements of cash flow for the following year and
(b) for the four Fiscal Years thereafter, which (i) includes a statement of all
of the material assumptions on which such plan is based and (ii) includes
monthly balance sheets, a monthly budget, income statements and statements of
cash flow for the following year, and in each such case, integrates sales, gross
profits, operating expenses, operating profit, cash flow projections and
Borrowing Availability projections, all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, P&E Capital Expenditures and facilities.

E-2



--------------------------------------------------------------------------------



 



  (d)   Annual Audited Financials         To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
H&E Delaware and its Subsidiaries on a consolidated and
(unaudited) consolidating basis, if applicable, consisting of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants as of the end of such Fiscal Year, (ii) a report from such accounting
firm to the effect that, in connection with their audit examination, nothing has
come to their attention to cause them to believe that a Default or Event of
Default has occurred (or specifying those Defaults and Events of Default that
they became aware of), it being understood that such audit examination extended
only to accounting matters and that no special investigation was made with
respect to the existence of Defaults or Events of Default, (iii) a letter
addressed to Agent, on behalf of itself and Lenders, in form and substance
reasonably satisfactory to Agent and subject to standard qualifications required
by nationally recognized accounting firms, signed by such accounting firm
acknowledging that Agent and Lenders are entitled to rely upon such accounting
firm’s certification of such audited Financial Statements, (iv) the annual
letters to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters, and (v) the
certification of an Authorized Officer of Borrower Representative that all such
Financial Statements present fairly in accordance with GAAP the financial
position, results of operations and statements of cash flows of H&E Delaware and
its Subsidiaries on a consolidated and consolidating basis, if applicable, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.     (e)  
Management Letters         To Agent and Lenders, within ten (10) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.     (f)   Default Notices    
    To Agent and Lenders, as soon as practicable, and in any event within five
(5) Business Days after an executive officer of any Credit Party has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default

E-3



--------------------------------------------------------------------------------



 



      or other event, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.     (g)   SEC Filings and Press Releases         To Agent and
Lenders, promptly upon their becoming available, copies of: (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any Credit Party
with any securities exchange or with the Securities and Exchange Commission or
any governmental regulatory authority; and (iii) all press releases and other
statements made available by any Credit Party to the public concerning material
adverse changes or developments in the business of such Credit Party.     (h)  
Subordinated Debt, Senior Notes Senior Unsecured Notes and Equity Notices      
  To Agent and Lenders, as soon as practicable, copies of all material written
notices given or received by any Credit Party with respect to any Subordinated
Debt (including the Senior Subordinated Notes), the Senior Notes, the Senior
Unsecured Notes or Stock of such Credit Party, and, within two (2) Business Days
after such Credit Party obtains knowledge of any matured or unmatured event of
default with respect to any Subordinated Debt (including the Senior Subordinated
Notes), the Senior Notes, or the Senior Unsecured Notes notice of such event of
default.     (i)   Supplemental Schedules         To Agent, supplemental
disclosures, if any, required by Section 5.6.     (j)   Litigation         To
Agent and Lenders in writing, promptly upon learning thereof, written notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, or (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
or (vi) involves any product recall.     (k)   Insurance Notices         To
Agent, disclosure of losses or casualties required by Section 5.4.     (l)  
Default and Other Notices         To Agent and Lenders, within five (5) Business
Days after receipt thereof, copies of (i) any and all default notices received
under or with respect to any leased location or

E-4



--------------------------------------------------------------------------------



 



      public warehouse where Collateral is located, and (ii) such other notices
or documents as Agent may reasonably request.     (m)   Lease Amendments        
To Agent within five (5) Business Days after the receipt thereof, copies of all
material amendments to any of the five (5) largest real estate leases (by the
value of annual payments of the real estate so leased) or to any real estate
lease to which Don Wheeler or John Engquist is a lessor.     (n)   Other
Documents         To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as
Agent or any Lender shall, from time to time, reasonably request.

E-5



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
COLLATERAL REPORTS
Each Borrower shall deliver or cause to be delivered the following:

(a)   To Agent, upon its request, and in no event less frequently than ten
(10) Business Days after the end of each Fiscal Month (together with a copy of
all or any part of the following reports requested by any Lender in writing
after the Closing Date), each of the following reports, each of which shall be
prepared by such Borrower as of the last day of the immediately preceding Fiscal
Month or the date two (2) days prior to the date of any such request:

     (i) a Borrowing Base Certificate with respect to each Borrower, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (ii) with respect to such Borrower, a summary of Parts and Tools Inventory
and Equipment Inventory by branch location and type with a supporting perpetual
Parts and Tools Inventory and Equipment Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
     (iii) with respect to such Borrower, a monthly trial balance showing
Accounts and Rentals outstanding aged from invoice due date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iv) a report describing outstanding Equipment Inventory rentals for such
period and the Equipment Inventory subject thereto.

(b)   To Agent, on a weekly basis or at such more frequent intervals as Agent
may request from time to time (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date), collateral
reports with respect to such Borrower, including all additions and reductions
(cash and non-cash) with respect to Accounts and Rentals of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by such Borrower as of the last day of the immediately preceding week or the
date 2 days prior to the date of any such request;   (c)   To Agent, at the time
of delivery of each of the monthly Financial Statements delivered pursuant to
Annex E:

     (i) a reconciliation of the Accounts and Rentals trial balance of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial

F-1



--------------------------------------------------------------------------------



 



Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
     (ii) a reconciliation of the perpetual inventory by branch location of such
Borrower to such Borrower’s most recent Borrowing Base Certificate, general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
     (iii) an aging of accounts payable and a reconciliation of that accounts
payable aging to such Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and
     (iv) a reconciliation of the outstanding Loans as set forth in the monthly
Loan Account statement provided by Agent to such Borrower’s general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(d)   To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of such Borrower subject to the Federal Assignment of Claims Act of 1940; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;   (e)   At its own expense, to Agent the results of
each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Parts and Tools
Inventory or Equipment Inventory (and, if an Event of Default has occurred and
is continuing, such Borrower shall, upon the request of Agent, conduct, and
deliver the results of, such physical verifications as Agent may require);   (f)
  At its own expense, to Agent monthly, a fleet utilization report for such
Borrower, prepared on a “days rented” basis, or on such other basis or format as
is reasonably acceptable to the Agent;   (g)   At its own expense, to Agent the
Equipment Inventory Appraisal for such Borrower, the P&E Appraisal and such
other appraisals of its assets as Agent may request at any time after the
occurrence and during the continuance of a Default or an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance,
reasonably satisfactory to Agent; and   (h)   Such other reports, statements and
reconciliations with respect to the Borrowing Base, Collateral or Obligations of
such Borrower or any other Credit Party as Agent shall from time to time request
in its reasonable discretion.

F-2



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
FINANCIAL COVENANTS
Neither H&E Delaware nor any Subsidiary thereof shall breach or fail to comply
with any of the following financial covenants, each of which shall be calculated
in accordance with GAAP consistently applied:

(a)   Minimum Fixed Charge Coverage Ratio. So long as a Covenant Liquidity Event
is continuing, H&E Delaware and its Subsidiaries shall have on a consolidated
basis at the end of each Fiscal Month, a Fixed Charge Coverage Ratio for the
period of twelve consecutive Fiscal Months then ending of not less than 1.10 to
1.00.

G-1



--------------------------------------------------------------------------------



 



ANNEX H (Section 9.10(a))
to
CREDIT AGREEMENT
LENDERS’ WIRE TRANSFER INFORMATION

     
Name:
  General Electric Capital Corporation
Bank:
  Deutsche Bank Trust Company
ABA #:
  021 001 033
Account #:
  50279791
Account Name:
  GECC/CAF Depository
Reference:
  CFN8650 H&E Equipment Services
 
   
Name:
  Bank of America, N.A.
Bank:
  Bank of America, N.A.
ABA #:
  026-009-593
Account #:
  9369337536
Account Name:
  Bank of America Business Capital
Reference:
  BABC and H&E Equipment
 
   
Name:
  LaSalle Business Credit, Inc.
Bank:
  LaSalle National Bank
ABA #:
  071000505
Account #:
  5800333378
Account Name:
  LaSalle Business
Reference:
  Head & Engquist Participation
 
   
Name:
  PNC Bank National Association
Bank:
  PNC Bank
ABA #:
  031207607
Account #:
  196039957830
Account Name:
  PNC Business Credit
Reference:
  H&E Equipment Services

H-1



--------------------------------------------------------------------------------



 



ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
NOTICE ADDRESSES

(A)   If to Agent or GE Capital, at:       General Electric Capital Corporation
299 Park Ave, 6th Floor
New York, NY 10171
Attention: H&E Equipment Services Account Manager
Telephone No.: (212) 370-8003
Telecopier No.: (646) 428-7398
      with copies to:       Global Sponsor Finance
GE Corporate Financial Services, Inc.
201 Merritt Seven
Norwalk, Connecticut
Attention: Corporate Counsel
Telecopier No.: (203) 956-4216       and       King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036-4003
Attention: Robert S. Finley
Telephone No.: (212) 556-2142
Telecopier No.: (212) 556-2222   (B)   If to a Lender other than GE Capital, at
the following, as applicable:       PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue, 6th Floor
Pittsburgh, PA 15222
Attention: Doug Hoffman
Telephone No.: (412) 768-1333
Telecopier No: (212) 768-4369
LaSalle Business Credit, Inc.

I-1



--------------------------------------------------------------------------------



 



    One Centerpointe Drive
Suite 500
Lake Oswego, OR 97035
Attention: Andrew Moulton
Telephone No.: (503) 431-6142
Telecopier No.: (503) 684-4665       Bank of America, N.A.
335 Madison Avenue
6th Floor
New York, NY 10017
Attention: Ed Kahn
Telephone No.: (212) 503-7370
Telecopier No.: (212) 503-7340   (C)   If to any Credit Party, to Borrower
Representative at:       H&E Equipment Services, Inc.
11100 Mead Road, Suite 200
Baton Rouge, LA 70816
Attention: Leslie Magee
Telecopier No.: (225) 298-5232
Telephone No.: (225) 298-5332

I-2



--------------------------------------------------------------------------------



 



ANNEX J (from Annex A — Commitments definition)
to
CREDIT AGREEMENT

         
Lender(s):
       
 
       
General Electric Capital Corporation
       
 
       
Revolving Loan Commitment:
  $ 100,000,000  
 
       
Swing Line Commitment:
  $ 15,000,000  
 
       
Bank of America, N.A.
  $ 90,000,000  
 
       
PNC Bank, National Association
  $ 30,000,000  
 
       
LaSalle Business Credit
  $ 30,000,000  

 